Exhibit 10.2

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

by and among

METALICO, INC.

and

EACH OF ITS SUBSIDIARIES THAT ARE SIGNATORIES HERETO

as Borrowers,

THE LENDERS THAT ARE SIGNATORIES HERETO

as the Lenders,

and

WELLS FARGO FOOTHILL, INC.

as the Arranger and Administrative Agent

Dated as of July 3, 2007

1

TABLE OF CONTENTS

Page



1.   DEFINITIONS AND CONSTRUCTION.

     
1.1
1.2
1.3
1.4
1.5
  Definitions
Accounting Terms
Code
Construction
Schedules and Exhibits



2.   LOAN AND TERMS OF PAYMENT.

     
2.1
2.2
2.3
2.4
2.5
2.6
2.7
2.8
2.9
2.10
2.11
2.12
2.13
2.14
2.15
  Revolver Advances
Term Loans
Borrowing Procedures and Settlements
Payments
Overadvances
Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations
Cash Management
Crediting Payments; Float Charge
Designated Account
Maintenance of Loan Account; Statements of Obligations
[Intentionally Omitted]
Letters of Credit
LIBOR Option
Capital Requirements
Joint and Several Liability of Borrowers



3.   CONDITIONS; TERM OF AGREEMENT.

     
3.1
3.2
3.3
3.4
3.5
  Conditions Precedent to the Initial Extension of Credit
Conditions Precedent to all Extensions of Credit
Term
Effect of Termination
Early Termination by Borrowers



4.   CREATION OF SECURITY INTEREST.

     
4.1
4.2
4.3
4.4
4.5
4.6
4.7
  Grant of Security Interest
Negotiable Collateral
Collection of Accounts, General Intangibles, and Negotiable Collateral
Delivery of Additional Documentation Required
Power of Attorney
Right to Inspect
Control Agreements



5.   REPRESENTATIONS AND WARRANTIES.

     
5.1
5.2
5.3
5.4
5.5
5.6
5.7
5.8
5.9
5.10
5.11
5.12
5.13
5.14
5.15
5.16
5.17
5.18
5.19
5.20
5.21
5.22
5.23
5.24
5.25
5.26
5.27
5.28
  No Encumbrances
Eligible Accounts
Eligible Inventory
Equipment
Location of Inventory and Equipment
Inventory Records
Location of Chief Executive Office; FEIN
Due Organization and Qualification; Subsidiaries
Due Authorization; No Conflict
Litigation
No Material Adverse Change
Fraudulent Transfer
Employee Benefits
Environmental Condition
Brokerage Fees
Intellectual Property
Leases
DDAs
Complete Disclosure
Indebtedness
[Intentionally Omitted]
Regulation U
Permits, Etc
Material Contracts
Employee and Labor Matters
Customers and Suppliers
Properties
Anti-Terrorism Laws



6.   AFFIRMATIVE COVENANTS.

     
6.1
6.2
6.3
6.4
6.5
6.6
6.7
6.8
6.9
6.10
6.11
6.12
6.13
6.14
6.15
6.16
  Accounting System
Collateral Reporting
Financial Statements, Reports, Certificates
[Intentionally Omitted]
Return
Maintenance of Properties
Taxes
Insurance
Location of Inventory and Equipment
Compliance with Laws
Leases
Brokerage Commissions
Existence
Environmental
Disclosure Updates
Anti-Terrorism Laws



7.   NEGATIVE COVENANTS.

     
7.1
7.2
7.3
7.4
7.5
7.6
7.7
7.8
7.9
7.10
7.11
7.12
7.13
7.14
7.15
7.16
7.17
7.18
7.19
7.20
  Indebtedness
Liens
Restrictions on Fundamental Changes
Disposal of Assets
Change Name
Guarantee
Nature of Business
Prepayments and Amendments
Change of Control
Consignments
Distributions
Accounting Methods
Investments
Transactions with Affiliates
Suspension
Compensation
Use of Proceeds
Change in Location of Chief Executive Office; Inventory and Equipment with
Bailees
Securities Accounts
Financial Covenants



8.   EVENTS OF DEFAULT.



9.   THE LENDER GROUP’S RIGHTS AND REMEDIES.



  9.1   Rights and Remedies



  9.2   Remedies Cumulative



10.   TAXES AND EXPENSES.



11.   WAIVERS; INDEMNIFICATION.

     
11.1
11.2
11.3
  Demand; Protest
The Lender Group’s Liability for Collateral
Indemnification



12.   NOTICES.



13.   CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER



14.   ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.



  14.1   Assignments and Participations



  14.2   Successors



15.   AMENDMENTS; WAIVERS.

     
15.1
15.2
15.3
  Amendments and Waivers
Replacement of Holdout Lender
No Waivers; Cumulative Remedies



16.   AGENT; THE LENDER GROUP.

     
16.1
16.2
16.3
16.4
16.5
16.6
16.7
16.8
16.9
16.10
16.11
16.12
16.13
  Appointment and Authorization of Agent
Delegation of Duties
Liability of Agent
Reliance by Agent
Notice of Default or Event of Default
Credit Decision
Costs and Expenses; Indemnification
Agent in Individual Capacity
Successor Agent
Agency for Perfection
Payments by Agent to the Lenders
Concerning the Collateral and Related Loan Documents
Several Obligations; No Liability



17.   GENERAL PROVISIONS.

     
17.1
17.2
17.3
17.4
17.5
17.6
17.7
17.8
17.9
17.10
17.11
  Effectiveness
Section Headings
Interpretation
Severability of Provisions
Withholding Taxes
Amendments in Writing
Counterparts; Telefacsimile Execution
Revival and Reinstatement of Obligations
Integration
Parent as Agent for Borrowers
No Novation

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”), is
entered into as of July 3, 2007, by and among, on the one hand, the lenders
identified on the signature pages hereof (such lenders, together with their
respective successors and permitted assigns, are referred to hereinafter each
individually as a “Lender” and collectively as the "Lenders”), and WELLS FARGO
FOOTHILL, INC. (“Foothill”), a California corporation, as the arranger and
administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, “Agent”), and, on the other hand,
METALICO, INC., a Delaware corporation (“Parent”), and each of Parent’s
Subsidiaries identified on the signature pages hereof (such Subsidiaries,
together with Parent, are referred to hereinafter each individually as a
“Borrower”, and collectively, jointly and severally, as the "Borrowers”).

W I T N E S S E T H:

WHEREAS, the Existing Loan Parties (as hereinafter defined), the lender party
thereto immediately prior to the effectiveness of the amendment and restatement
of this Agreement (the "Existing Lender”), are parties to the Loan and Security
Agreement, dated as of May 31, 2001 (as heretofore amended or otherwise
modified, the “Existing Loan Agreement”), pursuant to which the Existing Lender
extended credit to the Borrowers consisting of (i) several term loan facilities
in an aggregate principal amount not exceeding $8,000,000 (the “Existing Term
Loan”) and (ii) a revolving credit facility, in an aggregate principal amount
not exceeding $32,000,000 at any time outstanding, as reduced in accordance with
the terms thereof (the "Existing Revolver Facility” and together with the
Existing Term Loan, the “Existing Loan Facility”), which included a $4,000,000
subfacility for the issuance of letters of credit;

WHEREAS, pursuant to the Existing Loan Agreement, the Existing Loan Parties
granted to the Existing Lender, a continuing security interest in all of their
right, title and interest in all then existing and thereafter acquired or
arising Collateral (as hereinafter defined) in order to secure the repayment of
any and all of the Obligations (as such term is defined in the Existing Loan
Agreement);

WHEREAS, the Borrowers have requested that the Existing Lender amend the
Existing Loan Agreement in order to restructure the Existing Loan Facility, and
in connection therewith, to amend and restate the Existing Loan Agreement in its
entirety, to provide, among other things, (i) several term loan facilities in an
aggregate principal amount of $22,000,000 and (ii) a revolving credit facility,
in an aggregate principal amount not exceeding $63,000,000 at any time
outstanding, as reduced in accordance with the terms thereof, which includes a
$4,000,000 subfacility for the issuance of letters of credit, (iii) for the
extension of the Maturity Date (as hereinafter defined) to May 31, 2013,
(iv) for the appointment of Foothill as the Agent for the Lenders (as
hereinafter defined in this Agreement), and (v) for certain other modifications
as set forth herein;

WHEREAS, in connection with the restructuring of the Existing Loan Facility, the
Existing Loan Parties have agreed to continue, confirm and reaffirm the grant to
Foothill (in its capacity as Agent under this Agreement), for the benefit of the
Lender Group and the Bank Product Provider, of the security interest in the
Collateral to secure the Obligations (as such term is hereinafter defined); and

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and subject to the terms and conditions of this Agreement, the
parties hereto agree to amend and restate the Existing Loan Agreement as
follows:

The parties agree as follows:

1. DEFINITIONS AND CONSTRUCTION.

1.1 Definitions. As used in this Agreement, the following terms shall have the
following definitions:

"Ableco” means, collectively, Ableco Finance LLC, a Delaware limited liability
company, and each of the lenders party to the Ableco Loan Agreement, and their
respective successors and assigns (including any other lender or group of
lenders that at any time succeeds to or refinances, replaces or substitutes for
all or any portion of the Ableco Loans at any time and from time to time).

"Ableco Intercreditor Agreement” means that certain Intercreditor Agreement,
dated as of July 3, 2007, by and between Agent and Ableco, as the same may be
amended, supplemented or otherwise modified from to time.

"Ableco Loans” means those certain term loans made by Ableco to Borrowers
pursuant to the terms of the Ableco Loan Agreement in an aggregate original
principal amount of up to $55,000,000 (plus any paid-in-kind interest added to
the principal balance thereof).

"Ableco Loan Agreement” means that certain Financing Agreement, dated as of
July 3, 2007, by and among Borrowers, each of the lenders listed therein, and
Ableco, as agent for such lenders, as the same may be amended, supplemented or
otherwise modified from to time to the extent permitted under the Ableco
Intercreditor Agreement.”

"Account Debtor” means any Person who is or who may become obligated under, with
respect to, or on account of, an Account, chattel paper, or a General
Intangible.

"Accounts” means all of Borrowers’ now owned or hereafter acquired right, title,
and interest with respect to “accounts” (as that term is defined in the Code),
and any and all supporting obligations in respect thereof.

"ACH Transactions” means any cash management or related services (including the
Automated Clearing House processing of electronic funds transfers through the
direct Federal Reserve Fedline system) provided by a Bank Product Provider for
the account of Borrower or its Subsidiaries.

“Acquisitions” means each of the Annaco Acquisition and the Totalcat
Acquisition.

“Acquisition Documents” means each of the Annaco Acquisition Documents and the
Totalcat Acquisition Documents.

"Additional Documents” has the meaning set forth in Section 4.4.

"Administrative Borrower” has the meaning set forth in Section 17.10.

"Advances” has the meaning set forth in Section 2.1.

"Affiliate” means, as applied to any Person, any other Person who, directly or
indirectly, controls, is controlled by, or is under common control with, such
Person. For purposes of this definition, “control” means the possession,
directly or indirectly, of the power to direct the management and policies of a
Person, whether through the ownership of Stock, by contract, or otherwise;
provided, however, that, in any event: (a) any Person which owns directly or
indirectly 10% or more of the securities having ordinary voting power for the
election of directors or other members of the governing body of a Person or 10%
or more of the partnership or other ownership interests of a Person (other than
as a limited partner of such Person) shall be deemed to control such Person;
(b) each director (or comparable manager) of a Person shall be deemed to be an
Affiliate of such Person; and (c) each partnership or joint venture in which a
Person is a partner or joint venturer shall be deemed to be an Affiliate of such
Person.

"Agent” has the meaning set forth in the preamble to this Agreement.

"Agent Advances” has the meaning set forth in Section 2.3(e)(i).

"Agent Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

"Agent’s Account” means an account at a bank designated by Agent from time to
time as the account into which Borrowers shall make all payments to Agent under
this Agreement and the other Loan Documents; unless and until Agent notifies
Administrative Borrower, Agent’s Account shall be that certain deposit account
bearing account number 323-266193 and maintained by Agent with The Chase
Manhattan Bank, 4 New York Plaza, 15th Floor, New York, New York 10004, ABA
#021000021.

"Agent’s Liens” means the Liens granted by Borrowers to Agent under this
Agreement or the other Loan Documents.

"Agreement” has the meaning set forth in the preamble hereto.

"Annaco” means, individually and collectively, Annaco, Inc., an Ohio
corporation, 943 Hazel LLC, an Ohio limited liability company, and Ocanna Plant
II LLC, an Ohio limited liability company.

"Annaco Acquisition” means the acquisition by Metalico Akron of substantially
all of the assets of Annaco, Inc., an Ohio corporation, and the acquisition by
Metalico Akron Realty of all of the Stock of Elizabeth Hazel LLC, an Ohio
limited liability company, a wholly-owned Subsidiary of 943 Hazel LLC, an Ohio
limited liability company, and Melinda Hazel LLC, an Ohio limited liability
company, a wholly-owned Subsidiary of Ocanna Plant II LLC, an Ohio limited
liability company, all in accordance with the terms of the Annaco Acquisition
Agreement.

"Annaco Acquisition Agreement” means that certain Agreement for Purchase of
Assets, dated as of June 29, 2007, by and among Annaco, Metalico Akron and
Metalico Akron Realty.

"Annaco Earn-Out Arrangements” means the Parent’s obligations to make payments
in connection with the Annaco Acquisition based on the performance of the entity
acquired (or allocated to the assets acquired) in connection therewith and so
long as such obligations are unsecured.

"Anti-Terrorism Laws” means any United States laws relating to terrorism or
money laundering, including, without limitation, Executive Order No. 13224, the
USA Patriot Act, the laws comprising or implementing the Bank Secrecy Act, and
the laws administered by the United States Treasury Department’s Office of
Foreign Asset Control.

"Applicable Prepayment Premium” has the meaning set forth in the Fee Letter.

"Assignee” has the meaning set forth in Section 14.1(a).

"Assignment and Acceptance” means an Assignment and Acceptance substantially in
the form of Exhibit A-1.

"Authorized Person” means any officer or other employee of Administrative
Borrower.

"Availability” means, as of any date of determination, if such date is a
Business Day, and determined at the close of business on the immediately
preceding Business Day, if such date of determination is not a Business Day, the
amount that Borrowers are entitled to borrow as Advances under Section 2.1
(after giving effect to all then outstanding Obligations (other than Bank
Product Obligations) and all sublimits and reserves applicable hereunder).

"Bank” means Wells Fargo or any of its Affiliates.

"Bank Product Agreements” means those certain cash management service agreements
entered into from time to time by Borrowers or their Subsidiaries with the Bank
Product Provider in connection with the obtaining of any of the Bank Products.

"Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by Borrowers or their
Subsidiaries to the Bank Product Provider pursuant to or evidenced by the Bank
Product Agreements and irrespective of whether for the payment of money, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, and including all such amounts that Borrowers are
obligated to reimburse to Agent or any member of the Lender Group as a result of
Agent or such member of the Lender Group purchasing participations from, or
executing indemnities or reimbursement obligations to the Bank Product Provider
with respect to the Bank Products provided to Borrowers or their Subsidiaries by
such Bank Product Provider pursuant to the Bank Product Agreements.

"Bank Product Provider” means Wells Fargo or any of its Affiliates.

"Bank Products” means any service or facility extended to Borrowers or their
Subsidiaries by the Bank Product Provider including: (a) credit cards,
(b) credit card processing services, (c) debit cards, (d) purchase cards,
(e) ACH Transactions, (f) cash management, including controlled disbursement,
accounts or services, or (g) Hedge Agreements.

"Bank Product Reserves” means, as of any date of determination, the lesser of
(a) $3,000,000, and (b) the amount of reserves that Agent has established (based
upon the Bank Product Providers’ reasonable determination of the credit exposure
in respect of then extant Bank Products) for Bank Products then provided or
outstanding.

"Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

"Base LIBOR Rate” means the rate per annum, determined by Agent in accordance
with its customary procedures, and utilizing such electronic or other quotation
sources as it considers appropriate (rounded upwards, if necessary, to the next
1/16%), on the basis of the rates at which Dollar deposits are offered to major
banks in the London interbank market on or about 11:00 a.m. (California time) 2
Business Days prior to the commencement of the applicable Interest Period, for a
term and in amounts comparable to the Interest Period and amount of the LIBOR
Rate Loan requested by Administrative Borrower in accordance with this
Agreement, which determination shall be conclusive in the absence of manifest
error.

"Base Rate” means, the rate of interest announced within Wells Fargo at its
principal office in San Francisco as its “prime rate”, with the understanding
that the “prime rate” is one of Wells Fargo’s base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publication or publications as Wells Fargo may designate.

"Base Rate Loan” means each portion of an Advance or a Term Loan that bears
interest at a rate determined by reference to the Base Rate.

"Base Rate Revolver Margin” means 0.25 percentage points.

"Base Rate Term Loan A/B Margin” means 0.50 percentage points.

"Beacon” means Beacon Energy Corp. (f/k/a Agrifuel Co.), a Delaware corporation.

"Beacon Investment” means an Investment or series of Investments, after the
Closing Date, in the common stock of Beacon for cash consideration not exceeding
in the aggregate $2,000,000.

"Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which any Borrower or any Subsidiary or ERISA Affiliate of any
Borrower has been an “employer” (as defined in Section 3(5) of ERISA) within the
past six years.

"Blocked Person” means any of the following:

(a) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224;

(b) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
Executive Order No. 13224;

(c) a Person with which the Agent or any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

(d) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in Executive Order No. 13224; or

(e) a Person that is named as a “specially designated national” on the most
current list published by the U.S. Treasury Department Office of Foreign Asset
Control at its official website or any replacement website or other replacement
official publication of such list.

"Board of Directors” means the board of directors (or comparable managers) of
Parent or any committee thereof duly authorized to act on behalf thereof.

"Books” means all of each Borrower’s now owned or hereafter acquired books and
records (including all of its Records indicating, summarizing, or evidencing its
assets (including the Collateral) or liabilities, all of its Records relating to
its business operations or financial condition, and all of its goods or General
Intangibles related to such information).

"Borrower” and “Borrowers” have the respective meanings set forth in the
preamble to this Agreement.

"Borrowing” means a borrowing hereunder of an Advance or a Term Loan, as the
case may be.

"Borrowing Base” has the meaning set forth in Section 2.1.

"Borrowing Base Certificate” means a certificate in the form of Exhibit B-1.

"Business Day” means any day that is not a Saturday, Sunday, or other day on
which national banks are authorized or required to close, except that, if a
determination of a Business Day shall relate to a LIBOR Rate Loan, the term
“Business Day” also shall exclude any day on which banks are closed for dealings
in Dollar deposits in the London interbank market.

"Capital Expenditures” means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed.

"Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

"Capitalized Lease Obligation” means any Indebtedness represented by obligations
under a Capital Lease.

"Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within 1 year from the date of acquisition thereof and, at the time of
acquisition, having the highest rating obtainable from either S&P or Moody’s,
(c) commercial paper maturing no more than 1 year from the date of acquisition
thereof and, at the time of acquisition, having a rating of A-1 or P-1, or
better, from S&P or Moody’s, and (d) certificates of deposit or bankers’
acceptances maturing within 1 year from the date of acquisition thereof either
(i) issued by any bank organized under the laws of the United States or any
state thereof which bank has a rating of A or A2, or better, from S&P or
Moody’s, or (ii) certificates of deposit less than or equal to $100,000 in the
aggregate issued by any other bank insured by the Federal Deposit Insurance
Corporation.

"Cash Management Bank” has the meaning set forth in Section 2.7(a).

"Cash Management Account” has the meaning set forth in Section 2.7(a).

"Cash Management Agreements” means those certain cash management service
agreements, in form and substance reasonably satisfactory to Agent, each of
which is among Administrative Borrower, Agent, and one of the Cash Management
Banks.

"Change of Control” means (a) any “person” or “group” (within the meaning of
Sections 13(d) and 14(d) of the Exchange Act), other than Permitted Holders,
becomes the beneficial owner (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of 25%, or more, of the Stock of Parent having the right
to vote for the election of members of the Board of Directors, (b) a majority of
the members of the Board of Directors do not constitute Continuing Directors or
(c) (i) any Borrower ceases to directly own and control 100% of the outstanding
Stock of each of its Subsidiaries (other than Beacon) extant as of the Closing
Date, (ii) the Parent ceases to directly or indirectly own and control at least
30% of the outstanding Stock of Beacon, or (iii) after the consummation of the
Totalcat Acquisition, the Parent ceases to directly or indirectly own and
control at least 82.5% of the outstanding Stock of Totalcat and its
Subsidiaries, unless otherwise permitted hereunder.

"Closing Date” means the date of the making of the initial Advance (or other
extension of credit) hereunder.

"Closing Date Business Plan” means the set of Projections for the 3 year period
following the Closing Date (on a year by year basis, and for the 1 year period
following the Closing Date, on a month by month basis), in form and substance
(including as to scope and underlying assumptions) reasonably satisfactory to
Agent.

"Code” means the New York Uniform Commercial Code, as in effect from time to
time.

"Collateral” means all assets of each Borrower, including all of each Borrower’s
now owned or hereafter acquired right, title, and interest in and to each of the
following:

(a) Accounts,

(b) Books,

(c) Equipment,

(d) General Intangibles and DDAs,

(e) Inventory,

(f) Investment Property,

(g) Negotiable Collateral,

(h) Real Property Collateral,

(i) money or other assets of each such Borrower that now or hereafter come into
the possession, custody, or control of Lender, and

(j) the proceeds and products, whether tangible or intangible, of any of the
foregoing, including proceeds of insurance covering any or all of the foregoing,
and any and all Accounts, Books, Equipment, General Intangibles, Inventory,
Investment Property, Negotiable Collateral, Real Property, money, deposit
accounts, or other tangible or intangible property resulting from the sale,
exchange, collection, or other disposition of any of the foregoing, or any
portion thereof or interest therein, and the proceeds thereof.

"Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in the Equipment or Inventory, in each case, in form and substance reasonably
satisfactory to Agent.

"Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, proceeds of cash sales, rental proceeds,
and tax refunds) of Borrowers.

"Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 delivered by the chief financial officer of Parent to Agent.

"Contingent Obligation” means, with respect to any Person, any obligation of
such Person guaranteeing or intended to guarantee any Indebtedness, leases,
dividends or other obligations (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, (i) the direct or indirect guaranty, endorsement (other than
for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the obligation
of a primary obligor, (ii) the obligation to make take-or-pay or similar
payments, if required, regardless of nonperformance by any other party or
parties to an agreement, (iii) any obligation of such Person, whether or not
contingent, (A) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (B) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (C) to purchase
property, assets, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (D) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof;
provided, however, that the term “Contingent Obligation” shall not include any
products warranties extended in the ordinary course of business. The amount of
any Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation with respect to which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable pursuant to the terms of the
instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability with respect thereto
(assuming such Person is required to perform thereunder), as determined by the
Lender in its Permitted Discretion.

"Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of Parent on the Closing Date, and (b) any
individual who becomes a member of the Board of Directors after the Closing Date
if such individual was appointed or nominated for election to the Board of
Directors by a majority of the Continuing Directors, but excluding any such
individual originally proposed for election in opposition to the Board of
Directors in office at the Closing Date in an actual or threatened election
contest relating to the election of the directors (or comparable managers) of
Parent (as such terms are used in Rule 14a-11 under the Exchange Act) and whose
initial assumption of office resulted from such contest or the settlement
thereof.

"Contribution Agreement” means that certain Contribution Agreement, dated of
even date herewith, among Borrowers and Guarantors, in form and substance
reasonably satisfactory to the Agent.

"Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by the applicable Borrower, Agent,
and the applicable securities intermediary with respect to a Securities Account
or a bank with respect to a deposit account.

"Daily Balance” means, with respect to each day during the term of this
Agreement, the amount of an Obligation owed at the end of such day.

"DDA” means any checking or other demand deposit account maintained by any
Borrower.

"Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

"Defaulting Lender” means any Lender that fails to make any Advance (or other
extension of credit) that it is required to make hereunder on the date that it
is required to do so hereunder.

"Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Advances that are Base Rate Loans (inclusive of the Base
Rate margin applicable thereto).

"Designated Account” means account number 4950028156 of Administrative Borrower
maintained with the Designated Account Bank, or such other deposit account of
Administrative Borrower (located within the United States) that has been
designated as such, in writing, by Administrative Borrower to Agent.

"Designated Account Bank” means Wells Fargo Bank, N.A., whose office is located
in San Francisco, California, and whose ABA number is 122204771.

"Dilution” means, as of any date of determination, a percentage, based upon the
experience of the immediately prior 90 days, that is the result of dividing the
Dollar amount of (a) bad debt write-downs, discounts, advertising allowances,
credits, or other dilutive items with respect to the Accounts during such
period, by (b) Borrowers’ billings with respect to Accounts during such period
(excluding extraordinary items) plus the Dollar amount of clause (a).

"Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by one percentage point for
each percentage point by which Dilution is in excess of 5%.

"Dollars” or “$” means United States dollars.

"EBITDA” means, with respect to any fiscal period on a consolidated basis for
the Borrowers, the sum for such period of (a) consolidated net income, plus
(b) depreciation and amortization expense deducted in the determination of such
consolidated net income, plus (c) Interest Expense deducted in the determination
of such consolidated net income, plus (d) federal and state income taxes as
determined in accordance with GAAP and deducted in the determination of such
consolidated net income, minus (e) any items of gain which are extraordinary
items as defined in GAAP to the extent reflected in the determination of
consolidated net income, plus (f) extraordinary noncash losses, minus
(g) non-operating income, plus (h) non-operating expense, plus (i) noncash
compensation expense related to the issuance of stock options. In determining
EBITDA for any fiscal period, pro forma effect will be given to the acquisition
(whether by purchase, merger or otherwise) of any company, entity or business
acquired by a Borrower since the first day of such period.

"Eligible Accounts” means those Accounts created by one of Borrowers in the
ordinary course of its business, that arise out of its sale of goods or
rendition of services, that comply with each of the representations and
warranties respecting Eligible Accounts made by Borrowers under the Loan
Documents, and that are not excluded as ineligible by virtue of one or more of
the criteria set forth below; provided, however, that such criteria may be fixed
and revised from time to time by Agent in Agent’s Permitted Discretion to
address the results of any audit performed by Agent from time to time after the
Closing Date. In determining the amount to be included, Eligible Accounts shall
be calculated net of customer deposits and unapplied cash remitted to Borrowers.
Eligible Accounts shall not include the following:

(a) Accounts that the Account Debtor has failed to pay within 90 days of
original invoice date or Accounts with selling terms of more than 60 days,

(b) Accounts owed by an Account Debtor (or its Affiliates) where 50% or more of
all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,

(c) Accounts with respect to which the Account Debtor is an employee, Affiliate,
or lender of any Borrower,

(d) Accounts arising in a transaction wherein goods are placed on consignment or
are sold pursuant to a guaranteed sale, a sale or return, a sale on approval, a
bill and hold, or any other terms by reason of which the payment by the Account
Debtor may be conditional,

(e) Accounts that are not payable in Dollars,

(f) Accounts with respect to which the Account Debtor either (i) does not
maintain its chief executive office in the United States or Canada, or (ii) is
not organized under the laws of the United States or any state thereof or Canada
or any province thereof, or (iii) is the government of any foreign country or
sovereign state, or of any state, province, municipality, or other political
subdivision thereof, or of any department, agency, public corporation, or other
instrumentality thereof, unless (y) the Account is supported by an irrevocable
letter of credit satisfactory to Agent (as to form, substance, and issuer or
domestic confirming bank) that has been delivered to Agent and is directly
drawable by Agent, or (z) the Account is covered by credit insurance in form,
substance, and amount, and by an insurer, satisfactory to Agent,

(g) Accounts with respect to which the Account Debtor is either (i) the United
States or any department, agency, or instrumentality of the United States
(exclusive, however, of Accounts with respect to which the applicable Borrower
has complied, to the reasonable satisfaction of Agent, with the Assignment of
Claims Act, 31 USC § 3727), or (ii) any state of the United States (exclusive,
however, of (y) Accounts owed by any state that does not have a statutory
counterpart to the Assignment of Claims Act or (z) Accounts owed by any state
that does have a statutory counterpart to the Assignment of Claims Act as to
which the applicable Borrower has complied to Lender’s satisfaction),

(h) Accounts with respect to which the Account Debtor is a creditor of any
Borrower, has or has asserted a right of setoff, has disputed its liability, or
has made any claim with respect to its obligation to pay the Account, but solely
to the extent of such claim, right of setoff, or dispute,

(i) Accounts with respect to an Account Debtor whose total obligations owing to
Borrowers exceed 10% of all Eligible Accounts, to the extent of the obligations
owing by such Account Debtor in excess of such percentage,

(j) Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
a Borrower has received notice of an imminent Insolvency Proceeding or a
material impairment of the financial condition of such Account Debtor,

(k) Accounts with respect to which the Account Debtor is located in the states
of New Jersey, Minnesota, or West Virginia (or any other state that requires a
creditor to file a business activity report or similar document in order to
bring suit or otherwise enforce its remedies against such Account Debtor in the
courts or through any judicial process of such state), unless the applicable
Borrower has qualified to do business in New Jersey, Minnesota, West Virginia,
or such other states, or has filed a business activities report with the
applicable division of taxation, the department of revenue, or with such other
state offices, as appropriate, for the then-current year, or is exempt from such
filing requirement,

(l) Accounts, the collection of which, Agent, in its Permitted Discretion,
believes to be doubtful by reason of the Account Debtor’s financial condition,

(m) Accounts that are not subject to a valid and perfected first priority
Agent’s Lien,

(n) Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped and billed to the Account Debtor, or (ii) the services
giving rise to such Account have not been performed and billed to the Account
Debtor, or

(o) Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by the
applicable Borrower of the subject contract for goods or services.

"Eligible Inventory” means Inventory of Borrowers consisting of first quality
finished goods held for sale in the ordinary course of Borrowers’ business and
work in process and raw materials, in each case located at one of the business
locations of Borrowers set forth on Schedule E-1 (or in-transit between any such
locations), that complies with each of the representations and warranties
respecting Eligible Inventory made by Borrowers in the Loan Documents, and that
is not excluded as ineligible by virtue of one or more of the criteria set forth
below; provided, however, that such criteria may be fixed and revised from time
to time by Agent in Agent’s Permitted Discretion to address the results of any
audit or appraisal performed by Agent from time to time after the Closing Date.
In determining the amount to be so included, Inventory shall be valued at the
lower of cost or market on a basis consistent with Borrowers’ historical
accounting practices. An item of Inventory shall not be included in Eligible
Inventory if:

(a) a Borrower does not have good, valid, and marketable title thereto,

(b) it is not located at one of the locations in the United States set forth on
Schedule E-1 or in transit from one such location to another such location,

(c) it is located on real property owned or leased by a Borrower or in a
contract warehouse, in each case, unless (i) it is subject to a Collateral
Access Agreement executed by the lessor, warehouseman, or other third party, as
the case may be, or (ii) if it is not subject to a Collateral Access Agreement
in accordance with clause (i) above, Agent has established a reserve, pursuant
to Section 2.1(b), in an amount equal to two months rent payable by such
Borrower to such lessor, warehouseman or other third party, and unless it is
segregated or otherwise separately identifiable from goods of others, if any,
stored on the premises,

(d) it is not subject to a valid and perfected first priority security Agent’s
Lien,

(e) it consists of goods returned or rejected by a Borrower’s customers, or

(f) it consists of goods that are obsolete or slow moving, restrictive or custom
items, or goods that constitute spare parts, packaging and shipping materials,
supplies used or consumed in a Borrower’s business, bill and hold goods,
defective goods, “seconds,” or Inventory acquired on consignment.

"Environmental Actions” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other communication from any Governmental
Authority, or any third party involving violations of Environmental Laws or
releases of Hazardous Materials from (a) any assets, properties, or businesses
of any Borrower or any predecessor in interest, (b) from adjoining properties or
businesses, or (c) from or onto any facilities which received Hazardous
Materials generated by any Borrower or any predecessor in interest.

"Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, to the extent binding on Borrowers, relating
to the environment, employee health and safety, or Hazardous Materials,
including CERCLA; RCRA; the Federal Water Pollution Control Act, 33 USC § 1251
et seq; the Toxic Substances Control Act, 15 USC, § 2601 et seq; the Clean Air
Act, 42 USC § 7401 et seq.; the Safe Drinking Water Act, 42 USC. § 3803 et seq.;
the Oil Pollution Act of 1990, 33 USC. § 2701 et seq.; the Emergency Planning
and the Community Right-to-Know Act of 1986, 42 USC. § 11001 et seq.; the
Hazardous Material Transportation Act, 49 USC § 1801 et seq.; and the
Occupational Safety and Health Act, 29 USC. §651 et seq. (to the extent it
regulates occupational exposure to Hazardous Materials); any state and local or
foreign counterparts or equivalents, in each case as amended from time to time.

"Environmental Liabilities and Costs” means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts, or consultants and costs of
investigation and feasibility studies), fines, penalties, sanctions, and
interest incurred as a result of any claim or demand by any Governmental
Authority or any third party, and which relate to any Environmental Action.

"Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.

"Equipment” means all of Borrowers’ now owned or hereafter acquired right,
title, and interest with respect to equipment, machinery, machine tools, motors,
furniture, furnishings, fixtures, vehicles (including motor vehicles), tools,
parts, goods (other than consumer goods, farm products, or Inventory), wherever
located, including all attachments, accessories, accessions, replacements,
substitutions, additions, and improvements to any of the foregoing.

"ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

"ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of a Borrower under
IRC Section 414(b), (b) any trade or business subject to ERISA whose employees
are treated as employed by the same employer as the employees of a Borrower
under IRC Section 414(c), (c) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any organization subject to ERISA that is a member of an
affiliated service group of which a Borrower is a member under IRC
Section 414(m), or (d) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any Person subject to ERISA that is a party to an
arrangement with a Borrower and whose employees are aggregated with the
employees of a Borrower under IRC Section 414(o).

"ERISA Event” means (a) a Reportable Event with respect to any Benefit Plan or
Multiemployer Plan, (b) the withdrawal of a Borrower, any of its Subsidiaries or
ERISA Affiliates from a Benefit Plan during a plan year in which it was a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA), (c) the
providing of notice of intent to terminate a Benefit Plan in a distress
termination (as described in Section 4041(c) of ERISA), (d) the institution by
the PBGC of proceedings to terminate a Benefit Plan or Multiemployer Plan,
(e) any event or condition (i) that provides a basis under Section 4042(a)(1),
(2), or (3) of ERISA for the termination of, or the appointment of a trustee to
administer, any Benefit Plan or Multiemployer Plan, or (ii) that may result in
termination of a Multiemployer Plan pursuant to Section 4041A of ERISA, (f) the
partial or complete withdrawal within the meaning of Sections 4203 and 4205 of
ERISA, of a Borrower, any of its Subsidiaries or ERISA Affiliates from a
Multiemployer Plan, or (g) providing any security to any Plan under
Section 401(a)(29) of the IRC by a Borrower or its Subsidiaries or any of their
ERISA Affiliates.

"Event of Default” has the meaning set forth in Section 8.

"Excess Availability” means the amount, as of the date any determination thereof
is to be made, equal to Availability minus the aggregate amount, if any, of all
trade payables of Borrowers aged in excess of their historical levels with
respect thereto and all book overdrafts in excess of their historical practices
with respect thereto, in each case as determined by Agent in its Permitted
Discretion.

"Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

"Existing Advances Indebtedness” has the meaning set forth in Section 2.1(d).

"Existing Lender” has the meaning set forth in the recitals to this Agreement.

"Existing Letters of Credit” has the meaning set forth in Section 2.12(g).

"Existing Loan Agreement” has the meaning set forth in the recitals to this
Agreement.

"Existing Loan Facility” has the meaning set forth in the recitals to this
Agreement.

"Existing Loan Parties” means the Borrowers and the Guarantors party to the
Existing Loan Agreement.

"Existing Term Loan A Indebtedness” has the meaning set forth in
Section 2.2(a)(ii).

"Facility” means, collectively each parcel of real property owned by a Borrower
and listed on Schedule F-1, in each case including without limitation, the land
on which such facility is located, all buildings and other improvements thereon,
all fixtures located at or used in connection with each such facility, all
whether now or hereafter existing.

"Facilities Increase” has the meaning set forth in Section 2.2(d).

"Facilities Increase Loan” has the meaning set forth in Section 2.2(d).

"Facilities Increase Loan Commitment” means, with respect to each Lender that
agrees to make a Facilities Increase Loan, its Facilities Increase Loan
Commitment, and, with respect to all Lenders that agree to make the Facilities
Increase Loan, their Facilities Increase Loan Commitments.

"Family Member” means, with respect to any individual, any other individual
having a relationship by blood (to the second degree of consanguinity),
marriage, or adoption to such individual.

"Family Trusts” means, with respect to any individual, trusts or other estate
planning vehicles established for the benefit of Family Members of such
individual and in respect of which such individual serves as trustee or in a
similar capacity.

"Fee Letter” means that certain Amended and Restated Fee Letter, dated as of
even date herewith, among Borrowers and Agent, in form and substance
satisfactory to Agent.

"FEIN” means Federal Employer Identification Number.

"Fixed Charges” means with respect to Parent and its Subsidiaries for any
period, the sum, without duplication, of (a) Interest Expense, (b) principal
payments required to be paid during such period in respect of Indebtedness, and
(c) all federal, state, and local income taxes accrued for such period.

"Fixed Charge Coverage Ratio” means, with respect to Parent and its Subsidiaries
for any period, the ratio of (a) EBITDA for such period minus Capital
Expenditures made (to the extent not already incurred in a prior period) or
incurred during such period, to (b) Fixed Charges for such period.

"Funding Date” means the date on which a Borrowing occurs.

"Funding Losses” has the meaning set forth in Section 2.13(b)(ii).

"GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

"General Intangibles” means all of Borrowers’ now owned or hereafter acquired
right, title, and interest with respect to general intangibles (including
payment intangibles, contract rights, rights to payment, rights arising under
common law, statutes, or regulations, choses or things in action, goodwill,
patents, trade names, trademarks, servicemarks, copyrights, blueprints,
drawings, purchase orders, customer lists, monies due or recoverable from
pension funds, route lists, rights to payment and other rights under any royalty
or licensing agreements, infringement claims, computer programs, information
contained on computer disks or tapes, software, literature, reports, catalogs,
money, deposit accounts, insurance premium rebates, tax refunds, and tax refund
claims), and any and all supporting obligations in respect thereof, and any
other personal property other than goods, Accounts, Investment Property, and
Negotiable Collateral.

"General Smelting” means General Smelting & Refining, Inc., a Tennessee
corporation.

"Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

"Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, department, or agency or any court,
tribunal, administrative hearing body, arbitration panel, commission, or other
similar dispute-resolving panel or body.

"Guaranties” means those certain general continuing guaranties dated as of the
date hereof executed and delivered by Subsidiary Guarantors in favor of Agent,
in form and substance satisfactory to Agent.

"Guarantors” means, with respect to all Obligations, the Subsidiary Guarantors.

"Guarantor Security Agreement” means a security agreement made by Subsidiary
Guarantors in favor of Agent for the benefit of the Lenders the form and
substance of which is satisfactory to Agent.

"Hard Cost” means, with respect to each Capital Asset acquired by a Borrower,
the cash purchase price paid by a Borrower for such Capital Asset less the
aggregate amount of all soft costs (including, without limitation, all taxes,
delivery and storage charges, installation charges and other charges added to
such purchase price) included in the purchase price for such Capital Asset.

"Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

"Hedge Agreement” means any and all transactions, agreements, or documents now
existing or hereafter entered into between Borrowers or their Subsidiaries, on
the one hand, and Wells Fargo or its Affiliates, on the other hand, which
provide for an interest rate, credit, commodity or equity swap, cap, floor,
collar, forward foreign exchange transaction, currency swap, cross currency rate
swap, currency option, or any combination of, or option with respect to, these
or similar transactions, for the purpose of hedging Borrowers’ or their
Subsidiaries’ exposure to fluctuations in interest or exchange rates, loan,
credit exchange, security or currency valuations or commodity prices.

"Holdout Lender” has the meaning set forth in Section 15.2.

"Indebtedness” means (a) all obligations of a Borrower for borrowed money,
(b) all obligations of a Borrower evidenced by bonds, debentures, notes, or
other similar instruments and all reimbursement or other obligations of a
Borrower in respect of letters of credit, bankers acceptances, interest rate
swaps, or other financial products, (c) all obligations of a Borrower under
Capital Leases, (d) all obligations or liabilities of others secured by a Lien
on any asset of a Borrower, irrespective of whether such obligation or liability
is assumed, (e) all obligations of a Borrower for the deferred purchase price of
assets (other than trade debt incurred in the ordinary course of a Borrower’s
business and repayable in accordance with customary trade practices), (f) all
Contingent Obligations of a Borrower, (g) all obligations or liabilities
incurred under Title IV of ERISA with respect to any Plan (other than a
Multiemployer Plan) covered by Title IV of ERISA and maintained for employees of
any Borrower or any of its ERISA Affiliates, and (h) withdrawal liability
incurred under ERISA by any Borrower or any of its ERISA Affiliates to any
Multiemployer Plan.

"Indemnified Liabilities” has the meaning set forth in Section 11.3.

"Indemnified Person” has the meaning set forth in Section 11.3.

"Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

"Intangible Assets” means, with respect to any Person, that portion of the book
value of all of such Person’s assets that would be treated as intangibles under
GAAP.

"Intercompany Subordination Agreement” means a subordination agreement executed
and delivered by Borrowers and Agent, the form and substance of which is
reasonably satisfactory to Agent.

"Interest Expense” means, for any period, the aggregate of the interest expense
of Parent and its Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP.

"Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan and ending 1, 2, 3,
or 6 months thereafter; provided, however, that (a) if any Interest Period would
end on a day that is not a Business Day, such Interest Period shall be extended
(subject to clauses (c)-(e) below) to the next succeeding Business Day,
(b) interest shall accrue at the applicable rate based upon the LIBOR Rate from
and including the first day of each Interest Period to, but excluding, the day
on which any Interest Period expires, (c) any Interest Period that would end on
a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (d) with
respect to an Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period), the Interest Period shall
end on the last Business Day of the calendar month that is 1, 2, 3, or 6 months
after the date on which the Interest Period began, as applicable, and (e)
Borrowers (or Administrative Borrower on behalf thereof) may not elect an
Interest Period which will end after the Maturity Date.

"Inventory” means all Borrowers’ now owned or hereafter acquired right, title,
and interest with respect to inventory, including goods held for sale or lease
or to be furnished under a contract of service, goods that are leased by a
Borrower as lessor, goods that are furnished by a Borrower under a contract of
service, and raw materials, work in process, or materials used or consumed in a
Borrower’s business.

"Inventory Reserve” means, on any date of determination, an amount equal to 10%
of the value of the lower of cost or market value of Borrowers’ Inventory.

"Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, or capital contributions (excluding (a) commission, travel, and
similar advances to officers and employees of such Person made in the ordinary
course of business, and (b) bona fide Accounts arising from the sale of goods or
rendition of services in the ordinary course of business consistent with past
practice), purchases or other acquisitions for consideration of Indebtedness or
Stock, and any other items that are or would be classified as investments on a
balance sheet prepared in accordance with GAAP.

"Investment Property” means all of Borrowers’ now owned or hereafter acquired
right, title, and interest with respect to “investment property” as that term is
defined in the Code, and any and all supporting obligations in respect thereof.

"IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

"Issuing Lender” means Wells Fargo or any other Lender that, at the request of
Administrative Borrower and with the consent of Agent, agrees, in such Lender’s
sole discretion, to become an Issuing Lender for the purpose of issuing L/Cs or
L/C Undertakings pursuant to Section 2.12.

"Junior Debt” means Indebtedness that is subordinated to the Obligations and
otherwise incurred on terms and conditions acceptable to Agent in the exercise
of its Permitted Discretion.

"L/C” has the meaning set forth in Section 2.12(a).

"L/C Disbursement” means a payment made by the Issuing Lender pursuant to a
Letter of Credit.

"L/C Undertaking” has the meaning set forth in Section 2.12(a).

"Lender” and “Lenders” have the respective meanings set forth in the preamble to
this Agreement, and shall include any other Person made a party to this
Agreement in accordance with the provisions of Section 14.1.

"Lender Group” means, individually and collectively, each of the Lenders
(including the Issuing Lender) and Agent.

"Lender Group Expenses” means all (a) costs or expenses (including taxes, and
insurance premiums) required to be paid by a Borrower under any of the Loan
Documents that are paid or incurred by Agent, (b) fees or charges paid or
incurred by Agent in connection with the Lender Group’s transactions with
Borrowers, including, fees or charges for photocopying, notarization, couriers
and messengers, telecommunication, public record searches (including tax lien,
litigation, and UCC searches and including searches with the patent and
trademark office, the copyright office, or the department of motor vehicles),
filing, recording, publication, appraisal (including periodic Collateral
appraisals or business valuations described in Section 4.6 and otherwise
permitted by this Agreement to the extent of the fees and charges (and up to the
amount of any limitation) contained in this Agreement, real estate surveys, real
estate title policies and endorsements, and environmental audits, (c) costs and
expenses incurred by Agent in the disbursement of funds to or for the account of
Borrowers or other members of the Lender Group (by wire transfer or otherwise),
(d) charges paid or incurred by Agent resulting from the dishonor of checks,
(e) reasonable costs and expenses paid or incurred by Agent to correct any
default or enforce any provision of the Loan Documents, or in gaining possession
of, maintaining, handling, preserving, storing, shipping, selling, preparing for
sale, or advertising to sell the Collateral, or any portion thereof,
irrespective of whether a sale is consummated, (f) audit fees and expenses of
Agent related to audit examinations of the Books to the extent of the fees and
charges (and up to the amount of any limitation) contained in this Agreement,
(g) reasonable costs and expenses of third party claims or any other suit paid
or incurred by Agent in enforcing or defending the Loan Documents or in
connection with the transactions contemplated by the Loan Documents or the
Lender Group’s relationship with any Borrower or any guarantor of the
Obligations, (h) Agent’s reasonable fees and expenses (including attorneys fees)
incurred in advising, structuring, drafting, reviewing, administering, or
amending the Loan Documents, and (i) Agent’s and each Lender’s reasonable fees
and expenses (including attorneys fees) incurred in terminating, enforcing
(including attorneys fees and expenses incurred in connection with a “workout,”
a “restructuring,” or an Insolvency Proceeding concerning any Borrower or in
exercising rights or remedies under the Loan Documents), or defending the Loan
Documents, irrespective of whether suit is brought, or in taking any Remedial
Action concerning the Collateral.

"Lender-Related Person” means any Lender, such Lender’s Affiliates, and the
officers, directors, employees, and agents of such Lender.

"Letter of Credit” means an L/C or an L/C Undertaking, as the context requires.

"Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit plus 100% of the amount of
outstanding time drafts accepted by an Underlying Issuer as a result of drawings
under Underlying Letters of Credit.

"LIBOR Deadline” has the meaning set forth in Section 2.13(b)(i).

"LIBOR Notice” means a written notice in the form of Exhibit L-1.

"LIBOR Rate” means, for each Interest Period for each LIBOR Rate Loan, the rate
per annum determined by Agent (rounded upwards, if necessary, to the next 1/16%)
by dividing (a) the Base LIBOR Rate for such Interest Period, by (b) 100% minus
the Reserve Percentage. The LIBOR Rate shall be adjusted on and as of the
effective day of any change in the Reserve Percentage.

"LIBOR Rate Loan” means each portion of an Advance or the Term Loan that bears
interest at a rate determined by reference to the LIBOR Rate.

"LIBOR Rate Revolver Margin” means 2.00 percentage points.

"LIBOR Rate Term Loan A/B Margin” means 2.25 percentage points.

"LIBOR Rate Term Loan C Margin” means 2.25 percentage points.

"Lien” means any interest in an asset securing an obligation owed to, or a claim
by, any Person other than the owner of the asset, whether such interest shall be
based on the common law, statute, or contract, whether such interest shall be
recorded or perfected, and whether such interest shall be contingent upon the
occurrence of some future event or events or the existence of some future
circumstance or circumstances, including the lien or security interest arising
from a mortgage, deed of trust, encumbrance, pledge, hypothecation, assignment,
deposit arrangement, security agreement, conditional sale or trust receipt, or
from a lease, consignment, or bailment for security purposes and also including
reservations, exceptions, encroachments, easements, rights-of-way, covenants,
conditions, restrictions, leases, and other title exceptions and encumbrances
affecting Real Property.

"Loan Account” has the meaning set forth in Section 2.10.

"Loan Documents” means this Agreement, the Bank Product Agreements, the Cash
Management Agreements, the Control Agreements, the Fee Letter, the Guaranties,
the Guarantor Security Agreement, the Letters of Credit, the Mortgages, the
Officers’ Certificate, the Trademark Security Agreement, the Pledge Agreement,
the Intercompany Subordination Agreement, the Ableco Intercreditor Agreement,
any note or notes executed by a Borrower in connection with this Agreement and
payable to a member of the Lender Group, and any other agreement entered into,
now or in the future, by any Borrower and the Lender Group in connection with
this Agreement.

"Loan Party” means any Borrower and any Guarantor.

"Material Adverse Change” means (a) a material adverse change in the business,
prospects, operations, results of operations, assets, liabilities or condition
(financial or otherwise) of Borrowers taken as a whole, (b) a material
impairment of a Borrower’s ability to perform its obligations under the Loan
Documents to which it is a party or of the Lender Group’s ability to enforce the
Obligations or realize upon the Collateral, or (c) a material impairment of the
enforceability or priority of the Agent’s Liens on any portion of the Collateral
with an aggregate value in excess of $100,000 as a result of an action or
failure to act on the part of a Borrower.

"Material Contract” means any agreement or contract of any Borrower or any
Subsidiary of a Borrower (excluding subcontracts the costs of which by their
terms are paid by such Borrower’s or Subsidiary’s customer) which (a) involves
consideration to such Borrower or Subsidiary of $100,000 or more, (b) involves
consideration by such Borrower or Subsidiary of $100,000 or more, (c) imposes
financial obligations on any Borrower or any Subsidiary of $100,000 or more
(other than any agreement that by its terms may be terminated by any Borrower or
any Subsidiary upon sixty (60) days’ notice or less) or (d) is otherwise
material (or together with related agreements and contracts, is material) to the
business, operations, financial condition, performance or properties of any
Borrower, excluding, however, customer purchase orders or purchase orders to any
vendor, in each case entered into in the ordinary course of a Borrower’s
business.

"Maturity Date” has the meaning set forth in Section 3.3.

"Maximum Revolver Amount” means $63,000,000.

"Metalico Akron” means Metalico Akron, Inc., an Ohio corporation.

"Metalico Akron Realty” means Metalico Akron Realty, Inc., an Ohio corporation.

"Modifications of Mortgages” means, individually and collectively, one or more
modifications to Mortgages with respect to the Facilities listed on
Schedule M-1, in effect prior to the date hereof, in form and substance
satisfactory to Agent.

"Mortgages” means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by a Borrower in favor
of Agent, in form and substance satisfactory to Agent, that encumber the Real
Property Collateral relating to the Facilities listed on Schedule M-2.

"Multiemployer Plan” means a “multiemployer plan” (as defined in
Section 4001(a)(3) of ERISA) to which a Borrower, any of its Subsidiaries, or
any ERISA Affiliate has contributed, or was obligated to contribute, within the
past six years.

"Negotiable Collateral” means all of Borrowers’ now owned and hereafter acquired
right, title, and interest with respect to letters of credit, letter of credit
rights, instruments, promissory notes, drafts, documents, and chattel paper
(including electronic chattel paper and tangible chattel paper), and any and all
supporting obligations in respect thereof.

"Net Cash Proceeds" means, with respect to the sale or disposition by any Person
of any of its assets or properties, the amount of cash received (directly or
indirectly) from time to time (whether as initial consideration or through the
payment of deferred consideration) by or on behalf of such Person or any of its
Subsidiaries or Affiliates, in connection therewith after deducting therefrom
only (a) the principal amount of any Indebtedness secured by any Lien permitted
by Section 7.1 on any asset or property (other than Indebtedness assumed by the
purchaser of such asset) which is required to be, and is, repaid in connection
with such sale or disposition (other than Indebtedness under this Agreement),
(b) reasonable expenses related thereto reasonably incurred by such Person in
connection therewith, (c) transfer taxes paid by such Person in connection
therewith, and (d) net income taxes (including capital gains taxes) to be paid
in connection with such sale or disposition (after taking into account any tax
credits or deductions and any tax sharing arrangements).

"Net Orderly Liquidation Value” means, with respect to an item of Eligible
Inventory, as of any date of determination, the orderly liquidation value
thereof as determined by Agent in its Permitted Discretion, which determination
may be made by Agent in reliance on periodic appraisals.

"New Loan Party” means each Loan Party on the Closing Date that is not an
Existing Loan Party.

"Obligations” means (a) all loans (including Term Loans), Advances, debts,
principal, interest (including any interest that, but for the provisions of the
Bankruptcy Code, would have accrued), contingent reimbursement obligations with
respect to outstanding Letters of Credit, premiums, liabilities (including all
amounts charged to Borrowers’ Loan Account pursuant hereto), obligations, fees
(including the fees provided for in the Fee Letter), charges, costs, Lender
Group Expenses (including any fees or expenses that, but for the provisions of
the Bankruptcy Code, would have accrued), lease payments, guaranties, covenants,
and duties of any kind and description owing by Borrowers to the Lender Group
pursuant to or evidenced by the Loan Documents and irrespective of whether for
the payment of money, whether direct or indirect, absolute or contingent, due or
to become due, now existing or hereafter arising, and including all interest not
paid when due and all Lender Group Expenses that Borrowers are required to pay
or reimburse by the Loan Documents, by law, or otherwise, and (b) all Bank
Product Obligations. Any reference in this Agreement or in the Loan Documents to
the Obligations shall include all amendments, changes, extensions,
modifications, renewals replacements, substitutions, and supplements, thereto
and thereof, as applicable, both prior and subsequent to any Insolvency
Proceeding.

"Originating Lender” has the meaning set forth in Section 14.1(d).

"Original Closing Date” means the “Closing Date” (as defined in the Existing
Loan Agreement).

"Officers’ Certificate” means the representations and warranties of officers
form submitted by Agent to Administrative Borrower, together with Borrowers’
completed responses to the inquiries set forth therein, the form and substance
of such responses to be reasonably satisfactory to Agent.

"Overadvance” has the meaning set forth in Section 2.5.

"Parent” has the meaning set forth in the preamble to this Agreement.

"Participant” has the meaning set forth in Section 14.1(d).

"PBGC” means the Pension Benefit Guaranty Corporation as defined in Title IV of
ERISA, or any successor thereto.

"Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

"Permitted Dispositions” means (a) sales or other dispositions by Borrowers of
Equipment that is substantially worn, damaged, or obsolete in the ordinary
course of the applicable Borrower’s business, (b) sales by Borrowers of
Inventory to buyers in the ordinary course of business, (c) the use or transfer
of money or Cash Equivalents by Borrowers in a manner that is not prohibited by
the terms of this Agreement or the other Loan Documents, (d) the licensing by
Borrowers, on a non-exclusive basis, of patents, trademarks, copyrights, and
other intellectual property rights in the ordinary course of the applicable
Borrower’s business, and (e) the sale, distribution, transfer or other
disposition of any of the Stock of Beacon owned by the Parent.

“Permitted Holder” means Carlos Aguero, and his Family Members, and his Family
Trusts.

"Permitted Investments” means (a) investments in Cash Equivalents,
(b) investments in negotiable instruments for collection, (c) advances made in
connection with purchases of goods or services in the ordinary course of
business, (d) investments by any Borrower in any other Borrower provided that if
any such investment is in the form of Indebtedness (other than Contingent
Obligations in favor of third parties), such Indebtedness shall be subject to
the terms and conditions of the Intercompany Subordination Agreement, (e) the
purchase by the Parent of Stock of Totalcat in connection with the Totalcat
Acquisition, and (f) the Beacon Investment.

"Permitted Liens” means (a) Liens held by or in favor of Agent, (b) Liens for
unpaid taxes that either (i) are not yet delinquent, or (ii) do not constitute
an Event of Default hereunder and are the subject of Permitted Protests,
(c) Liens set forth on Schedule P-1, (d) the interests of lessors under
operating leases, (e) purchase money Liens or the interests of lessors under
Capital Leases to the extent that such Liens or interests secure Permitted
Purchase Money Indebtedness and so long as such Lien attaches only to the asset
purchased or acquired and the proceeds thereof, (f) Liens arising by operation
of law in favor of warehousemen, landlords, carriers, mechanics, materialmen,
laborers, or suppliers, incurred in the ordinary course of Borrowers’ business
and not in connection with the borrowing of money, and which Liens either (i)
are for sums not yet delinquent, or (ii) are the subject of Permitted Protests,
(g) Liens arising from deposits made in connection with obtaining worker’s
compensation or other unemployment insurance, (h) Liens or deposits to secure
performance of bids, tenders, or leases incurred in the ordinary course of
Borrowers’ business and not in connection with the borrowing of money, (i) Liens
granted as security for surety or appeal bonds in connection with obtaining such
bonds in the ordinary course of Borrowers’ business, (j) Liens resulting from
any judgment or award that is not an Event of Default hereunder, (k) Liens with
respect to the Real Property Collateral that are set forth on Schedule P-2 in
connection with all other Real Property Collateral, (l) with respect to any Real
Property that is not part of the Real Property Collateral, easements, rights of
way, and zoning restrictions that do not materially interfere with or impair the
use or operation thereof by Borrowers, and (m) Liens held by Ableco securing the
repayment of the Ableco Loans and all other obligations under the Ableco Loan
Agreement, provided that the priority of, and the rights attendant to, such
Liens are subject to the terms of the Ableco Intercreditor Agreement.

"Permitted Protest” means the right of the applicable Borrower to protest any
Lien (other than any such Lien that secures the Obligations), taxes (other than
payroll taxes or taxes that are the subject of a United States federal tax
lien), or rental payment, provided that (a) a reserve with respect to such
obligation is established on the Books in such amount as is required under GAAP,
(b) any such protest is instituted promptly and prosecuted diligently by the
applicable Borrower in good faith, and (c) Agent is satisfied that, while any
such protest is pending, there will be no impairment of the enforceability,
validity, or priority of any of the Agent’s Liens.

"Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness incurred after the Closing Date in an aggregate
amount outstanding at any one time not in excess of $10,000,000.

"Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

"Personal Property Collateral” means all Collateral other than Real Property.

"Plan” means any employee benefit plan, program, or arrangement maintained or
contributed to by a Borrower or with respect to which it may incur liability.

"Pledge Agreement” means a pledge and security agreement dated as of May 31,
2001, executed and delivered by each Borrower pursuant to which the Stock of
each Subsidiary of Parent and each promissory note described in Section 7.1(e)
are pledged to Agent.

"Premium Amount” means, as of any date of determination, an amount equal to
$63,000,000 plus the principal balance of the Term Loans then outstanding,
provided that if (i) all or a substantial portion of the assets of one or more
Borrowers is sold or transferred to a Person (“Newco”), (ii) such sale or
transfer to Newco is approved in writing by the Agent in its Permitted
Discretion, (iii) the Maximum Revolver Amount is reduced in connection with such
sale or transfer (the amount of such reduction being referred to herein as the
“Revolver Reduction”) and (iv) the Lenders provide financing to Newco in an
amount at least equal to the Revolver Reduction on terms and conditions that are
satisfactory to the Agent, then the Premium Amount shall automatically be
reduced by an amount equal to the Revolver Reduction.

"Projections” means, with respect to the Parent and its Subsidiaries on a
consolidated and a consolidating basis, such Person’s forecasted (a) balance
sheets, (b) profit and loss statements, and (c) cash flow statements, all
prepared on a consistent basis with Parent’s historical financial statements,
together with appropriate supporting details and a statement of underlying
assumptions.

"Pro Rata Share” means, as of any date of determination:

(a) with respect to a Lender’s obligation to make Advances and receive payments
of principal, interest, fees, costs, and expenses with respect thereto,
(i) prior to the Revolver Commitments being terminated or reduced to zero, the
percentage obtained by dividing (y) such Lender’s Revolver Commitment, by
(z) the aggregate Revolver Commitments of all Lenders, and (ii) from and after
the time that the Revolver Commitments have been terminated or reduced to zero,
the percentage obtained by dividing (y) the aggregate outstanding principal
amount of such Lender’s Advances by (z) the aggregate outstanding principal
amount of all Advances,

(b) with respect to a Lender’s obligation to participate in Letters of Credit,
to reimburse the Issuing Lender, and to receive payments of fees with respect
thereto, (i) prior to the Revolver Commitments being terminated or reduced to
zero, the percentage obtained by dividing (y) such Lender’s Revolver Commitment,
by (z) the aggregate Revolver Commitments of all Lenders, and (ii) from and
after the time that the Revolver Commitments have been terminated or reduced to
zero, the percentage obtained by dividing (y) the aggregate outstanding
principal amount of such Lender’s Advances by (z) the aggregate outstanding
principal amount of all Advances,

(c) with respect to a Lender’s obligation to make the Term Loan A and receive
payments of principal, interest, fees, costs, and expenses with respect thereto,
(i) prior to the making of the Term Loan A, the percentage obtained by dividing
(y) such Lender’s Term Loan A Commitment, by (z) the aggregate amount of all
Lenders’ Term Loan A Commitments, and (ii) from and after the making of the Term
Loan A, the percentage obtained by dividing (y) the principal amount of such
Lender’s portion of the Term Loan A by (z) the aggregate principal amount of the
Term Loan A,

(d) with respect to a Lender’s obligation to make the Term Loan B and receive
payments of principal, interest, fees, costs, and expenses with respect thereto,
(i) prior to the making of the Term Loan B, the percentage obtained by dividing
(y) such Lender’s Term Loan B Commitment, by (z) the aggregate amount of all
Lenders’ Term Loan B Commitments, and (ii) from and after the making of the Term
Loan B, the percentage obtained by dividing (y) the principal amount of such
Lender’s portion of the Term Loan C by (z) the aggregate principal amount of the
Term Loan B,

(e) with respect to a Lender’s obligation to make the Term Loan C and receive
payments of principal, interest, fees, costs, and expenses with respect thereto,
(i) prior to the making of the Term Loan C, the percentage obtained by dividing
(y) such Lender’s Term Loan C Commitment, by (z) the aggregate amount of all
Lenders’ Term Loan C Commitments, and (ii) from and after the making of the Term
Loan C, the percentage obtained by dividing (y) the principal amount of such
Lender’s portion of the Term Loan C by (z) the aggregate principal amount of the
Term Loan C,

(f) with respect to a Lender’s obligation to make the Facilities Increase Loan
and receive payments of principal, interest, fees, costs, and expenses with
respect thereto, (i) prior to the making of the Facilities Increase Loan, the
percentage obtained by dividing (y) such Lender’s Facilities Increase Loan
Commitment, by (z) the aggregate amount of all Lenders’ Facilities Increase Loan
Commitments, and (ii) from and after the making of the Facilities Increase Loan,
the percentage obtained by dividing (y) the principal amount of such Lender’s
portion of the Facilities Increase Loan by (z) the aggregate principal amount of
the Facilities Increase Loan,

(g) with respect to all other matters as to a particular Lender (including the
indemnification obligations arising under Section 11.3), the percentage obtained
by dividing (i) such Lender’s Revolver Commitment plus the outstanding principal
amount of such Lender’s portion of the Term Loans, by (ii) the aggregate amount
of Revolver Commitments of all Lenders plus the outstanding principal amount of
the Term Loans; provided, however, that in the event the Revolver Commitments
have been terminated or reduced to zero, Pro Rata Share under this clause shall
be the percentage obtained by dividing (A) the outstanding principal amount of
such Lender’s Advances plus such Lender’s ratable portion of the Risk
Participation Liability with respect to outstanding Letters of Credit plus the
outstanding principal amount of such Lender’s portion of the Term Loans, by
(B) the outstanding principal amount of all Advances plus the aggregate amount
of the Risk Participation Liability with respect to outstanding Letters of
Credit plus the outstanding principal amount of the Term Loans.

"Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
30 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof.

"Real Property” means any estates or interests in real property now owned or
hereafter acquired by any Borrower and the improvements thereto.

"Real Property Collateral” means the parcel or parcels of Real Property
identified on Schedule R-1 and any Real Property hereafter acquired by a
Borrower.

"Record” means information that is inscribed on a tangible medium or which is
stored in an electronic or other medium and is retrievable in perceivable form.

"Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (d) conduct any other
actions authorized by 42 USC § 9601.

"Replacement Lender” has the meaning set forth in Section 15.2.

"Reportable Event” means any of the events described in Section 4043(c) of ERISA
or the regulations thereunder other than a Reportable Event as to which the
provision of 30 days notice to the PBGC is waived under applicable regulations.

"Required Availability” means Excess Availability and unrestricted cash and Cash
Equivalents in an amount of not less than $1,500,000.

"Required Lenders” means, at any time, at least two (2) Lenders whose aggregate
Pro Rata Shares (calculated under clause (f) of the definition of Pro Rata
Shares) equal or exceed 50.1%.

"Reserve Percentage” means, on any day, for any Lender, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor Governmental Authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or emergency reserves) that are in
effect on such date with respect to eurocurrency funding (currently referred to
as “eurocurrency liabilities”) of that Lender, but so long as Lender is not
required or directed under applicable regulations to maintain such reserves, the
Reserve Percentage shall be zero.

"Revolver Commitment” means, with respect to each Lender, its Revolver
Commitment, and, with respect to all Lenders, their Revolver Commitments, in
each case as such Dollar amounts are set forth beside such Lender’s name under
the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender hereunder, as such amounts may be
reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 14.1.

"Revolver Usage” means, as of any date of determination, the sum of (a) the then
extant amount of outstanding Advances, plus (b) the then extant amount of the
Letter of Credit Usage.

"Revolving Loan Lender” means a Lender that has a Revolver Commitment, or if the
Revolver Commitments have been terminated or reduced to zero, that has an
outstanding portion of the Advances.

"Risk Participation Liability” means, as to each Letter of Credit, all
reimbursement obligations of Borrowers to the Issuing Lender with respect to an
L/C Undertaking, consisting of (a) the amount available to be drawn or which may
become available to be drawn, (b) all amounts that have been paid by the Issuing
Lender to the Underlying Issuer to the extent not reimbursed by Borrowers,
whether by the making of an Advance or otherwise, and (c) all accrued and unpaid
interest, fees, and expenses payable with respect thereto.

"SEC” means the United States Securities and Exchange Commission and any
successor thereto.

"Securities Account” means a “securities account” as that term is defined in the
Code.

"Settlement” has the meaning set forth in Section 2.3(f)(i).

"Settlement Date” has the meaning set forth in Section 2.3(f)(i).

"Solvent” means, with respect to any Person on a particular date, that such
Person is not insolvent (as such term is defined in the Uniform Fraudulent
Transfer Act).

"Stock” means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act).

"Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity; provided
that, so long as Beacon is neither a Borrower nor a Guarantor under this
Agreement, it shall not be deemed to be a Subsidiary of any Borrower for any
purpose under this Agreement.

"Subsidiary Guarantors” means General Smelting, Metalico Niles, Inc., an Ohio
corporation, and River Hills by the River, Inc., a Florida corporation.

"Swing Lender” means Wells Fargo or any other Lender that, at the request of
Administrative Borrower and with the consent of Agent agrees, in such Lender’s
sole discretion, to become the Swing Lender under Section 2.3(d).

"Swing Loan” and “Swing Loans” have the respective meanings set forth in
Section 2.3(d)(i).

"Taxes” has the meaning set forth in Section 17.5.

"Term Loan” and “Term Loans” have the meaning set forth in Section 2.2(c).

"Term Loan A Commitment” means, with respect to each Lender, its Term Loan A
Commitment, and, with respect to all Lenders, their Term Loan A Commitments, in
each case as such Dollar amounts are set forth beside such Lender’s name under
the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender hereunder in accordance with the
provisions of Section 14.1.

"Term Loan A” has the meaning set forth in Section 2.2(a).

"Term Loan A Amount” means $8,000,000.

"Term Loan B Capital Assets” has the meaning set forth in Section 2.2(b).

"Term Loan B” has the meaning set forth in Section 2.2(b).

"Term Loan B Amount” means $2,000,000.

"Term Loan B Commitment” means, with respect to each Lender, its Term Loan B
Commitment, and, with respect to all Lenders, their Term Loan B Commitments, in
each case as such Dollar amounts are set forth beside such Lender’s name under
the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender hereunder in accordance with the
provisions of Section 14.1.

"Term Loan C” has the meaning set forth in Section 2.2(c).

"Term Loan C Amount” means $12,000,000.

"Term Loan C Capital Assets” has the meaning set forth in Section 2.2(c).

"Term Loan C Commitment” means, with respect to each Lender, its Term Loan C
Commitment, and, with respect to all Lenders, their Term Loan C Commitments, in
each case as such Dollar amounts are set forth beside such Lender’s name under
the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender hereunder in accordance with the
provisions of Section 14.1.

"Termination Event” means (i) a Reportable Event with respect to any Benefit
Plan, (ii) any event that causes any Borrower or any of its ERISA Affiliates to
incur liability under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069,
4201, 4204 or 4212 of ERISA or Section 4971 or 4975 of the IRC, (iii) the filing
of a notice of intent to terminate a Benefit Plan or the treatment of a Benefit
Plan amendment as a termination under Section 4041 of ERISA, (iv) the
institution of proceedings by the PBGC to terminate a Benefit Plan, or (v) any
other event or condition which might constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Benefit Plan.

"Title Insurance Policy” means the mortgagee’s loan policy, together with all
endorsements made from time to time thereto, issued by or on behalf of a title
insurance company acceptable to Agent in its Permitted Discretion, such policy
to be satisfactory in form and substance to Agent, insuring the Lien created by
the Mortgage on each Facility in an amount and on terms satisfactory to Agent.

"Totalcat” means Totalcat Group, Inc., a Delaware corporation.

"Totalcat Acquisition” means the acquisition by the Parent of 82.5% of the
issued and outstanding Stock of Totalcat, together with an option to purchase
the remaining Stock of Totalcat, all in accordance with the terms of the
Totalcat Acquisition Agreement.

"Totalcat Acquisition Agreement” means that certain Stock Purchase Agreement,
dated as of June 25, 2007, by and among each of the stockholders of Totalcat
signatory thereto and the Parent.

"Totalcat Acquisition Documents” means, collectively, the Totalcat Acquisition
Agreement and all other instruments and agreements executed and delivered in
connection therewith.

"Total Commitment” means, with respect to each Lender, its Total Commitment,
and, with respect to all Lenders, their Total Commitments, in each case as such
Dollar amounts are set forth beside such Lender’s name under the applicable
heading on Schedule C-1 attached hereto or on the signature page of the
assignment and acceptance pursuant to which such Lender became a Lender
hereunder, as such amounts may be reduced or increased from time to time
pursuant to assignments made in accordance with the provisions of Section 14.1.

"Trademark Security Agreement” means the Trademark Security Agreement, dated as
of May 31, 2001, executed and delivered by certain Borrowers and Agent, the form
and substance of which is satisfactory to Agent.

"Underlying Issuer” means a third Person which is the beneficiary of an L/C
Undertaking and which has issued a letter of credit at the request of the
Issuing Lender for the benefit of Borrowers.

"Underlying Letter of Credit” means a letter of credit that has been issued by
an Underlying Issuer.

"USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.

"Voidable Transfer” has the meaning set forth in Section 17.8.

"Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

1.2 Accounting Terms. All accounting terms not specifically defined herein shall
be construed in accordance with GAAP. When used herein, the term “financial
statements” shall include the notes and Schedules thereto. Whenever the term
“Borrowers” or the term “Parent” is used in respect of a financial covenant or a
related definition, it shall be understood to mean Parent and its Subsidiaries
on a consolidated basis unless the context clearly requires otherwise.

1.3 Code. Any terms used in this Agreement that are defined in the Code shall be
construed and defined as set forth in the Code unless otherwise defined herein.

1.4 Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the term “including” is
not limiting, and the term “or” has, except where otherwise indicated, the
inclusive meaning represented by the phrase “and/or.” The words “hereof,”
“herein,” “hereby,” “hereunder,” and similar terms in this Agreement or any
other Loan Document refer to this Agreement or such other Loan Document, as the
case may be, as a whole and not to any particular provision of this Agreement or
such other Loan Document, as the case may be. Section, subsection, clause,
Schedule, and Exhibit references herein are to this Agreement unless otherwise
specified. Any reference in this Agreement or in the other Loan Documents to any
agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements, thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein). Any reference herein to any Person shall be construed to
include such Person’s successors and assigns. Any requirement of a writing
contained herein or in the other Loan Documents shall be satisfied by the
transmission of a Record and any Record transmitted shall constitute a
representation and warranty as to the accuracy and completeness of the
information contained therein.

1.5 Schedules and Exhibits. All of the Schedules and Exhibits attached to this
Agreement shall be deemed incorporated herein by reference.

2. LOAN AND TERMS OF PAYMENT.

2.1 Revolver Advances.

(a) Subject to the terms and conditions of this Agreement, and during the term
of this Agreement, each Lender with a Revolver Commitment agrees to make
advances (“Advances”) to Borrowers in an amount at any one time outstanding not
to exceed an amount equal to the lesser of (i) the Maximum Revolver Amount less
the Letter of Credit Usage, or (ii) the Borrowing Base of Borrowers on a
combined basis less the Letter of Credit Usage. For purposes of this Agreement,
"Borrowing Base”, as of any date of determination, shall mean the result of:

(x) the lesser of

(i) 85% of the amount of Eligible Accounts, less the amount, if any, of the
Dilution Reserve, and

(ii) an amount equal to Borrowers’ Collections with respect to Accounts for the
immediately preceding 75 day period , plus

(y) the lowest of

(i) $25,000,000,

(ii) the lesser of (A) 60% of the difference between (I) the lower of cost or
market value of Eligible Inventory and (II) the amount of the Inventory Reserve,
or (B) 80% of the Net Orderly Liquidation Value of Eligible Inventory, and

(iii) 65% of the amount of credit availability created by clause (x) above,
minus

(z) the sum of (i) the Bank Product Reserve, and (ii) the aggregate amount of
reserves, if any, established by Agent under Section 2.1(b).

(b) Anything to the contrary in this Section 2.1 notwithstanding, Agent shall
have the right to establish reserves in such amounts, and with respect to such
matters, as Agent in its Permitted Discretion shall deem necessary or
appropriate, against the Borrowing Base, including reserves with respect to
(i) sums that Borrowers are required to pay (such as taxes, assessments,
insurance premiums, or, in the case of leased assets, rents or other amounts
payable under such leases) and has failed to pay under any Section of this
Agreement or any other Loan Document, (ii) un-issued credits given by Borrowers
to any Account Debtors, and (iii) amounts owing by Borrowers to any Person to
the extent secured by a Lien on, or trust over, any of the Collateral (other
than any existing Permitted Lien set forth on Schedule P-1 or Schedule P-2 which
is entitled to have priority over the Agent’s Liens), which Lien or trust, in
the Permitted Discretion of Agent likely would have a priority superior to the
Agent’s Liens (such as Liens or trusts in favor of landlords, warehousemen,
carriers, mechanics, materialmen, laborers, or suppliers, or Liens or trusts for
ad valorem, excise, sales, or other taxes where given priority under applicable
law) in and to such item of the Collateral, provided that no reserve shall be
established by Agent in respect of a Lien described in this clause (iii) if the
Collateral subject to such Lien is excluded from the calculation of the
Borrowing Base. In addition to the foregoing, Agent shall have the right to have
the Inventory reappraised by a qualified appraisal company selected by Agent
from time to time after the Closing Date for the purpose of redetermining the
Net Orderly Liquidation Value of the Eligible Inventory portion of the
Collateral, which appraisals, so long as no Default or Event of Default shall
have occurred and be continuing, shall be conducted at Borrowers’ expense no
more frequently than twice during any twelve month period, and, after the
occurrence and during the continuance of a Default or an Event of Default, at
Borrowers’ expense as frequently as Agent shall determine. Based upon the
results of any such redetermination, and any other information received from the
collateral reporting required under Section 6.2, Revolving Loan Lender may, in
its Permitted Discretion, redetermine the Borrowing Base.

(c) The Lenders with Revolver Commitments shall have no obligation to make
additional Advances hereunder to the extent such additional Advances would cause
the Revolver Usage to exceed the Maximum Revolver Amount.

(d) Notwithstanding anything to the contrary contained in this Section 2.1, the
Loan Parties hereby acknowledge, confirm and agree that (i) immediately prior to
the Closing Date, the outstanding principal amount of the Advances under and as
defined in the Existing Loan Facility is equal to $4,773,755.42 (such
Indebtedness being hereinafter referred to as the "Existing Advances
Indebtedness”), (ii) such Existing Advances Indebtedness shall not be repaid on
the Closing Date, but rather shall be reevidenced by this Agreement as a portion
of the Advances outstanding hereunder, and (iii) for all purposes of this
Agreement and the other Loan Documents, the sum of the Existing Advances
Indebtedness on the Closing Date and the Advances made on the Closing Date shall
constitute the Advances outstanding on the Closing Date.

(e) Amounts borrowed pursuant to this Section may be repaid and, subject to the
terms and conditions of this Agreement, reborrowed at any time during the term
of this Agreement.

2.2 Term Loans.

(a) (i) Subject to the terms and conditions of this Agreement, each Lender with
a Term Loan A Commitment may, in its sole discretion, make term loans
(collectively, the “Term Loan A”) to Borrowers in an amount equal to such
Lender’s Pro Rata Share of the Term Loan A Commitment. The Term Loan A shall be
repaid in consecutive monthly installments each in a principal amount equal to
1/60th of the Term Loan A Amount, plus accrued interest on the amount of
principal so repaid, on the first day of each month, commencing on July 1, 2007.
Borrowers may, at any time, prepay all or a portion of the Term Loan A without
penalty or premium. Each prepayment shall be applied against the remaining
installments of principal due on the Term Loan A in the inverse order of
maturity. The outstanding unpaid principal balance and all accrued and unpaid
interest under the Term Loan A shall be due and payable on the date of
termination of this Agreement, whether by its terms, by prepayment, or by
acceleration. All amounts outstanding under the Term Loan A shall constitute
Obligations. Any principal amount of the Term Loan A which is repaid or prepaid
by Borrowers may not be reborrowed.

(ii) Notwithstanding anything to the contrary contained in this Section 2.2(a),
the Loan Parties hereby acknowledge, confirm and agree that (i) immediately
prior to the Closing Date, the outstanding principal amount of the Term Loan A
under and as defined in the Existing Loan Facility is equal to $5,747,583.33
(such Indebtedness being hereinafter referred to as the “Existing Term Loan A
Indebtedness”), (ii) such Existing Term Loan A Indebtedness shall not be repaid
on the Closing Date, but rather shall be reevidenced by this Agreement as a
portion of the Term Loan A outstanding hereunder, (iii) the Term Loan A made on
the Closing Date shall be reduced by the Existing Term Loan A Indebtedness, and
(iv) for all purposes of this Agreement and the other Loan Documents, the sum of
the Existing Term Loan A Indebtedness on the Closing Date and the Term Loan A
made on the Closing Date shall constitute the Term Loan A outstanding on the
Closing Date equal to the Term Loan A Amount.

(b) Subject to the terms and conditions of this Agreement, each Lender with a
Term Loan B Commitment may, in its sole discretion, make term loans
(collectively, the “Term Loan B”) to Borrowers in an amount equal to such
Lender’s Pro Rata Share of the Term Loan B Commitment. The proceeds of each Term
Loan B shall be used by a Borrower solely to fund a portion of the purchase
price of assets (“Term Loan B Capital Assets”) acquired by such Borrower that,
in accordance with GAAP, are or should be included in “property, plant and
equipment” or in a similar fixed asset account on such Borrower’s balance sheet.
The maximum principal amount of each Term Loan B shall not exceed 70% of the
Hard Cost of the Term Loan B Capital Assets to be acquired by the Borrowers with
a portion of the proceeds of such Term Loan B. Each Term Loan B shall be made in
a minimum amount of $50,000. Each Term Loan B shall be repaid in consecutive
monthly installments each in a principal amount equal to 1/60th of the original
principal of such Term Loan B, plus accrued interest on the amount of principal
so repaid, on the first day of each month, commencing on the first day of the
first month immediately succeeding the day on which such Term Loan B is made
hereunder. The outstanding unpaid principal balance and all accrued and unpaid
interest under the Term Loan B shall be due and payable on the date of
termination of this Agreement, whether by its terms, by prepayment, or by
acceleration. All amounts outstanding under the Term Loan B shall constitute
Obligations. Any principal amount of the Term Loan B which is repaid or prepaid
by Borrowers may be reborrowed pursuant to the terms hereof.

(c) Subject to the terms and conditions of this Agreement, each Lender with a
Term Loan C Commitment may, in its sole discretion, make term loans
(collectively, the “Term Loan C” and, together with the Term Loan A and Term
Loan B, each a “Term Loan” and collectively, the “Term Loans”) to Borrowers
after the Effective Date in an aggregate principal amount at any one time
outstanding not to exceed such Lender’s Pro Rata Share of the Term Loan C
Commitment. Borrowers may request a maximum of four (4) Term Loan C draws. The
proceeds of each Term Loan C shall be used by a Borrower solely to fund a
portion of the purchase price of an industrial press and a shredder (“Term Loan
C Capital Assets”) acquired by such Borrower. The maximum principal amount of
each Term Loan C shall not exceed 70% of the Hard Cost of the Term Loan C
Capital Assets to be acquired by the Borrowers with a portion of the proceeds of
such Term Loan C. Each Term Loan C shall be made in a minimum amount of
$1,000,000. Each Term Loan C shall be repaid in consecutive monthly installments
each in a principal amount equal to 1/60th of the original principal of such
Term Loan C, plus accrued interest on the amount of principal so repaid, on the
first day of each month, commencing on the first day of the first month
immediately succeeding the day on which such Term Loan C is made hereunder. The
outstanding unpaid principal balance and all accrued and unpaid interest under
the Term Loan C shall be due and payable on the date of termination of this
Agreement, whether by its terms, by prepayment, or by acceleration. All amounts
outstanding under the Term Loan C shall constitute Obligations. Any principal
amount of the Term Loan C which is repaid or prepaid by Borrowers may not be
reborrowed.

(d) The Borrowers shall have the right to increase the maximum principal amount
of the Obligations (which may be in the form of a new tranche of first lien term
loans) in an aggregate principal amount of up to $15,000,000 (each, a
“Facilities Increase”); provided that a Facilities Increase shall become
effective only upon the satisfaction of the following conditions: (i) at the
time of and after giving effect to such Facilities Increase, no Default or Event
of Default shall exist under the Loan Documents, and the Borrowers shall be in
pro forma compliance with the financial covenants contained in the Loan
Documents, (ii) at the time of a Facilities Increase, the conditions precedent
to each extension of credit under the Loan Documents shall have been satisfied
and an upfront fee in an amount to be agreed upon shall have been paid,
(iii) the terms and conditions of any Facilities Increase shall be substantially
the same as the terms and conditions of this Agreement, (iv) the Lenders or
other financial institutions, reasonably acceptable to Agent, shall have
committed to be Lenders under and fund any such Facilities Increase in minimum
amounts to be mutually determined by Agent and the Administrative Borrower, and
(v) all reasonable out-of-pocket fees and expenses owing in respect of such
Facilities Increase to Agent or the Lenders with the Facilities Increase Loan
Commitment shall have been paid. No Lender shall have any obligation to
participate in any Facilities Increase.

2.3 Borrowing Procedures and Settlements.

(a) Procedure for Borrowing. Each Borrowing shall be made by a written request
by an Authorized Person delivered to Agent (which notice must be received by
Agent no later than 10:00 a.m. (California time) on the Business Day that is the
requested Funding Date specifying (i) the amount of such Borrowing, (ii) the
requested Funding Date, which shall be a Business Day, and (iii) in the case of
a Borrowing consisting of a Term Loan B or Term Loan C, the Term Loan B Capital
Assets or Term Loan C Capital Assets proposed to be financed with the proceeds
of such Term Loan B or Term Loan C, as applicable together with the Hard Cost of
such Term Loan B Capital Assets or Term Loan C Capital Assets, as applicable,
the invoices pertaining to such Term Loan B Capital Assets or Term Loan C
Capital Assets and any other information or documents requested by Agent that
pertain to such Term Loan B Capital Assets or Term Loan C Capital Assets. At
Agent’s election, in lieu of delivering the above-described request in writing,
any Authorized Person may give Agent telephonic notice of such request by the
required time, with such telephonic notice to be confirmed in writing within 24
hours of the giving of such notice.

(b) Agent’s Election. Promptly after receipt of a request for a Borrowing
pursuant to Section 2.3(a), Agent shall elect, in its reasonable discretion,
(i) to have the terms of Section 2.3(c) apply to such requested Borrowing, or
(ii) if the Borrowing is for an Advance, to request Swing Lender to make a Swing
Loan pursuant to the terms of Section 2.3(d) in the amount of the requested
Borrowing; provided, however, that if Swing Lender declines in its sole
discretion to make a Swing Loan pursuant to Section 2.3(d), the terms of
Section 2.3(c) apply to such requested Borrowing.

(c) Making of Loans.

(i) In the event that Agent shall elect to have the terms of this Section 2.3(c)
apply to a requested Borrowing as described in Section 2.3(b), then promptly
after receipt of a request for a Borrowing pursuant to Section 2.3(a), Agent
shall notify the Lenders, not later than 1:00 p.m. (California time) on the
Business Day immediately preceding the Funding Date applicable thereto, by
telecopy, telephone, or other similar form of transmission, of the requested
Borrowing. Each Lender shall make the amount of such Lender’s Pro Rata Share of
the requested Borrowing available to Agent in immediately available funds, to
Agent’s Account, not later than 10:00 a.m. (California time) on the Funding Date
applicable thereto. After Agent’s receipt of the proceeds of such Advances (or
the Term Loan, as applicable), Agent shall make the proceeds thereof available
to Administrative Borrower on the applicable Funding Date by transferring
immediately available funds equal to such proceeds received by Agent to
Administrative Borrower’s Designated Account; provided, however, that, Agent
shall not request any Lender to make, and no Lender shall have the obligation to
make, any Advance (or its portion of the Term Loan) if Agent shall have actual
knowledge that (1) one or more of the applicable conditions precedent set forth
in Section 3 will not be satisfied on the requested Funding Date for the
applicable Borrowing unless such condition has been waived, or (2) the requested
Borrowing would exceed the Availability on such Funding Date.

(ii) Unless Agent receives notice from a Lender on or prior to the Closing Date
or, with respect to any Borrowing after the Closing Date, prior to 9:00 a.m.
(California time) on the date of such Borrowing, that such Lender will not make
available as and when required hereunder to Agent for the account of Borrowers
the amount of that Lender’s Pro Rata Share of the Borrowing, Agent may assume
that each Lender has made or will make such amount available to Agent in
immediately available funds on the Funding Date and Agent may (but shall not be
so required), in reliance upon such assumption, make available to Borrowers on
such date a corresponding amount. If and to the extent any Lender shall not have
made its full amount available to Agent in immediately available funds and Agent
in such circumstances has made available to Borrowers such amount, that Lender
shall on the Business Day following such Funding Date make such amount available
to Agent, together with interest at the Defaulting Lender Rate for each day
during such period. A notice submitted by Agent to any Lender with respect to
amounts owing under this subsection shall be conclusive, absent manifest error.
If such amount is so made available, such payment to Agent shall constitute such
Lender’s Advance (or portion of the Term Loan, as applicable) on the date of
Borrowing for all purposes of this Agreement. If such amount is not made
available to Agent on the Business Day following the Funding Date, Agent will
notify Administrative Borrower of such failure to fund and, upon demand by
Agent, Borrowers shall pay such amount to Agent for Agent’s account, together
with interest thereon for each day elapsed since the date of such Borrowing, at
a rate per annum equal to the interest rate applicable at the time to the
Advances (or portion of the Term Loan, as applicable) composing such Borrowing.
The failure of any Lender to make any Advance (or portion of the Term Loan, as
applicable) on any Funding Date shall not relieve any other Lender of any
obligation hereunder to make an Advance (or portion of the Term Loan, as
applicable) on such Funding Date, but no Lender shall be responsible for the
failure of any other Lender to make the Advance (or portion of the Term Loan, as
applicable) to be made by such other Lender on any Funding Date.

(iii) Agent shall not be obligated to transfer to a Defaulting Lender any
payments made by Borrowers to Agent for the Defaulting Lender’s benefit, and, in
the absence of such transfer to the Defaulting Lender, Agent shall transfer any
such payments to each other non-Defaulting Lender member of the Lender Group
ratably in accordance with their Commitments (but only to the extent that such
Defaulting Lender’s Advance was funded by the other members of the Lender Group)
or, if so directed by Administrative Borrower and if no Default or Event of
Default had occurred and is continuing (and to the extent such Defaulting
Lender’s Advance was not funded by the Lender Group), retain same to be
re-advanced to Borrowers as if such Defaulting Lender had made Advances to
Borrowers. Subject to the foregoing, Agent may hold and, in its Permitted
Discretion, re-lend to Borrowers for the account of such Defaulting Lender the
amount of all such payments received and retained by Agent for the account of
such Defaulting Lender. Solely for the purposes of voting or consenting to
matters with respect to the Loan Documents, such Defaulting Lender shall be
deemed not to be a “Lender” and such Lender’s Commitment shall be deemed to be
zero. This Section shall remain effective with respect to such Lender until
(x) the Obligations under this Agreement shall have been declared or shall have
become immediately due and payable, (y) the non-Defaulting Lenders, Agent, and
Administrative Borrower shall have waived such Defaulting Lender’s default in
writing, or (z) the Defaulting Lender makes its Pro Rata Share of the applicable
Advance and pays to Agent all amounts owing by Defaulting Lender in respect
thereof. The operation of this Section shall not be construed to increase or
otherwise affect the Commitment of any Lender, to relieve or excuse the
performance by such Defaulting Lender or any other Lender of its duties and
obligations hereunder, or to relieve or excuse the performance by Borrowers of
their duties and obligations hereunder to Agent or to the Lenders other than
such Defaulting Lender. Any such failure to fund by any Defaulting Lender shall
constitute a material breach by such Defaulting Lender of this Agreement and
shall entitle Administrative Borrower at its option, upon written notice to
Agent, to arrange for a substitute Lender to assume the Commitment of such
Defaulting Lender, such substitute Lender to be acceptable to Agent. In
connection with the arrangement of such a substitute Lender, the Defaulting
Lender shall have no right to refuse to be replaced hereunder, and agrees to
execute and deliver a completed form of Assignment and Acceptance in favor of
the substitute Lender (and agrees that it shall be deemed to have executed and
delivered such document if it fails to do so) subject only to being repaid its
share of the outstanding Obligations (other than Bank Product Obligations, but
including an assumption of its Pro Rata Share of the Risk Participation
Liability) without any premium or penalty of any kind whatsoever; provided
however, that any such assumption of the Commitment of such Defaulting Lender
shall not be deemed to constitute a waiver of any of the Lender Groups’ or
Borrowers’ rights or remedies against any such Defaulting Lender arising out of
or in relation to such failure to fund.

(d) Making of Swing Loans.

(i) In the event Agent shall elect, with the consent of Swing Lender, as a
Lender, to have the terms of this Section 2.3(d) apply to a requested Borrowing
as described in Section 2.3(b), Swing Lender as a Lender shall make such Advance
in the amount of such Borrowing (any such Advance made solely by Swing Lender as
a Lender pursuant to this Section 2.3(d) being referred to as a “Swing Loan” and
such Advances being referred to collectively as “Swing Loans”) available to
Borrowers on the Funding Date applicable thereto by transferring immediately
available funds to Administrative Borrower’s Designated Account. Each Swing Loan
shall be deemed to be an Advance hereunder and shall be subject to all the terms
and conditions applicable to other Advances, except that no such Swing Loan
shall be eligible to be a LIBOR Rate Loan and all payments on any Swing Loan
shall be payable to Swing Lender as a Lender solely for its own account (and for
the account of the holder of any participation interest with respect to such
Swing Loan). Subject to the provisions of Section 2.3(i), Agent shall not
request Swing Lender as a Lender to make, and Swing Lender as a Lender shall not
make, any Swing Loan if Agent has actual knowledge that (i) one or more of the
applicable conditions precedent set forth in Section 3 will not be satisfied on
the requested Funding Date for the applicable Borrowing unless such condition
has been waived, or (ii) the requested Borrowing would exceed the Availability
on such Funding Date. Swing Lender as a Lender shall not otherwise be required
to determine whether the applicable conditions precedent set forth in Section 3
have been satisfied on the Funding Date applicable thereto prior to making, in
its sole discretion, any Swing Loan.

(ii) The Swing Loans shall be secured by the Agent’s Liens, constitute
Obligations hereunder, and bear interest at the rate applicable from time to
time to Advances that are Base Rate Loans.

(e) Agent Advances.

(i) Agent hereby is authorized by Borrowers and the Lenders, from time to time
in Agent’s sole discretion, (1) after the occurrence and during the continuance
of a Default or an Event of Default, or (2) at any time that any of the other
applicable conditions precedent set forth in Section 3 have not been satisfied,
to make Advances to Borrowers on behalf of the Lenders that Agent, in its
Permitted Discretion deems necessary or desirable (A) to preserve or protect the
Collateral, or any portion thereof, (B) to enhance the likelihood of repayment
of the Obligations (other than the Bank Product Obligations), or (C) to pay any
other amount chargeable to Borrowers pursuant to the terms of this Agreement,
including Lender Group Expenses and the costs, fees, and expenses described in
Section 10 (any of the Advances described in this Section 2.3(e) shall be
referred to as “Agent Advances”), provided that the aggregate principal amount
of Agent Advances does not exceed the lesser of (x) 10% of the Borrowing Base
then in effect and (y) $8,000,000. Each Agent Advance shall be deemed to be an
Advance hereunder, except that no such Agent Advance shall be eligible to be a
LIBOR Rate Loan and all payments thereon shall be payable to Agent solely for
its own account.

(ii) The Agent Advances shall be repayable on demand, secured by the Agent’s
Liens granted to Agent under the Loan Documents, constitute Obligations
hereunder, and bear interest at the rate applicable from time to time to
Advances that are Base Rate Loans.

(f) Settlement. It is agreed that each Lender’s funded portion of the Advances
is intended by the Lenders to equal, at all times, such Lender’s Pro Rata Share
of the outstanding Advances. Such agreement notwithstanding, Agent, Swing
Lender, and the other Lenders agree (which agreement shall not be for the
benefit of or enforceable by Borrowers) that in order to facilitate the
administration of this Agreement and the other Loan Documents, settlement among
them as to the Advances, the Swing Loans, and the Agent Advances shall take
place on a periodic basis in accordance with the following provisions:

(i) Agent shall request settlement (“Settlement”) with the Lenders on a weekly
basis, or on a more frequent basis if so determined by Agent, (1) on behalf of
Swing Lender, with respect to each outstanding Swing Loan, (2) for itself, with
respect to each Agent Advance, and (3) with respect to Borrowers’ or their
Subsidiaries’ Collections received, as to each by notifying the Lenders by
telecopy, telephone, or other similar form of transmission, of such requested
Settlement, no later than 2:00 p.m. (California time) on the Business Day
immediately prior to the date of such requested Settlement (the date of such
requested Settlement being the “Settlement Date”). Such notice of a Settlement
Date shall include a summary statement of the amount of outstanding Advances,
Swing Loans, and Agent Advances for the period since the prior Settlement Date.
Subject to the terms and conditions contained herein (including
Section 2.3(c)(iii)): (y) if a Lender’s balance of the Advances (including Swing
Loans and Agent Advances) exceeds such Lender’s Pro Rata Share of the Advances
(including Swing Loans and Agent Advances) as of a Settlement Date, then Agent
shall, by no later than 12:00 p.m. (California time) on the Settlement Date,
transfer in immediately available funds to a Deposit Account of such Lender (as
such Lender may designate), an amount such that each such Lender shall, upon
receipt of such amount, have as of the Settlement Date, its Pro Rata Share of
the Advances (including Swing Loans and Agent Advances), and (z) if a Lender’s
balance of the Advances (including Swing Loans and Agent Advances) is less than
such Lender’s Pro Rata Share of the Advances (including Swing Loans and Agent
Advances) as of a Settlement Date, such Lender shall no later than 12:00 p.m.
(California time) on the Settlement Date transfer in immediately available funds
to the Agent’s Account, an amount such that each such Lender shall, upon
transfer of such amount, have as of the Settlement Date, its Pro Rata Share of
the Advances (including Swing Loans and Agent Advances). Such amounts made
available to Agent under clause (z) of the immediately preceding sentence shall
be applied against the amounts of the applicable Swing Loans or Agent Advances
and, together with the portion of such Swing Loans or Agent Advances
representing Swing Lender’s Pro Rata Share thereof, shall constitute Advances of
such Lenders. If any such amount is not made available to Agent by any Lender on
the Settlement Date applicable thereto to the extent required by the terms
hereof, Agent shall be entitled to recover for its account such amount on demand
from such Lender together with interest thereon at the Defaulting Lender Rate.

(ii) In determining whether a Lender’s balance of the Advances, Swing Loans, and
Agent Advances is less than, equal to, or greater than such Lender’s Pro Rata
Share of the Advances, Swing Loans, and Agent Advances as of a Settlement Date,
Agent shall, as part of the relevant Settlement, apply to such balance the
portion of payments actually received in good funds by Agent with respect to
principal, interest, fees payable by Borrowers and allocable to the Lenders
hereunder, and proceeds of Collateral. To the extent that a net amount is owed
to any such Lender after such application, such net amount shall be distributed
by Agent to that Lender as part of such next Settlement.

(iii) Between Settlement Dates, Agent, to the extent no Agent Advances or Swing
Loans are outstanding, may pay over to Swing Lender any payments received by
Agent, that in accordance with the terms of this Agreement would be applied to
the reduction of the Advances, for application to Swing Lender’s Pro Rata Share
of the Advances. If, as of any Settlement Date, Collections of Borrowers or
their Subsidiaries received since the then immediately preceding Settlement Date
have been applied to Swing Lender’s Pro Rata Share of the Advances other than to
Swing Loans, as provided for in the previous sentence, Swing Lender shall pay to
Agent for the accounts of the Lenders, and Agent shall pay to the Lenders, to be
applied to the outstanding Advances of such Lenders, an amount such that each
Lender shall, upon receipt of such amount, have, as of such Settlement Date, its
Pro Rata Share of the Advances. During the period between Settlement Dates,
Swing Lender with respect to Swing Loans, Agent with respect to Agent Advances,
and each Lender (subject to the effect of agreements between Agent and
individual Lenders) with respect to the Advances other than Swing Loans and
Agent Advances, shall be entitled to interest at the applicable rate or rates
payable under this Agreement on the daily amount of funds employed by Swing
Lender, Agent, or the Lenders, as applicable.

(g) Notation. Agent shall record on its books the principal amount of the
Advances (or portion of the Term Loan, as applicable) owing to each Lender,
including the Swing Loans owing to Swing Lender, and Agent Advances owing to
Agent, and the interests therein of each Lender, from time to time and such
records shall, absent manifest error, conclusively be presumed to be correct and
accurate. In addition, each Lender is authorized, at such Lender’s option, to
note the date and amount of each payment or prepayment of principal of such
Lender’s Advances (or portion of the Term Loan, as applicable) in its books and
records, including computer records.

(h) Lenders’ Failure to Perform. All Advances (other than Swing Loans and Agent
Advances) shall be made by the Lenders contemporaneously and in accordance with
their Pro Rata Shares. It is understood that (i) no Lender shall be responsible
for any failure by any other Lender to perform its obligation to make any
Advance (or other extension of credit) hereunder, nor shall any Commitment of
any Lender be increased or decreased as a result of any failure by any other
Lender to perform its obligations hereunder, and (ii) no failure by any Lender
to perform its obligations hereunder shall excuse any other Lender from its
obligations hereunder.

2.4 Payments.

(a) Payments by Borrowers.

(i) Except as otherwise expressly provided herein, all payments by Borrowers
shall be made to Agent’s Account for the account of the Lender Group and shall
be made in immediately available funds, no later than 11:00 a.m. (California
time) on the date specified herein. Any payment received by Agent later than
11:00 a.m. (California time), shall be deemed to have been received on the
following Business Day and any applicable interest or fee shall continue to
accrue until such following Business Day.

(ii) Unless Agent receives notice from Administrative Borrower prior to the date
on which any payment is due to the Lenders that Borrowers will not make such
payment in full as and when required, Agent may assume that Borrowers have made
(or will make) such payment in full to Agent on such date in immediately
available funds and Agent may (but shall not be so required), in reliance upon
such assumption, distribute to each Lender on such due date an amount equal to
the amount then due such Lender. If and to the extent Borrowers do not make such
payment in full to Agent on the date when due, each Lender severally shall repay
to Agent on demand such amount distributed to such Lender, together with
interest thereon at the Defaulting Lender Rate for each day from the date such
amount is distributed to such Lender until the date repaid.

(b) Apportionment, Application and Reversal of Payments.

(i) Except as otherwise provided with respect to Defaulting Lenders and except
as otherwise provided in the Loan Documents (including agreements between Agent
and individual Lenders), aggregate principal and interest payments shall be
apportioned ratably among the Lenders (according to the unpaid principal balance
of the Obligations to which such payments relate held by each Lender) and
payments of fees and expenses (other than fees or expenses that are for Agent’s
separate account, after giving effect to any agreements between Agent and
individual Lenders) shall be apportioned ratably among the Lenders having a Pro
Rata Share of the type of Commitment or Obligation to which a particular fee
relates. All payments shall be remitted to Agent and all such payments (other
than payments received while no Default or Event of Default has occurred and is
continuing and which relate to the payment of principal or interest of specific
Obligations or which relate to the payment of specific fees), and all proceeds
of Accounts or other Collateral received by Agent, shall be applied as follows:

A. first, to pay any Lender Group Expenses then due to Agent under the Loan
Documents, until paid in full,

B. second, to pay any Lender Group Expenses then due to the Lenders under the
Loan Documents, on a ratable basis, until paid in full,

C. third, to pay any fees then due to Agent under the Loan Documents until paid
in full,

D. fourth, to pay any fees then due to the Lenders (after giving effect to any
agreements between Agent and individual Lenders) under the Loan Documents, on a
ratable basis, until paid in full,

E. fifth, to pay interest due in respect of Agent Advances until paid in full,

F. sixth, to pay the principal of all Agent Advances until paid in full,

G. seventh, to pay interest due in respect of Advances (other than Agent
Advances), the Swing Loans and the Term Loans, on a ratable basis, until paid in
full,

H. eighth, to pay all principal amounts then due (other than as a result of an
acceleration thereof) with respect to Swing Loans and the Term Loans, on a
ratable basis, until paid in full,

I. ninth, so long as no Event of Default has occurred and is continuing, and at
Agent’s election, to pay amounts then due and owing by Borrowers or their
Subsidiaries in respect of Bank Products, until paid in full,

J. tenth, so long as no Event of Default has occurred and is continuing, to pay
the principal of all Advances (other than Agent Advances) until paid in full,

K. eleventh, if an Event of Default has occurred and is continuing, ratably
(i) to pay the principal of all Advances until paid in full, and (ii) to Agent,
to be held by Agent, for the benefit of the Bank Product Provider, as
applicable, as cash collateral in an amount up to the amount of the Bank
Products Reserve established prior to the occurrence of, and not in
contemplation of, the subject Event of Default until Borrowers’ and their
Subsidiaries’ obligations in respect of the then extant Bank Products have been
paid in full or the cash collateral amount has been exhausted,

L. twelfth, if an Event of Default has occurred and is continuing, to pay the
outstanding principal balance of the Term Loans, on a ratable basis (in the
inverse order of the maturity of the installments due thereunder) until the Term
Loans are paid in full,

M. thirteenth, if an Event of Default has occurred and is continuing, to be held
by Agent as cash collateral in an amount up to 105% of the then extant Letter of
Credit Usage until paid in full,

N. fourteenth, to pay any other Obligations (including any Bank Product
Obligations) until paid in full, and

O. fifteenth, to Borrowers (to be wired to the Designated Account) or such other
Person entitled thereto under applicable law.

(ii) In each instance, so long as no Default or Event of Default has occurred
and is continuing, Section 2.4(b) shall not be deemed to apply to any payment by
Borrowers to Agent and specified by Borrowers to be for the payment of specific
Obligations then due and payable (or prepayable) under any provision of this
Agreement.

(iii) For purposes of the foregoing, “paid in full” means and includes payment
of all amounts owing under the Loan Documents according to the terms thereof,
including loan fees, service fees, professional fees, interest (and specifically
including interest accrued after the commencement of any Insolvency Proceeding),
default interest, interest on interest, and expense reimbursements, whether or
not the same would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.

(iv) In the event of a direct conflict between the priority provisions of this
Section 2.4 and other provisions contained in any other Loan Document, it is the
intention of the parties hereto that such priority provisions in such documents
shall be read together and construed, to the fullest extent possible, to be in
concert with each other. In the event of any actual, irreconcilable conflict
that cannot be resolved as aforesaid, the terms and provisions of this
Section 2.4 shall control and govern.

2.5 Overadvances. If, at any time or for any reason, the amount of Obligations
(other than Bank Product Obligations) owed by Borrowers to the Lender Group
pursuant to Sections 2.1 and 2.12 is greater than either the Dollar or
percentage limitations set forth in Sections 2.1 or 2.12, (an “Overadvance”),
Borrowers immediately shall pay to Agent, in cash, the amount of such excess,
which amount shall be used by Agent to reduce the Obligations in accordance with
the priorities set forth in Section 2.4(b). In addition, Borrowers hereby
promise to pay the Obligations (including principal, interest, fees, costs, and
expenses) in Dollars in full as and when due and payable under the terms of this
Agreement and the other Loan Documents.

2.6 Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations.

(a) Interest Rates. Except as provided in clause (c) below, all Obligations
(except for undrawn Letters of Credit) that have been charged to the Loan
Account pursuant to the terms hereof shall bear interest on the Daily Balance
thereof as follows (i) if the relevant Obligation is an Advance that is (x) a
LIBOR Rate Loan, at a per annum rate equal to the relevant LIBOR Rate plus the
LIBOR Rate Revolver Margin or (y) a Base Rate Loan, at a per annum rate equal to
the relevant Base Rate plus the Base Rate Revolver Margin, (ii) if the relevant
Obligation is a portion of the Term Loan A and the Term Loan B that is (x) a
LIBOR Rate Loan, at a per annum rate equal to the relevant LIBOR Rate plus the
LIBOR Rate Term A/B Margin or (y) a Base Rate Loan, at a per annum rate equal to
the Base Rate plus the Base Rate Term Loan A/B Margin, (iii) if the relevant
Obligation is a portion of the Term Loan C, at a per annum rate equal to the
LIBOR Rate existing on each Funding Date of such loan plus the LIBOR Rate Term
Loan C Margin, and (iv) otherwise, at a per annum rate equal to the Base Rate
plus the Base Rate Revolver Margin.

(b) Letter of Credit Fee. Borrowers shall pay Agent (for the ratable benefit of
Lenders with a Revolver Commitment, subject to any letter agreement between
Agent and individual Lenders) a Letter of Credit fee (in addition to the
charges, commissions, fees, and costs set forth in Section 2.12(e)) which shall
accrue at a rate equal to 1% per annum times the Daily Balance of the undrawn
amount of all outstanding Letters of Credit.

(c) Default Rate. Upon the occurrence and during the continuation of an Event of
Default,

(i) all Obligations (except for undrawn Letters of Credit and except for Bank
Product Obligations) that have been charged to the Loan Account pursuant to the
terms hereof shall bear interest on the Daily Balance thereof at a per annum
rate equal to 4 percentage points above the per annum rate otherwise applicable
hereunder, and

(ii) the Letter of Credit fee provided for above shall be increased to
4 percentage points above the per annum rate otherwise applicable hereunder.

(d) Payment. Interest, Letter of Credit fees, and all other fees payable
hereunder shall be due and payable, in arrears, on the first day of each month
at any time that any Obligations or obligation to extend credit hereunder are
outstanding. Borrowers hereby authorize Agent, from time to time without prior
notice to Borrowers, to charge such interest and fees, all Lender Group Expenses
(as and when incurred), the charges, commissions, fees, and costs provided for
in Section 2.12(e) (as and when accrued or incurred), the fees and costs
provided for in Section 2.11 (as and when accrued or incurred), and all other
payments as and when due and payable under any Loan Document (including the
installments due and payable with respect to the Term Loans and including any
amounts due and payable to Wells Fargo or its Affiliates in respect of Bank
Products up to the amount of the then extant Bank Products Reserve) to
Borrowers’ Loan Account, which amounts thereafter shall constitute Advances
hereunder and shall accrue interest at the rate then applicable to Advances
hereunder. Any interest not paid when due shall be compounded by being charged
to Borrowers’ Loan Account and shall thereafter constitute Advances hereunder
and shall accrue interest at the rate then applicable to Advances that are Base
Rate Loans hereunder.

(e) Computation. All interest and fees chargeable under the Loan Documents shall
be computed on the basis of a 360 day year for the actual number of days
elapsed. In the event the Base Rate is changed from time to time hereafter, the
rates of interest hereunder based upon the Base Rate automatically and
immediately shall be increased or decreased by an amount equal to such change in
the Base Rate.

(f) Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrowers and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, however, that, anything contained herein
to the contrary notwithstanding, if said rate or rates of interest or manner of
payment exceeds the maximum allowable under applicable law, then, ipso facto, as
of the date of this Agreement, Borrowers are and shall be liable only for the
payment of such maximum as allowed by law, and payment received from Borrowers
in excess of such legal maximum, whenever received, shall be applied to reduce
the principal balance of the Obligations to the extent of such excess.

2.7 Cash Management.

(a) Borrowers shall (i) establish and maintain cash management services of a
type and on terms satisfactory to Agent at one or more of the banks set forth on
Schedule 2.7(a) (each a “Cash Management Bank, and collectively, the “Cash
Management Banks”), and shall request in writing and otherwise take such
reasonable steps to ensure that all of its Account Debtors forward payment of
the amounts owed by them directly to such Cash Management Bank, and (ii) deposit
or cause to be deposited promptly, and in any event no later than the first
Business Day after the date of receipt thereof, all Collections (including those
sent directly by Account Debtors to a Cash Management Bank) into a bank account
in Agent’s name (a “Cash Management Account”) at one of the Cash Management
Banks.

(b) Each Cash Management Bank shall establish and maintain Cash Management
Agreements with Agent and Borrowers, in form and substance acceptable to Agent.
Each such Cash Management Agreement shall provide, among other things, that
(i) all items of payment deposited in such Cash Management Account and proceeds
thereof are held by such Cash Management Bank as bailee-in-possession for Agent,
(ii) the Cash Management Bank has no rights of setoff or recoupment or any other
claim against the applicable Cash Management Account, other than for payment of
its service fees and other charges directly related to the administration of
such Cash Management Account and for returned checks or other items of payment,
and (iii) it immediately will forward by daily sweep all amounts in the
applicable Cash Management Account to the Agent’s Account.

(c) So long as no Default or Event of Default has occurred and is continuing,
Administrative Borrower may amend Schedule 2.7(a) to add or replace a Cash
Management Account Bank or Cash Management Account; provided, however, that
(i) such prospective Cash Management Bank shall be satisfactory to Agent and
Agent shall have consented in writing in advance to the opening of such Cash
Management Account with the prospective Cash Management Bank, and (ii) prior to
the time of the opening of such Cash Management Account, Borrowers and such
prospective Cash Management Bank shall have executed and delivered to Agent a
Cash Management Agreement. Borrowers shall close any of their Cash Management
Accounts (and establish replacement cash management accounts in accordance with
the foregoing sentence) promptly and in any event within 30 days of notice from
Agent that the creditworthiness of any Cash Management Bank is no longer
acceptable in Agent’s Permitted Discretion, or as promptly as practicable and in
any event within 60 days of notice from Agent that the operating performance,
funds transfer, or availability procedures or performance of the Cash Management
Bank with respect to Cash Management Accounts or Agent’s liability under any
Cash Management Agreement with such Cash Management Bank is no longer acceptable
in Agent’s Permitted Discretion.

(d) The Cash Management Accounts shall be cash collateral accounts, with all
cash, checks and similar items of payment in such accounts securing payment of
the Obligations, and in which Borrowers are hereby deemed to have granted a Lien
to Agent.

2.8 Crediting Payments; Float Charge. The receipt of any payment item by Agent
(whether from transfers to Agent by the Cash Management Banks pursuant to the
Cash Management Agreements or otherwise) shall not be considered a payment on
account unless such payment item is a wire transfer of immediately available
federal funds made to the Agent’s Account or unless and until such payment item
is honored when presented for payment. Should any payment item not be honored
when presented for payment, then Borrowers shall be deemed not to have made such
payment and interest shall be calculated accordingly. Anything to the contrary
contained herein notwithstanding, any payment item shall be deemed received by
Agent only if it is received into the Agent’s Account on a Business Day on or
before 11:00 a.m. (California time). If any payment item is received into the
Agent’s Account on a non-Business Day or after 11:00 a.m. (California time) on a
Business Day, it shall be deemed to have been received by Agent as of the
opening of business on the immediately following Business Day. From and after
the Closing Date, Agent shall be entitled to charge Borrowers for 1 Business Day
of ‘clearance’ or ‘float’ at the rate applicable to Base Rate Loans under
Section 2.6(a)(iv) on all Collections that are received by Borrowers (regardless
of whether forwarded by the Cash Management Banks to Agent), provided that no
such clearance or float charge shall be imposed on Collections received by a
Borrower from another Borrower to the extent such Collections have previously
been deposited in a Cash Management Account. This across-the-board 1 Business
Day clearance or float charge on all Collections is acknowledged by the parties
to constitute an integral aspect of the pricing of the financing of Borrowers
and shall apply irrespective of whether or not there are any outstanding
monetary Obligations; the effect of such clearance or float charge being the
equivalent of charging 1 Business Day of interest on such Collections.

2.9 Designated Account. Agent is authorized to make the Advances and the Term
Loans, and the Issuing Lender is authorized to issue Letters of Credit, under
this Agreement based upon telephonic or other instructions received from anyone
purporting to be an Authorized Person, or without instructions if pursuant to
Section 2.6(d). Administrative Borrower agrees to establish and maintain the
Designated Account with the Designated Account Bank for the purpose of receiving
the proceeds of the Advances requested by Borrowers and made by Agent or the
Lenders hereunder. Unless otherwise agreed by Agent and Administrative Borrower,
any Advance, Agent Advance, or Swing Loan requested by Borrowers and made by
Agent or the Lenders hereunder shall be made to the Designated Account.

2.10 Maintenance of Loan Account; Statements of Obligations. Agent shall
maintain an account on its books in the name of Borrowers (the “Loan Account”)
on which Borrowers will be charged with the Term Loans, all Advances (including
Agent Advances and Swing Loans) made by Agent, Swing Lender, or the Lenders to
Borrowers or for Borrowers’ account, the Letters of Credit issued by Issuing
Lender for Borrowers’ account, and with all other payment Obligations hereunder
or under the other Loan Documents (except for Bank Product Obligations),
including, accrued interest, fees and expenses, and Lender Group Expenses. In
accordance with Section 2.8, the Loan Account will be credited with all payments
received by Agent from Borrowers or for Borrowers’ account, including all
amounts received in the Agent’s Account from any Cash Management Bank. Agent
shall render statements regarding the Loan Account to Administrative Borrower,
including principal, interest, fees, and including an itemization of all charges
and expenses constituting Lender Group Expenses, to the extent due and owing,
and such statements shall be conclusively presumed to be correct and accurate
and constitute an account stated between Borrowers and the Lender Group unless,
within 30 days after receipt thereof by Administrative Borrower, Administrative
Borrower shall deliver to Agent written objection thereto describing the error
or errors contained in any such statements.

2.11 [Intentionally Omitted]

2.12 Letters of Credit.

(a) Subject to the terms and conditions of this Agreement, the Issuing Lender
agrees to issue letters of credit for the account of Borrowers (each, an “L/C”)
or to purchase participations or execute indemnities or reimbursement
obligations (each such undertaking, an "L/C Undertaking”) with respect to
letters of credit issued by an Underlying Issuer (as of the Closing Date, the
prospective Underlying Issuer is to be Wells Fargo) for the account of
Borrowers. To request the issuance of an L/C or an L/C Undertaking (or the
amendment, renewal, or extension of an outstanding L/C or L/C Undertaking),
Administrative Borrower shall hand deliver or telecopy (or transmit by
electronic communication, if arrangements for doing so have been approved by
Lender) to the Issuing Lender and Agent (reasonably in advance of the requested
date of issuance, amendment, renewal, or extension) a notice requesting the
issuance of an L/C or L/C Undertaking, or identifying the L/C or L/C Undertaking
to be amended, renewed, or extended, the date of issuance, amendment, renewal,
or extension, the date on which such L/C or L/C Undertaking is to expire, the
amount of such L/C or L/C Undertaking, the name and address of the beneficiary
thereof (or of the Underlying Letter of Credit, as applicable), and such other
information as shall be necessary to prepare, amend, renew, or extend such L/C
or L/C Undertaking. If requested by the Issuing Lender, Borrowers also shall be
an applicant under the application with respect to any Underlying Letter of
Credit that is to be the subject of an L/C Undertaking. The Issuing Lender shall
have no obligation to issue a Letter of Credit if any of the following would
result after giving effect to the requested Letter of Credit:

(i) the Letter of Credit Usage would exceed the Borrowing Base less the amount
of outstanding Advances, or

(ii) the Letter of Credit Usage would exceed $4,000,000, or

(iii) the Letter of Credit Usage would exceed the Maximum Revolver Amount less
the then extant amount of outstanding Advances.

Borrowers and the Lender Group acknowledge and agree that certain Underlying
Letters of Credit may be issued to support letters of credit that already are
outstanding as of the Closing Date. Each Letter of Credit (and corresponding
Underlying Letter of Credit) shall have an expiry date no later than 30 days
prior to the Maturity Date and all such Letters of Credit (and corresponding
Underlying Letter of Credit) shall be in form and substance acceptable to Lender
(in the exercise of its Permitted Discretion), including the requirement that
the amounts payable thereunder must be payable in Dollars. If the Issuing Lender
is obligated to advance funds under a Letter of Credit, Borrowers immediately
shall reimburse such L/C Disbursement to the Issuing Lender by paying to Agent
an amount equal to such L/C Disbursement not later than 11:00 a.m., California
time, on the date that such L/C Disbursement is made, if Administrative Borrower
shall have received written or telephonic notice of such L/C Disbursement prior
to 10:00 a.m., California time, on such date, or, if such notice has not been
received by Administrative Borrower prior to such time on such date, then not
later than 11:00 a.m., California time, on (i) the Business Day that
Administrative Borrower receives such notice, if such notice is received prior
to 10:00 a.m., California time, on the date of receipt, and, in the absence of
such reimbursement, the L/C Disbursement immediately and automatically shall be
deemed to be an Advance hereunder and, thereafter, shall bear interest at the
rate then applicable to Advances that are Base Rate Loans under Section 2.6. To
the extent an L/C Disbursement is deemed to be an Advance hereunder, Borrowers’
obligation to reimburse such L/C Disbursement shall be discharged and replaced
by the resulting Advance.

(b) Promptly following receipt of a notice of L/C Disbursement pursuant to
Section 2.12(a), each Lender with a Revolver Commitment agrees to fund its Pro
Rata Share of any Advance deemed made pursuant to the foregoing subsection on
the same terms and conditions as if Borrowers had requested such Advance and
Agent shall promptly pay to Issuing Lender the amounts so received by it from
the Lenders. By the issuance of a Letter of Credit (or an amendment to a Letter
of Credit increasing the amount thereof) and without any further action on the
part of the Issuing Lender or the Lenders with Revolver Commitment, the Issuing
Lender shall be deemed to have granted to each Lender with a Revolver
Commitment, and each Lender with a Revolver Commitment shall be deemed to have
purchased, a participation in each Letter of Credit, in an amount equal to its
Pro Rata Share of the Risk Participation Liability of such Letter of Credit, and
each such Lender agrees to pay to Agent, for the account of the Issuing Lender,
such Lender’s Pro Rata Share of any payments made by the Issuing Lender under
such Letter of Credit. In consideration and in furtherance of the foregoing,
each Lender with a Revolver Commitment hereby absolutely and unconditionally
agrees to pay to Agent, for the account of the Issuing Lender, such Lender’s Pro
Rata Share of each L/C Disbursement made by the Issuing Lender and not
reimbursed by Borrowers on the date due as provided in clause (a) of this
Section, or of any reimbursement payment required to be refunded to Borrowers
for any reason. Each Lender with a Revolver Commitment acknowledges and agrees
that its obligation to deliver to Agent, for the account of the Issuing Lender,
an amount equal to its respective Pro Rata Share of each L/C Disbursement made
by the Issuing Lender pursuant to this Section 2.12(c) shall be absolute and
unconditional and such remittance shall be made notwithstanding the occurrence
or continuation of an Event of Default or Default or the failure to satisfy any
condition set forth in Section 3 hereof. If any such Lender fails to make
available to Agent the amount of such Lender’s Pro Rata Share of each L/C
Disbursement made by the Issuing Lender in respect of such Letter of Credit as
provided in this Section, such Lender shall be deemed to be a Defaulting Lender
and Agent (for the account of the Issuing Lender) shall be entitled to recover
such amount on demand from such Lender together with interest thereon at the
Defaulting Lender Rate until paid in full.

(c) Each Borrower hereby agrees to indemnify, save, defend, and hold the Lender
Group harmless from any loss, cost, expense, or liability, and reasonable
attorneys fees incurred by the Lender Group arising out of or in connection with
any Letter of Credit; provided, however, that no Borrower shall be obligated
hereunder to indemnify for any loss, cost, expense, or liability that is caused
by the gross negligence or willful misconduct of the Issuing Lender or any other
member of the Lender Group. Each Borrower agrees to be bound by the Underlying
Issuer’s regulations and interpretations of any Underlying Letter of Credit or
by the Issuing Lender’s interpretations of any L/C issued by the Issuing Lender
to or for such Borrower’s account, even though this interpretation may be
different from such Borrower’s own, and each Borrower understands and agrees
that the Lender Group shall not be liable for any error, negligence, or mistake,
whether of omission or commission, in following Borrowers’ instructions or those
contained in the Letter of Credit or any modifications, amendments, or
supplements thereto. Each Borrower understands that the L/C Undertakings may
require the Issuing Lender to indemnify the Underlying Issuer for certain costs
or liabilities arising out of claims by Borrowers against such Underlying
Issuer. Each Borrower hereby agrees to indemnify, save, defend, and hold the
Lender Group harmless with respect to any loss, cost, expense (including
reasonable attorneys fees), or liability incurred by the Lender Group under any
L/C Undertaking as a result of the Lender Group’s indemnification of any
Underlying Issuer; provided, however, that no Borrower shall be obligated
hereunder to indemnify for any loss, cost, expense, or liability that is caused
by the gross negligence or willful misconduct of the Issuing Lender or any
member of the Lender Group.

(d) Each Borrower hereby authorizes and directs any Underlying Issuer to deliver
to the Issuing Lender all instruments, documents, and other writings and
property received by such Underlying Issuer pursuant to such Underlying Letter
of Credit and to accept and rely upon Lender’s instructions with respect to all
matters arising in connection with such Underlying Letter of Credit and the
related application.

(e) Any and all charges, commissions, fees, and costs incurred by the Issuing
Lender relating to Underlying Letters of Credit shall be Lender Group Expenses
for purposes of this Agreement and immediately shall be reimbursable by
Borrowers to Agent for the account of the Issuing Lender; it being acknowledged
and agreed by each Borrower that, as of the Closing Date, the issuance charge
imposed by the prospective Underlying Issuer is .825% per annum times the face
amount of each Underlying Letter of Credit, that such issuance charge may be
changed from time to time, and that the Underlying Issuer also imposes a
Schedule of charges for amendments, extensions, drawings, and renewals.

(f) If by reason of (i) any change in any applicable law, treaty, rule, or
regulation or any change in the interpretation or application thereof by any
Governmental Authority, or (ii) compliance by the Underlying Issuer or the
Lender Group with any direction, request, or requirement (irrespective of
whether having the force of law) of any Governmental Authority or monetary
authority including, Regulation D of the Federal Reserve Board as from time to
time in effect (and any successor thereto):

(i) any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued hereunder, or

(ii) there shall be imposed on the Underlying Issuer or the Lender Group any
other condition regarding any Underlying Letter of Credit or any Letter of
Credit issued pursuant hereto;

and the result of the foregoing is to increase, directly or indirectly, the cost
to the Lender Group of issuing, making, guaranteeing, or maintaining any Letter
of Credit or to reduce the amount receivable in respect thereof by the Lender
Group, then, and in any such case, Agent may, at any time within a reasonable
period after the additional cost is incurred or the amount received is reduced,
notify Administrative Borrower, and Borrowers shall pay on demand such amounts
as Agent may specify to be necessary to compensate the Lender Group for such
additional cost or reduced receipt, together with interest on such amount from
the date of such demand until payment in full thereof at the rate then
applicable to Base Rate Loans hereunder. The determination by Agent of any
amount due pursuant to this Section, as set forth in a certificate setting forth
the calculation thereof in reasonable detail, shall, in the absence of manifest
or demonstrable error, be final and conclusive and binding on all of the parties
hereto.

(g) Schedule 2.12(g) hereto contains a list of all letters of credit outstanding
on the Closing Date pursuant to the Existing Loan Agreement. For the period from
and after the Closing Date, each such letter of credit, including any extension
or renewal thereof (each, as amended from time to time in accordance with the
terms thereof and hereof, an "Existing Letters of Credit”) shall constitute a
“Letter of Credit” issued for the account of Borrowers, for all purposes of this
Agreement, including, without limitation, calculations of Availability, the
Borrowing Base, Letter of Credit fees, and Letter of Credit Usage.

2.13 LIBOR Option.

(a) Interest and Interest Payment Dates. In lieu of having interest charged at
the rate based upon the Base Rate, Borrowers shall have the option (the “LIBOR
Option”) to have interest on all or a portion of the Advances and the Term Loans
be charged at the LIBOR Rate. Interest on LIBOR Rate Loans shall be payable on
the earliest of (i) the last day of the Interest Period applicable thereto,
(ii) the occurrence of an Event of Default in consequence of which Agent on
behalf of Lender has elected to accelerate the maturity of the Obligations, or
(iii) termination of this Agreement pursuant to the terms hereof. On the last
day of each applicable Interest Period, unless Administrative Borrower properly
has exercised the LIBOR Option with respect thereto, the interest rate
applicable to such LIBOR Rate Loan (except with respect to Term Loan C, which
shall bear interest at the applicable LIBOR Rate plus the LIBOR Rate Term Loan C
Margin pursuant to Section 2.6(a)) automatically shall convert to the rate of
interest then applicable to Base Rate Loans of the same type hereunder. At any
time that an Event of Default has occurred and is continuing, Borrowers no
longer shall have the option to request that Advances or any Term Loan bear
interest at the LIBOR Rate (except with respect to Term Loan C, which shall bear
interest at the applicable LIBOR Rate plus the LIBOR Rate Term Loan C Margin
pursuant to Section 2.6(a)) and Agent shall have the right to convert the
interest rate on all outstanding LIBOR Rate Loans (except with respect to Term
Loan C, which shall bear interest at the applicable LIBOR Rate plus the LIBOR
Rate Term Loan C Margin pursuant to Section 2.6(a)) to the rate then applicable
to Base Rate Loans hereunder.

(b) LIBOR Election.

(i) Administrative Borrower may, at any time and from time to time, so long as
no Event of Default has occurred and is continuing, elect to exercise the LIBOR
Option by notifying Agent prior to 11:00 a.m. (California time) at least 3
Business Days prior to the commencement of the proposed Interest Period (the
“LIBOR Deadline”). Notice of Administrative Borrower’s election of the LIBOR
Option for a permitted portion of the Advances or the Term Loan A and an
Interest Period pursuant to this Section shall be made by delivery to Agent of a
LIBOR Notice received by Agent before the LIBOR Deadline, or by telephonic
notice received by Agent before the LIBOR Deadline (to be confirmed by delivery
to Agent of a LIBOR Notice received by Agent prior to 5:00 p.m. (California
time) on the same day).

(ii) Each LIBOR Notice shall be irrevocable and binding on Borrowers. In
connection with each LIBOR Rate Loan, each Borrower shall indemnify, defend, and
hold Agent and the Lenders harmless against any loss, cost, or expense incurred
by Agent or any Lender as a result of (a) the payment of any principal of any
LIBOR Rate Loan other than on the last day of an Interest Period applicable
thereto (including as a result of an Event of Default), (b) the conversion of
any LIBOR Rate Loan other than on the last day of the Interest Period applicable
thereto, or (c) the failure to borrow, convert, continue or prepay any LIBOR
Rate Loan on the date specified in any LIBOR Notice delivered pursuant hereto
(such losses, costs, and expenses, collectively, “Funding Losses”). Funding
Losses shall, with respect to Agent or any Lender, be deemed to equal the amount
determined by Agent or such Lender to be the excess, if any, of (i) the amount
of interest that would have accrued on the principal amount of such LIBOR Rate
Loan had such event not occurred, at the LIBOR Rate that would have been
applicable thereto, for the period from the date of such event to the last day
of the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period therefor), minus (ii) the amount of interest that would accrue on such
principal amount for such period at the interest rate which Agent or such Lender
would be offered were it to be offered, at the commencement of such period,
Dollar deposits of a comparable amount and period in the London interbank
market. A certificate of Agent or a Lender delivered to Administrative Borrower
setting forth any amount or amounts that Agent or such Lender is entitled to
receive pursuant to this Section shall be conclusive absent manifest error.

(iii) Borrowers shall have not more than 5 LIBOR Rate Loans in effect at any
given time. Borrowers only may exercise the LIBOR Option for LIBOR Rate Loans of
at least $1,000,000 and integral multiples of $500,000 in excess thereof.

(c) Prepayments. Borrowers may prepay LIBOR Rate Loans at any time; provided,
however, that in the event that LIBOR Rate Loans are prepaid on any date that is
not the last day of the Interest Period applicable thereto, including as a
result of any automatic prepayment through the required application by Agent of
proceeds of Collections in accordance with Section 2.4(b) or for any other
reason, including early termination of the term of this Agreement or
acceleration of the Obligations pursuant to the terms hereof, each Borrower
shall indemnify, defend, and hold Agent and the Lenders and their Participants
harmless against any and all Funding Losses in accordance with clause (b) above.

(d) Special Provisions Applicable to LIBOR Rate.

(i) Except with respect to Term Loan C, the LIBOR Rate may be adjusted by Agent
with respect to any Lender on a prospective basis to take into account any
additional or increased costs to such Lender of maintaining or obtaining any
eurodollar deposits or increased costs due to changes in applicable law
occurring subsequent to the commencement of the then applicable Interest Period,
including changes in tax laws (except changes of general applicability in
corporate income tax laws) and changes in the reserve requirements imposed by
the Board of Governors of the Federal Reserve System (or any successor),
excluding the Reserve Percentage, which additional or increased costs would
increase the cost of funding loans bearing interest at the LIBOR Rate. In any
such event, the affected Lender shall give Administrative Borrower and Agent
notice of such a determination and adjustment and, upon its receipt of the
notice from the affected Lender, Administrative Borrower may, by notice to such
affected Lender (y) require such Lender to furnish to Administrative Borrower a
statement setting forth the basis for adjusting such LIBOR Rate, the method for
determining the amount of such adjustment and the calculation thereof, all in
reasonable detail, or (z) repay the LIBOR Rate Loans with respect to which such
adjustment is made (together with any amounts due under clause (b)(ii) above).

(ii) In the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation of
application thereof, shall at any time after the date hereof, in the reasonable
opinion of any Lender, make it unlawful or impractical for such Lender to fund
or maintain LIBOR Advances or to continue such funding or maintaining, or to
determine or charge interest rates at the LIBOR Rate, such Lender shall give
notice of such changed circumstances to Agent and Administrative Borrower and
(y) in the case of any LIBOR Rate Loans that are outstanding, the date specified
in such Lender’s notice shall be deemed to be the last day of the Interest
Period of such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans of such
Lender thereafter shall accrue interest at the rate then applicable to Base Rate
Loans, and (z) Borrowers shall not be entitled to elect the LIBOR Option until
such Lender determines that it would no longer be unlawful or impractical to do
so.

(e) No Requirement of Matched Funding. Anything to the contrary contained herein
notwithstanding, neither Agent, nor any Lender, nor any of their Participants,
is required actually to acquire eurodollar deposits to fund or otherwise match
fund any Obligation as to which interest accrues at the LIBOR Rate. The
provisions of this Section shall apply as if each Lender or its Participants had
match funded any Obligation as to which interest is accruing at the LIBOR Rate
by acquiring eurodollar deposits for each Interest Period in the amount of the
LIBOR Rate Loans.

2.14 Capital Requirements. If, after the date hereof, any Lender determines that
(i) the adoption of or change in any law, rule, regulation or guideline of any
Governmental Authority regarding capital requirements for banks or bank holding
companies, or any change in the interpretation or application thereof by any
Governmental Authority charged with the administration thereof, or
(ii) compliance by such Lender or its parent bank holding company with any
guideline, request or directive of any Governmental Authority regarding capital
adequacy (whether or not having the force of law), the effect of reducing the
return on such Lender’s or such holding company’s capital as a consequence of
such Lender’s obligations hereunder to a level below that such which Lender or
such holding company could have achieved but for such adoption, change, or
compliance (taking into consideration such Lender’s or such holding company’s
then existing policies with respect to capital adequacy and assuming the full
utilization of such entity’s capital) by any amount deemed by such Lender to be
material, then such Lender may notify Administrative Borrower and Agent thereof.
Following receipt of such notice, Borrowers agree to pay such Lender the amount
of such reduction of return of capital as and when such reduction is determined,
payable within 90 days after presentation by such Lender of a statement in the
amount and setting forth in reasonable detail such Lender’s calculation thereof
and the assumptions upon which such calculation was based (which statement shall
be deemed true and correct absent manifest error). In determining such amount,
such Lender may use any reasonable averaging and attribution methods.

2.15 Joint and Several Liability of Borrowers.

(a) Each of Borrowers is accepting joint and several liability hereunder and
under the other Loan Documents in consideration of the financial accommodations
to be provided by the Lender Group under this Agreement, for the mutual benefit,
directly and indirectly, of each of Borrowers and in consideration of the
undertakings of the other Borrowers to accept joint and several liability for
the Obligations.

(b) Each of Borrowers, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Obligations (including, without limitation, any
Obligations arising under this Section 2.15), it being the intention of the
parties hereto that all the Obligations shall be the joint and several
obligations of each Person composing Borrowers without preferences or
distinction among them.

(c) If and to the extent that any of Borrowers shall fail to make any payment
with respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other Persons composing Borrowers will make such payment with respect to, or
perform, such Obligation.

(d) The Obligations of each Person composing Borrowers under the provisions of
this Section 2.15 constitute the absolute and unconditional, full recourse
Obligations of each Person composing Borrowers enforceable against each such
Borrower to the full extent of its properties and assets, irrespective of the
validity, regularity or enforceability of this Agreement or any other
circumstances whatsoever.

(e) Except as otherwise expressly provided in this Agreement, each Person
composing Borrowers hereby waives notice of acceptance of its joint and several
liability, notice of any Advances or Letters of Credit issued under or pursuant
to this Agreement, notice of the occurrence of any Default, Event of Default, or
of any demand for any payment under this Agreement, notice of any action at any
time taken or omitted by Agent or Lenders under or in respect of any of the
Obligations, any requirement of diligence or to mitigate damages and, generally,
to the extent permitted by applicable law, all demands, notices and other
formalities of every kind in connection with this Agreement (except as otherwise
provided in this Agreement). Each Person composing Borrowers hereby assents to,
and waives notice of, any extension or postponement of the time for the payment
of any of the Obligations, the acceptance of any payment of any of the
Obligations, the acceptance of any partial payment thereon, any waiver, consent
or other action or acquiescence by Agent or Lenders at any time or times in
respect of any default by any Person composing Borrowers in the performance or
satisfaction of any term, covenant, condition or provision of this Agreement,
any and all other indulgences whatsoever by Agent or Lenders in respect of any
of the Obligations, and the taking, addition, substitution or release, in whole
or in part, at any time or times, of any security for any of the Obligations or
the addition, substitution or release, in whole or in part, of any Person
composing Borrowers. Without limiting the generality of the foregoing, each of
Borrowers assents to any other action or delay in acting or failure to act on
the part of Agent or any Lender with respect to the failure by any Person
composing Borrowers to comply with any of its respective Obligations, including,
without limitation, any failure strictly or diligently to assert any right or to
pursue any remedy or to comply fully with applicable laws or regulations
thereunder, which might, but for the provisions of this Section 2.15 afford
grounds for terminating, discharging or relieving any Person composing
Borrowers, in whole or in part, from any of its Obligations under this
Section 2.15, it being the intention of each Person composing Borrowers that, so
long as any of the Obligations hereunder remain unsatisfied, the Obligations of
such Person composing Borrowers under this Section 2.15 shall not be discharged
except by performance and then only to the extent of such performance. The
Obligations of each Person composing Borrowers under this Section 2.15 shall not
be diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any Person composing Borrowers, Agent or any Lender. The joint and several
liability of the Persons composing Borrowers hereunder shall continue in full
force and effect notwithstanding any absorption, merger, amalgamation or any
other change whatsoever in the name, constitution or place of formation of any
of the Persons composing Borrowers, Agent or any Lender.

(f) Each Person composing Borrowers represents and warrants to Agent and the
Lenders that such Borrower is currently informed of the financial condition of
Borrowers and of all other circumstances which a diligent inquiry would reveal
and which bear upon the risk of nonpayment of the Obligations. Each Person
composing Borrowers further represents and warrants to Agent and the Lenders
that such Borrower has read and understands the terms and conditions of the Loan
Documents. Each Person composing Borrowers hereby covenants that such Borrower
will continue to keep informed of Borrowers’ financial condition, the financial
condition of other guarantors, if any, and of all other circumstances which bear
upon the risk of nonpayment or nonperformance of the Obligations.

(g) Each of the Persons composing Borrowers waives all rights and defenses that
such Borrower may have because the Obligations are secured by Real Property.
This means, among other things:

(i) Agent and the Lenders may collect from such Borrower without first
foreclosing on any Real or Personal Property Collateral pledged by Borrowers.

(ii) If Agent or any Lender forecloses on any Real Property Collateral pledged
by Borrowers:

A. The amount of the Obligations may be reduced only by the price for which that
Collateral is sold at the foreclosure sale, even if the Collateral is worth more
than the sale price.

B. Agent and the Lenders may collect from such Borrower even if Agent or any
Lender, by foreclosing on the Real Property Collateral, has destroyed any right
such Borrower may have to collect from the other Borrowers.

This is an unconditional and irrevocable waiver of any rights and defenses such
Borrower may have because the Obligations are secured by Real Property.

(h) The provisions of this Section 2.15 are made for the benefit of Agent, the
Lenders and their respective successors and assigns, and may be enforced by it
or them from time to time against any or all of the Persons composing Borrowers
as often as occasion therefor may arise and without requirement on the part of
any such Agent, Lender, any successor, or any assign first to marshal any of its
or their claims or to exercise any of its or their rights against any of the
other Persons composing Borrowers or to exhaust any remedies available to it or
them against any of the other Persons composing Borrowers or to resort to any
other source or means of obtaining payment of any of the Obligations hereunder
or to elect any other remedy. The provisions of this Section 2.15 shall remain
in effect until all of the Obligations shall have been paid in full or otherwise
fully satisfied. If at any time, any payment, or any part thereof, made in
respect of any of the Obligations, is rescinded or must otherwise be restored or
returned by Agent or any Lender upon the insolvency, bankruptcy or
reorganization of any of the Persons composing Borrowers, or otherwise, the
provisions of this Section 2.15 will forthwith be reinstated in effect, as
though such payment had not been made.

(i) Each of the Persons composing Borrowers hereby agrees that it will not
enforce any of its rights of contribution or subrogation against the other
Persons composing Borrowers with respect to any liability incurred by it
hereunder or under any of the other Loan Documents, any payments made by it to
Agent or the Lenders with respect to any of the Obligations or any collateral
security therefor until such time as all of the Obligations have been paid in
full in cash. Any claim which any Borrower may have against any other Borrower
with respect to any payments to Agent or any Lender hereunder or under any other
Loan Documents are hereby expressly made subordinate and junior in right of
payment, without limitation as to any increases in the Obligations arising
hereunder or thereunder, to the prior payment in full in cash of the Obligations
and, in the event of any insolvency, bankruptcy, receivership, liquidation,
reorganization or other similar proceeding under the laws of any jurisdiction
relating to any Borrower, its debts or its assets, whether voluntary or
involuntary, all such Obligations shall be paid in full in cash before any
payment or distribution of any character, whether in cash, securities or other
property, shall be made to any other Borrower therefor.

(j) Each of the Persons composing Borrowers hereby agrees that, after the
occurrence and during the continuance of any Default or Event of Default, the
payment of any amounts due with respect to the indebtedness owing by any
Borrower to any other Borrower is hereby subordinated to the prior payment in
full in cash of the Obligations. Each Borrower hereby agrees that after the
occurrence and during the continuance of any Default or Event of Default, such
Borrower will not demand, sue for or otherwise attempt to collect any
indebtedness of any other Borrower owing to such Borrower until the Obligations
shall have been paid in full in cash. If, notwithstanding the foregoing
sentence, such Borrower shall collect, enforce or receive any amounts in respect
of such indebtedness, such amounts shall be collected, enforced and received by
such Borrower as trustee for Agent, and such Borrower shall deliver any such
amounts to Agent for application to the Obligations in accordance with
Section 2.4(b).

3. CONDITIONS; TERM OF AGREEMENT.

3.1 Conditions Precedent to the Initial Extension of Credit. The obligation of
Lender Group (or any member thereof) to make any Advance or Term Loans (or
otherwise to extend any credit provided for hereunder) on the Closing Date, is
subject to the fulfillment, to the satisfaction of Agent and Lender, of each of
the conditions precedent set forth below:

(a) the Closing Date shall occur on or before July 3, 2007;

(b) Agent shall have received satisfactory evidence of the filing of all
financing statements in such office or offices as may be necessary, or, in the
opinion of Agent desirable to perfect the security interests purported to be
created by each applicable Loan Document;

(c) Agent shall have received each of the following documents, in form and
substance satisfactory to Agent, duly executed, and each such document shall be
in full force and effect:

(i) the Ableco Intercreditor Agreement and the Ableco Loan Agreement,

(ii) the Fee Letter,

(iii) a pledge amendment with respect to the shares of capital stock of each New
Loan Party,

(iv) post-closing undertaking letter agreement, and

(v) the Officers’ Certificate.

(d) Agent shall have received a certificate from the Secretary or Assistant
Secretary of each Borrower attesting to the resolutions of such Borrower’s Board
of Directors authorizing its execution, delivery, and performance of this
Agreement and the other Loan Documents to which such Borrower is a party and
authorizing specific officers of such Borrower to execute the same;

(e) Agent shall have received (i) copies of each Borrower’s Governing Documents,
as amended, modified, or supplemented to the Closing Date, certified by the
Secretary or Assistant Secretary of such Borrower or (ii) a certificate of the
Secretary of such Borrower certifying that there has been no change to the
Governing Documents that were delivered to the Existing Lenders on the Original
Closing Date;

(f) Agent shall have received a certificate of status with respect to each
Borrower, dated within 10 days of the Closing Date, such certificate to be
issued by the appropriate officer of the jurisdiction of organization of such
Borrower, which certificate shall indicate that such Borrower is in good
standing in such jurisdiction;

(g) Agent shall have received certificates of status with respect to each
Borrower, each dated within 30 days of the Closing Date, such certificates to be
issued by the appropriate officer of the jurisdictions (other than the
jurisdiction of organization of such Borrower) in which its failure to be duly
qualified or licensed would constitute a Material Adverse Change, which
certificates shall indicate that such Borrower is in good standing in such
jurisdictions;

(h) Agent shall have received a certificate of insurance, together with the
endorsements thereto, as are required by Section 6.8, the form and substance of
which shall be satisfactory to Agent;

(i) Agent shall have received an opinion of Lowenstein Sandler, PC, counsel to
the Loan Parties, and of local counsel to the Loan Parties in such jurisdictions
as Agent may reasonably request, each in form and substance reasonably
satisfactory to Agent;

(j) Agent shall have received satisfactory evidence (including a certificate of
the an executive officer of Parent) that all tax returns required to be filed by
Borrowers have been timely filed and all taxes upon Borrowers or their
properties, assets, income, and franchises (including Real Property taxes and
payroll taxes) have been paid prior to delinquency, except such taxes that are
the subject of a Permitted Protest;

(k) Borrowers shall have the Required Availability after giving effect to the
initial extensions of credit hereunder;

(l) Agent shall have received (i) Borrowers’ Closing Date Business Plan (except
that the Projections for the three (3) year period following the Closing Date
may be delivered within thirty (30) days of the Closing Date), and (ii) a draft
of the Parent’s consolidated audited financial statements for the fiscal year
ended December 31, 2006, the results of which shall be satisfactory to Lender in
its sole discretion;

(m) Borrowers shall pay all Lender Group Expenses incurred in connection with
the transactions evidenced by this Agreement;

(n) Agent shall have received copies of each Material Contract, together with a
certificate of the Secretary or Assistant Secretary of the applicable Borrower
certifying each such document as being a true, correct, and complete copy
thereof;

(o) Borrowers shall have received all licenses, approvals or evidence of other
actions required by any Governmental Authority in connection with the execution
and delivery by Borrowers of this Agreement or any other Loan Document or with
the consummation of the transactions contemplated hereby and thereby;

(p) Annaco Acquisition shall have been consummated on terms satisfactory to
Agent. Agent shall be satisfied that each of the Acquisition Documents is in
full force and effect, (ii) the Acquisitions, including all of the terms and
conditions thereof, shall have been duly authorized and all Acquisition
Documents shall have been duly executed and delivered by the parties thereto and
shall be in full force and effect, and (iii) each of the conditions precedent to
the consummation of the Annaco Acquisition as set forth in the Annaco
Acquisition Documents shall have been satisfied or waived with the consent of
Agent and the Annaco Acquisition shall have been consummated in accordance with
any applicable law and the Annaco Acquisition Documents.

(q) Agent shall have received evidence satisfactory to Agent that Parent has
received gross proceeds from the Ableco Loans of at least $32,000,000 on the
Closing Date; and

(r) all other documents and legal matters in connection with the transactions
contemplated by this Agreement shall have been delivered, executed, or recorded
and shall be in form and substance satisfactory to Agent.

3.2 Conditions Precedent to all Extensions of Credit. The obligation of the
Lender Group (or any members thereof) to make all Advances (or to extend any
other credit hereunder) shall be subject to the following conditions precedent:

(a) the representations and warranties contained in this Agreement and the other
Loan Documents shall be true and correct in all material respects on and as of
the date of such extension of credit, as though made on and as of such date
(except to the extent that such representations and warranties relate solely to
an earlier date, in which case such representation and warranty shall be true
and correct on and as of such earlier date);

(b) no Default or Event of Default shall have occurred and be continuing on the
date of such extension of credit, nor shall either result from the making
thereof; and

(c) no injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the extending of such credit shall have
been issued and remain in force by any Governmental Authority against any
Borrower, Agent, any Lender, or any of their Affiliates.

3.3 Term. This Agreement shall become effective upon the execution and delivery
hereof by Borrowers, Agent and the Lenders and shall continue in full force and
effect for a term ending on May 31, 2013 (the “Maturity Date”). The foregoing
notwithstanding, the Lender Group shall have the right to terminate its
obligations under this Agreement immediately and without notice upon the
occurrence and during the continuation of an Event of Default.

3.4 Effect of Termination. On the date of termination of this Agreement, all
Obligations (including contingent reimbursement obligations of Borrowers with
respect to outstanding Letters of Credit and including all Bank Products
Obligations) immediately shall become due and payable without notice or demand
(including (a) either (i) providing cash collateral to be held by Agent for the
benefit of those Lenders with a Revolver Commitment in an amount equal to 105%
of the then extant Letter of Credit Usage, or (ii) causing the original Letters
of Credit to be returned to the Issuing Lender, and (b) providing cash
collateral to be held by Agent for the benefit of Bank Product Provider with
respect to the then extant Bank Products Obligations). No termination of this
Agreement, however, shall relieve or discharge Borrowers of their duties,
Obligations, or covenants hereunder and the Agent’s Liens in the Collateral
shall remain in effect until all Obligations have been fully and finally
discharged and the Lender Group’s Obligations to provide additional credit
hereunder have been terminated. When this Agreement has been terminated and all
of the Obligations have been fully and finally discharged and Lender Group’s
Obligations to provide additional credit under the Loan Documents have been
terminated irrevocably, Agent will, at Borrowers’ sole expense, execute and
deliver any UCC termination statements, lien releases, mortgage releases,
re-assignments of trademarks, discharges of security interests, and other
similar discharge or release documents (and, if applicable, in recordable form)
as are reasonably necessary to release, as of record, the Agent’s Liens and all
notices of security interests and liens previously filed by Agent with respect
to the Obligations.

3.5 Early Termination by Borrowers. Borrowers have the option, at any time upon
60 days prior written notice by Administrative Borrower to Agent, to terminate
this Agreement by paying to Agent, in cash, the Obligations (including
(a) either (i) providing cash collateral to be held by Agent for the benefit of
the Lenders with a Revolver Commitment in an amount equal to 105% of the then
extant Letter of Credit Usage, or (ii) causing the original Letters of Credit to
be returned to Lender, and (b) providing cash collateral to be held by Agent for
the benefit of Bank Product Provider with respect to the then extant Bank
Products Obligations), in full, together with the Applicable Prepayment Premium.
If Administrative Borrower has sent a notice of termination pursuant to the
provisions of this Section, then the Lender Group’s obligations to extend credit
hereunder shall terminate and Borrowers shall be obligated to repay the
Obligations (including (a) either (i) providing cash collateral to be held by
Agent for the benefit of those Lenders with a Revolver Commitment in an amount
equal to 105% of the then extant Letter of Credit Usage, or (ii) causing the
original Letters of Credit to be returned to the Issuing Lender, and (b)
providing cash collateral to be held by Agent for the benefit of Bank Product
Provider with respect to the then extant Bank Products Obligations), in full,
together with the Applicable Prepayment Premium, on the date set forth as the
date of termination of this Agreement in such notice; provided that,
notwithstanding anything contained in this sentence, Borrowers shall not be
required to pay the Applicable Prepayment Premium if and only if the termination
of this Agreement and the prepayment of the then outstanding Obligations occurs
in connection with the consummation of a transaction described in clauses
(i) through (iv) of the proviso to the definition of Premium Amount. Subject to
the immediately preceding sentence, in the event of the termination of this
Agreement and repayment of the Obligations at any time prior to the Maturity
Date, for any other reason, including (a) termination upon the election of Agent
to terminate after the occurrence of an Event of Default, (b) foreclosure and
sale of Collateral, (c) sale of the Collateral in any Insolvency Proceeding, or
(d) restructure, reorganization or compromise of the Obligations by the
confirmation of a plan of reorganization or any other plan of compromise,
restructure, or arrangement in any Insolvency Proceeding, then, in view of the
impracticability and extreme difficulty of ascertaining the actual amount of
damages to the Lender Group or profits lost by the Lender Group as a result of
such early termination, and by mutual agreement of the parties as to a
reasonable estimation and calculation of the lost profits or damages of the
Lender Group, Borrowers shall pay the Applicable Prepayment Premium to Agent for
the benefit of the Lenders measured as of the date of such termination.

4. CREATION OF SECURITY INTEREST.

4.1 Grant of Security Interest.

(a) Each Borrower hereby grants to Agent, for the benefit of the Lender Group a
continuing security interest in all of its right, title, and interest in all
currently existing and hereafter acquired or arising Personal Property
Collateral in order to secure prompt repayment of any and all of the Obligations
in accordance with the terms and conditions of the Loan Documents and in order
to secure prompt performance by Borrowers of each of their covenants and duties
under the Loan Documents. The Agent’s Liens in and to the Personal Property
Collateral shall attach to all Personal Property Collateral without further act
on the part of Agent or Borrowers. Anything contained in this Agreement or any
other Loan Document to the contrary notwithstanding, except for Permitted
Dispositions, Borrowers have no authority, express or implied, to dispose of any
item or portion of the Collateral.

(b) Each Loan Party hereby confirms, ratifies and reaffirms that the Liens
granted to pursuant to the Existing Loan Agreement in all of its right, title,
and interest in all then existing and thereafter acquired or arising Collateral
(as such term is defined in the Existing Loan Agreement) in order to secure
prompt repayment of any and all of the Obligations (as such terms are defined in
the Existing Loan Agreement) in accordance with the terms and conditions of the
Loan Documents (as such term is defined in the Existing Loan Agreement) and in
order to secure prompt performance by Loan Parties of each of their covenants
and duties under the Loan Documents (as such term is defined in the Existing
Loan Agreement) are continuing and are and shall remain unimpaired and continue
to constitute fully perfected, first priority Liens in favor of Agent, for the
benefit of the Lender Group and the Bank Product Provider, with the same force,
effect and priority in effect both immediately prior to and after entering into
this Agreement and the other Loan Documents entered into on or as of the Closing
Date. Each Loan Party hereby confirms and agrees that such Liens attach to all
currently existing and hereafter acquired or arising Collateral in order to
secure the prompt repayment of any and all of the Obligations in accordance with
the terms and conditions of the Loan Documents (as defined herein) and in order
to secure the prompt performance by the Loan Parties of each of their covenants
and duties under the Loan Documents. The Agent’s Liens in and to the Loan
Parties’ Collateral have attached and continue to attach to all such Collateral
without further act on the part of Agent or Loan Parties. Anything contained in
this Agreement or any other Loan Document to the contrary notwithstanding,
except for Permitted Dispositions, the Loan Parties have no authority, express
or implied, to dispose of any item or portion of the Collateral.

4.2 Negotiable Collateral. In the event that any Collateral, including proceeds,
is evidenced by or consists of Negotiable Collateral, and if and to the extent
that perfection of priority of Agent’s security interest is dependent on or
enhanced by possession, the applicable Borrower, immediately upon the request of
Agent, shall endorse and deliver physical possession of such Negotiable
Collateral to Agent.

4.3 Collection of Accounts, General Intangibles, and Negotiable Collateral. At
any time after the occurrence and during the continuation of an Event of
Default, Agent or Agent’s designee may (a) notify Account Debtors of Borrowers
that the Accounts, chattel paper, or General Intangibles have been assigned to
Agent or that Agent has a security interest therein, or (b) collect the
Accounts, chattel paper, or General Intangibles directly and charge the
collection costs and expenses to the Loan Account. Each Borrower agrees that it
will hold in trust for the Lender Group, as the Lender Group’s trustee, any
Collections that it receives and immediately will deliver said Collections to
Agent or a Cash Management Bank in their original form as received by the
applicable Borrower.

4.4 Delivery of Additional Documentation Required. At any time upon the request
of Agent, Borrowers shall execute and deliver to Agent, any and all financing
statements, original financing statements in lieu of continuation statements,
fixture filings, security agreements, pledges, assignments, endorsements of
certificates of title, and all other documents (the “Additional Documents”) that
Agent may request in its Permitted Discretion, in form and substance reasonably
satisfactory to Agent, to perfect and continue perfected or better perfect the
Agent’s Liens in the Collateral (whether now owned or hereafter arising or
acquired), to create and perfect Liens in favor of Agent in any Real Property
acquired after the Closing Date, and in order to fully consummate all of the
transactions contemplated hereby and under the other Loan Documents. To the
maximum extent permitted by applicable law, each Borrower authorizes Agent to
execute any such Additional Documents in the applicable Borrower’s name and
authorize Agent to file such executed Additional Documents in any appropriate
filing office. In addition, on such periodic basis as Agent shall require,
Borrowers shall (a) provide Agent with a report of all new patentable,
copyrightable, or trademarkable materials acquired or generated by Borrowers
during the prior period, (b) cause all patents, copyrights, and trademarks
acquired or generated by Borrowers that are not already the subject of a
registration with the appropriate filing office (or an application therefor
diligently prosecuted) to be registered with such appropriate filing office in a
manner sufficient to impart constructive notice of Borrowers’ ownership thereof,
and (c) cause to be prepared, executed, and delivered to Agent supplemental
Schedules to the applicable Loan Documents to identify such patents, copyrights,
and trademarks as being subject to the security interests created thereunder.

4.5 Power of Attorney. Each Borrower hereby irrevocably makes, constitutes, and
appoints Agent (and any of Agent’s officers, employees, or agents designated by
Agent) as such Borrower’s true and lawful attorney, with power to (a) if such
Borrower refuses to, or fails timely to execute and deliver any of the documents
described in Section 4.4, sign the name of such Borrower on any of the documents
described in Section 4.4, (b) at any time that an Event of Default has occurred
and is continuing, sign such Borrower’s name on any invoice or bill of lading
relating to the Collateral, drafts against Account Debtors, or notices to
Account Debtors, (c) send requests for verification of Accounts, (d) endorse
such Borrower’s name on any Collection item that may come into the Lender
Group’s possession, (e) at any time that an Event of Default has occurred and is
continuing, make, settle, and adjust all claims under such Borrower’s policies
of insurance and make all determinations and decisions with respect to such
policies of insurance, and (f) at any time that an Event of Default has occurred
and is continuing, settle and adjust disputes and claims respecting the
Accounts, chattel paper, or General Intangibles directly with Account Debtors,
for amounts and upon terms that Agent determines to be reasonable, and Agent may
cause to be executed and delivered any documents and releases that Agent
determines to be necessary. The appointment of Agent as each Borrower’s
attorney, and each and every one of its rights and powers, being coupled with an
interest, is irrevocable until all of the Obligations have been fully and
finally repaid and performed and the Lender Group’s obligations to extend credit
hereunder are terminated.

4.6 Right to Inspect. Agent (through any of its respective officers, employees,
or agents) shall have the right, from time to time hereafter to inspect the
Books and to check, test, and appraise the Collateral in order to verify
Borrowers’ financial condition or the amount, quality, value, condition of, or
any other matter relating to, the Collateral.

4.7 Control Agreements. Each Borrower agrees that it will not transfer assets
out of any Securities Accounts other than as permitted under Section 7.19 and,
if to another securities intermediary, unless each of the applicable Borrower,
Agent, and the substitute securities intermediary have entered into a Control
Agreement. No arrangement contemplated hereby or by any Control Agreement in
respect of any Securities Accounts or other Investment Property shall be
modified by Borrowers without the prior written consent of Agent. Upon the
occurrence and during the continuance of a Default or Event of Default, Agent
may notify any securities intermediary to liquidate the applicable Securities
Account or any related Investment Property maintained or held thereby and remit
the proceeds thereof to the Agent’s Account.

5. REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender Group to enter into this Agreement, each Borrower
makes the following representations and warranties to the Lender Group which
shall be true, correct, and complete, in all material respects, as of the date
hereof, and shall be true, correct, and complete, in all material respects, as
of the Closing Date, and at and as of the date of the making of each Advance (or
other extension of credit) made thereafter, as though made on and as of the date
of such Advance (or other extension of credit) (except to the extent that such
representations and warranties relate solely to an earlier date in which case
such representations and warranties shall be true, correct and complete, in all
material respects, as of such earlier date) and such representations and
warranties shall survive the execution and delivery of this Agreement:

5.1 No Encumbrances. Each Borrower has good and indefeasible title to its
Collateral and the Real Property, free and clear of Liens except for Permitted
Liens.

5.2 Eligible Accounts. The Eligible Accounts are bona fide existing payment
obligations of Account Debtors created by the sale and delivery of Inventory or
the rendition of services to such Account Debtors in the ordinary course of
Borrowers’ business, owed to Borrowers without defenses, disputes, offsets,
counterclaims, or rights of return or cancellation. As to each Eligible Account,
such Account is not:

(a) owed by an employee, Affiliate, or any Lender of a Borrower,

(b) on account of a transaction wherein goods were placed on consignment or were
sold pursuant to a guaranteed sale, a sale or return, a sale on approval, a bill
and hold, or on any other terms by reason of which the payment by the Account
Debtor may be conditional,

(c) payable in a currency other than Dollars,

(d) owed by an Account Debtor that has or has asserted a right of setoff, has
disputed its liability, or has made any claim with respect to its obligation to
pay the Account,

(e) owed by an Account Debtor that is subject to any Insolvency Proceeding or is
not Solvent or as to which a Borrower has received notice of an imminent
Insolvency Proceeding or a material impairment of the financial condition of
such Account Debtor,

(f) on account of a transaction as to which the goods giving rise to such
Account have not been shipped and billed to the Account Debtor or the services
giving rise to such Account have not been performed and accepted by the Account
Debtor,

(g) a right to receive progress payments or other advance billings that are due
prior to the completion of performance by the applicable Borrower of the subject
contract for goods or services, and

(h) an Account that has not been billed to the customer.

5.3 Eligible Inventory. All Eligible Inventory is of good and merchantable
quality, free from defects. As to each item of Eligible Inventory, such
Inventory is

(a) owned by a Borrower free and clear of all Liens other than Liens in favor of
Agent for the benefit of the Lender Group,

(b) either located at one of the locations set forth on Schedule E-1 or in
transit from one such location to another such location,

(c) not located on real property leased by a Borrower or in a contract
warehouse, in each case, unless subject to a Collateral Access Agreement
executed by the lessor, the warehouseman, or other third party, as the case may
be, and unless segregated or otherwise separately identifiable from goods of
others, if any, stored on the premises,

(d) not goods that have been returned or rejected by Borrowers’ customers, and

(e) not goods that are obsolete or slow moving, restrictive or custom items,
work-in-process, or that constitute spare parts, packaging and shipping
materials, supplies used or consumed in Borrowers’ business, bill and hold
goods, defective goods, “seconds,” or Inventory acquired on consignment.

5.4 Equipment. All of the Equipment is used or held for use in Borrowers’
business and is fit for such purposes, ordinary wear and tear and ordinary
obsolescence excepted.

5.5 Location of Inventory and Equipment. Except as set forth in Schedule 5.5,
the Inventory and Equipment are not stored with a bailee, warehouseman, or
similar party, and the Inventory and Equipment are located only at or in transit
between the locations identified on Schedule 5.5.

5.6 Inventory Records. Each Borrower keeps correct and accurate records
itemizing and describing the type, quality, and quantity of its Inventory and
the book value thereof.

5.7 Location of Chief Executive Office; FEIN. The chief executive office of each
Borrower is located at the address indicated in Schedule 5.7 and each Borrower’s
FEIN is identified in Schedule 5.7.

5.8 Due Organization and Qualification; Subsidiaries.

(a) Each Borrower is duly organized and existing and in good standing under the
laws of the jurisdiction of its organization and qualified to do business in any
state where the failure to be so qualified reasonably could be expected to have
a Material Adverse Change.

(b) Set forth on Schedule 5.8(b), is a complete and accurate description of the
authorized Stock of each Borrower, by class, and, as of the Closing Date, a
description of the number of shares of each such class that are issued and
outstanding. Other than as described on Schedule 5.8(b), there are no
subscriptions, options, warrants, or calls relating to any shares of each
Borrower’s Stock, including any right of conversion or exchange under any
outstanding security or other instrument. No Borrower is subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of its Stock or any security convertible into or exchangeable
for any of its Stock except as disclosed on Schedule 5.8(b).

(c) Set forth on Schedule 5.8(c), is a complete and accurate list of each
Borrower’s direct and indirect Subsidiaries, showing: (i) the jurisdiction of
their organization; (ii) the number of shares of each class of common and
preferred Stock authorized for each of such Subsidiaries; and (iii) the number
and the percentage of the outstanding shares of each such class owned directly
or indirectly by the applicable Borrower. All of the outstanding capital Stock
of each such Subsidiary has been validly issued and is fully paid and
non-assessable.

(d) Except as set forth on Schedule 5.8(c), there are no subscriptions, options,
warrants, or calls relating to any shares of any Borrower’s Subsidiaries’
capital Stock, including any right of conversion or exchange under any
outstanding security or other instrument. No Borrower or any of its respective
Subsidiaries is subject to any obligation (contingent or otherwise) to
repurchase or otherwise acquire or retire any shares of any Borrower’s
Subsidiaries’ capital Stock or any security convertible into or exchangeable for
any such capital Stock.

5.9 Due Authorization; No Conflict.

(a) As to each Borrower, the execution, delivery, and performance by such
Borrower of this Agreement and the Loan Documents to which it is a party have
been duly authorized by all necessary action on the part of such Borrower.

(b) As to each Borrower, the execution, delivery, and performance by such
Borrower of this Agreement and the Loan Documents to which it is a party do not
and will not (i) violate any provision of federal, state, or local law or
regulation applicable to any Borrower, the Governing Documents of any Borrower,
or any order, judgment, or decree of any court or other Governmental Authority
binding on any Borrower, (ii) conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under any
Material Contract of any Borrower, (iii) result in or require the creation or
imposition of any Lien of any nature whatsoever upon any properties or assets of
Borrower, other than Permitted Liens, or (iv) require any approval of any
Borrower’s interestholders or any approval or consent of any Person under any
Material Contract of any Borrower.

(c) Other than the filing of financing statements, filings with the United
States Patent and Trademark Office, fixture filings, and Mortgages, the
execution, delivery, and performance by each Borrower of this Agreement and the
Loan Documents to which such Borrower is a party do not and will not require any
registration with, consent, or approval of, or notice to, or other action with
or by, any Governmental Authority or other Person.

(d) As to each Borrower, this Agreement and the other Loan Documents to which
such Borrower is a party, and all other documents contemplated hereby and
thereby, when executed and delivered by such Borrower will be the legally valid
and binding obligations of such Borrower, enforceable against such Borrower in
accordance with their respective terms, except as enforcement may be limited by
equitable principles or by bankruptcy, insolvency, reorganization, moratorium,
or similar laws relating to or limiting creditors’ rights generally.

(e) The Agent’s Liens are validly created, perfected, and first priority Liens,
subject only to Permitted Liens.

(f) The execution, delivery, and performance by each Subsidiary Guarantor of the
Loan Documents to which it is a party have been duly authorized by all necessary
action on the part of such Subsidiary Guarantor.

(g) The execution, delivery, and performance by such Subsidiary Guarantor of the
Loan Documents to which it is a party do not and will not (i) violate any
provision of federal, state, or local law or regulation applicable to such
Subsidiary Guarantor, the Governing Documents of such Subsidiary Guarantor, or
any order, judgment, or decree of any court or other Governmental Authority
binding on such Subsidiary Guarantor, (ii) conflict with, result in a breach of,
or constitute (with due notice or lapse of time or both) a default under any
Material Contract of such Subsidiary Guarantor, (iii) result in or require the
creation or imposition of any Lien of any nature whatsoever upon any properties
or assets of such Subsidiary Guarantor, other than Permitted Liens, or
(iv) require any approval of such Subsidiary Guarantor’s interestholders or any
approval or consent of any Person under any Material Contract of such Subsidiary
Guarantor.

(h) The execution, delivery, and performance by each Subsidiary Guarantor of the
Loan Documents to which such Subsidiary Guarantor is a party do not and will not
require any registration with, consent, or approval of, or notice to, or other
action with or by, any Governmental Authority or other Person.

(i) The Loan Documents to which each Subsidiary Guarantor is a party, and all
other documents contemplated hereby and thereby, when executed and delivered by
such Subsidiary Guarantor will be legally valid and binding obligations of such
Subsidiary Guarantor, enforceable against such Subsidiary Guarantor in
accordance with their respective terms, except as enforcement may be limited by
equitable principles or by bankruptcy, insolvency, reorganization, moratorium,
or similar laws relating to or limiting creditors’ rights generally.

5.10 Litigation. Other than those matters disclosed on Schedule 5.10, there are
no actions, suits, or proceedings pending or, to the best knowledge of
Borrowers, threatened against Borrowers, or any of their Subsidiaries, as
applicable, except for (a) matters that are fully covered by insurance (subject
to customary deductibles), and (b) matters arising after the Closing Date that,
if decided adversely to Borrowers, or any of their Subsidiaries, as applicable,
reasonably could not be expected to result in a Material Adverse Change.

5.11 No Material Adverse Change. All financial statements relating to Borrowers
that have been delivered by Borrowers to the Lender Group have been prepared in
accordance with GAAP (except, in the case of unaudited financial statements, for
the lack of footnotes and being subject to year-end audit adjustments) and
present fairly in all material respects, Borrowers’ financial condition as of
the date thereof and results of operations for the period then ended. There has
not been a Material Adverse Change with respect to Borrowers since the date of
the latest financial statements submitted to Lender on or before the Closing
Date.

5.12 Fraudulent Transfer.

(a) Each Borrower is Solvent.

(b) No transfer of property is being made by any Borrower and no obligation is
being incurred by any Borrower in connection with the transactions contemplated
by this Agreement or the other Loan Documents with the intent to hinder, delay,
or defraud either present or future creditors of Borrowers.

5.13 Employee Benefits. None of Borrowers, any of their Subsidiaries, or any of
their ERISA Affiliates maintains or contributes to any Benefit Plan, other than
those listed on Schedule 5.13. Each Borrower, each of its Subsidiaries and each
ERISA Affiliate have satisfied the minimum funding standards of ERISA and the
IRC with respect to each Benefit Plan to which it is obligated to contribute. No
ERISA Event has occurred nor has any other event occurred that may result in an
ERISA Event that reasonably could be expected to result in a Material Adverse
Change. No Borrower or its Subsidiaries, any ERISA Affiliate, or any fiduciary
of any Plan is subject to any direct or indirect liability with respect to any
Plan under any applicable law, treaty, rule, regulation, or agreement. No
Borrower or its Subsidiaries or any ERISA Affiliate is required to provide
security to any Benefit Plan under Section 401(a)(29) of the IRC.

5.14 Environmental Condition. Except as set forth on Schedule 5.14, (a) to
Borrowers’ knowledge, none of Borrowers’ properties or assets has ever been used
by Borrowers or by previous owners or operators in the disposal of, or to
produce, store, handle, treat, release, or transport, any Hazardous Materials,
where such production, storage, handling, treatment, release or transport was in
violation, in any material respect, of applicable Environmental Law, (b) to
Borrowers’ knowledge, none of Borrowers’ properties or assets has ever been
designated or identified in any manner pursuant to any environmental protection
statute as a Hazardous Materials disposal site, (c) none of Borrowers have
received notice that a Lien arising under any Environmental Law has attached to
any revenues or to any Real Property owned or operated by Borrowers, and
(d) none of Borrowers have received a summons, citation, notice, or directive
from the Environmental Protection Agency or any other federal or state
governmental agency concerning any action or omission by any Borrower resulting
in the releasing or disposing of Hazardous Materials into the environment.

5.15 Brokerage Fees. Borrowers have not utilized the services of any broker or
finder in connection with Borrowers’ obtaining financing from the Lender Group
under this Agreement and no brokerage commission or finders fee is payable by
Borrowers in connection herewith.

5.16 Intellectual Property. Each Borrower owns, or holds licenses in, all
trademarks, trade names, copyrights, patents, patent rights, and licenses that
are necessary to the conduct of its business as currently conducted. Attached
hereto as Schedule 5.16 is a true, correct, and complete listing of all material
patents, patent applications, trademarks, trademark applications, copyrights,
and copyright registrations as to which each Borrower is the owner or is an
exclusive licensee.

5.17 Leases. Borrowers enjoy peaceful and undisturbed possession under all
leases material to the business of Borrowers and to which Borrowers are a party
or under which Borrowers are operating. All of such leases are valid and
subsisting and no material default by Borrowers exists under any of them.

5.18 DDAs. Set forth on Schedule 5.18 are all of the DDAs of each Borrower,
including, with respect to each depository (i) the name and address of such
depository, and (ii) the account numbers of the accounts maintained with such
depository.

5.19 Complete Disclosure. (a) All factual information (taken as a whole)
furnished by or on behalf of Borrowers in writing to Agent or any Lender
(including all information contained in the Schedules hereto or in the other
Loan Documents) for purposes of or in connection with this Agreement, the other
Loan Documents or any transaction contemplated herein or therein is, and all
other such factual information (taken as a whole) hereafter furnished by or on
behalf of Borrowers in writing to Agent or any Lender will be, true and
accurate, in all material respects, on the date as of which such information is
dated or certified and not incomplete by omitting to state any fact necessary to
make such information (taken as a whole) not misleading in any material respect
at such time in light of the circumstances under which such information was
provided. On the Closing Date, the Closing Date Projections represent, and as of
the date on which any other Projections are delivered to Agent, such additional
Projections represent Borrowers’ good faith best estimate of its future
performance for the periods covered thereby.

(b) To the best of each Borrower’s knowledge, no federal, state or local
authorities have proposed any limitations in any ordinance, regulation, plan or
contract with any Borrower with respect to such Borrower’s business as it is
presently being conducted which, if enacted, could reasonably be expected to
result in a Material Adverse Change.

5.20 Indebtedness. Set forth on Schedule 5.20 is a true and complete list of all
Indebtedness of each Borrower outstanding immediately prior to the Closing Date
that is to remain outstanding after the Closing Date and such Schedule
accurately reflects the aggregate principal amount of such Indebtedness and the
principal terms thereof.

5.21 [Intentionally Omitted]

5.22 Regulation U. None of the Borrowers is nor will be engaged in the business
of extending credit for the purpose of purchasing or carrying margin stock
(within the meaning of Regulations T, U or X of the Board of Governors of the
Federal Reserve System), and no proceeds of any Advance or any Term Loan will be
used to purchase or carry any margin stock or to extend credit to others for the
purpose of purchasing or carrying any margin stock.

5.23 Permits, Etc. Each Borrower has, and is in compliance with, all permits,
licenses, authorizations, approvals, entitlements and accreditations required
for such Person lawfully to own, lease, manage or operate, or to acquire, each
business currently owned, leased, managed or operated, or to be acquired, by
such Person except for such permits, licenses, authorizations, approvals,
entitlements and accreditations the absence of which could not reasonably be
expected to result in a Material Adverse Change. No condition exists or event
has occurred which, in itself or with the giving of notice or lapse of time or
both, would result in the suspension, revocation, impairment, forfeiture or
non-renewal of any such permit, license, authorization, approval, entitlement or
accreditation, and there is no claim that any thereof is not in full force and
effect.

5.24 Material Contracts. Set forth on Schedule 5.24 is a complete and accurate
list as of the Closing Date of all Material Contracts of Borrowers, showing the
parties and subject matter thereof and amendments and modifications thereto.
Each such Material Contract (i) is in full force and effect and is binding upon
and enforceable against the Borrower that is a party thereto and, to the best
knowledge of Borrowers, all other parties thereto in accordance with its terms
except to the extent terminated in accordance with its terms after the Closing
Date, (ii) has not been otherwise amended or modified, and (iii) is not in
default due to the action of any Borrower or, to the best knowledge of
Borrowers, any other party thereto.

5.25 Employee and Labor Matters. There is (a) no unfair labor practice complaint
pending or, to the best knowledge of Borrowers, threatened against any Borrower
before any Governmental Authority and no grievance or arbitration proceeding
pending or threatened against any Borrower which arises out of or under any
collective bargaining agreement, (b) no strike, labor dispute, slowdown,
stoppage or similar action or grievance pending or threatened against any
Borrower and (c) to the best knowledge of Borrowers, no union representation
question existing with respect to the employees of any Borrower and no union
organizing activity taking place with respect to any of the employees of any of
them.

5.26 Customers and Suppliers. There exists no actual or threatened termination,
cancellation or limitation of, or modification to or change in, the business
relationship between (a) any Borrower, on the one hand, and any municipality,
customer or any group thereof, on the other hand, or (b) any Borrower, on the
one hand, and any material supplier thereof, on the other hand; and there exists
no present state of facts or circumstances that could reasonably give rise to or
result in any such termination, cancellation, limitation, modification or
change, which in any such case could, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change.

5.27 Properties. (a) Each Borrower has good and marketable title to, or valid
leasehold interests in, all property and assets material to its business, free
and clear of all Liens except Permitted Liens. The properties are in good
working order and condition, ordinary wear and tear excepted.

(b) Schedule 5.27 sets forth a complete and accurate list as of the Closing Date
of the location, by state and street address, of all real property owned or
leased by each Borrower and its Subsidiaries.

5.28 Anti-Terrorism Laws.

(a) No Loan Party or any of its Affiliates is knowingly in violation in any
material respect of any Anti-Terrorism Law or knowingly engages in or conspires
to engage in any material respect in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law.

(b) No Loan Party or any of its Affiliates (i) is a Blocked Person,
(ii) knowingly conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, or (iii) knowingly deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224.

(c) No Loan Party or any of its Affiliates shall knowingly (i) conduct any
business or engage in any transaction or dealing with any Blocked Person,
including, without limitation, the making or receiving of any contribution of
funds, goods or services to or for the benefit of any Blocked Person, (ii) deal
in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to Executive Order No. 13224, or
(iii) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224, the USA Patriot Act or any
other Anti-Terrorism Law.

6. AFFIRMATIVE COVENANTS.

Each Borrower covenants and agrees that, so long as any credit hereunder shall
be available and until full and final payment of the Obligations, Borrowers
shall and shall cause each of their respective Subsidiaries to do all of the
following:

6.1 Accounting System. Maintain a system of accounting that enables Borrowers to
produce financial statements in accordance with GAAP and maintain records
pertaining to the Collateral that contain information as from time to time
reasonably may be requested by Agent. Borrowers also shall keep an inventory
reporting system that shows all additions, sales, claims, returns, and
allowances with respect to the Inventory.

6.2 Collateral Reporting. Provide Agent (and if so requested by Agent with
copies for each Lender) with the following documents at the following times in
form satisfactory to Agent:

     
Daily
  (a) a sales journal, collection journal, and credit register since the last
such schedule and a calculation of the Borrowing Base as of such date, and
(b) notice of all returns, disputes, or claims.
 
   
Monthly (not later
than the 10th day
of each month)
  (c) Inventory reports specifying each Borrower’s cost and the wholesale
market value of its Inventory, by category, with additional detail showing
additions to and deletions from the Inventory.
(d) a detailed calculation of the Borrowing Base (including detail regarding
those Accounts that are not Eligible Accounts),
(e) a detailed aging, by total, of the Accounts, together with a
reconciliation to the detailed calculation of the Borrowing Base previously
provided to Lender,
(f) a summary aging, by vendor, of Borrowers’ accounts payable and any book
overdraft, and
(g) a calculation of Dilution for the prior month,
(h) a listing of all Inventory located at third party contractors, together
with the aggregate cost of such Inventory.
 
   
Quarterly
  (i) a detailed list of each Borrower’s customers,
(j) a report regarding each Borrower’s accrued, but unpaid, ad valorem taxes,
 
   
Upon request by
Agent
  (k) copies of invoices in connection with the Accounts, credit memos,
remittance advices, deposit slips, shipping and delivery documents in
connection with the Accounts and, for Inventory and Equipment acquired by
Borrowers, purchase orders and invoices, and
(l) such other reports as to the Collateral, or the financial condition of
Borrowers as Agent may request.
 
   

In addition, each Borrower agrees to cooperate fully with Agent to facilitate
and implement a system of electronic collateral reporting in order to provide
electronic reporting of each of the items set forth above.

6.3 Financial Statements, Reports, Certificates. Deliver to Agent, with copies
to each Lender:

(a) as soon as available, but in any event within 30 days (45 days in the case
of a month that is the end of one of the first 3 fiscal quarters in a fiscal
year) after the end of each month during each of Parent’s fiscal years,

(i) a company prepared consolidated balance sheet, income statement, and
statement of cash flow covering Parent’s and its Subsidiaries’ operations during
such period,

(ii) a certificate signed by the chief financial officer of Parent to the effect
that:

A. the financial statements delivered hereunder have been prepared in accordance
with GAAP (except for the lack of footnotes and being subject to year-end audit
adjustments) and fairly present in all material respects the financial condition
of Parent and its Subsidiaries,

B. the representations and warranties of Borrowers contained in this Agreement
and the other Loan Documents are true and correct in all material respects on
and as of the date of such certificate, as though made on and as of such date
(except to the extent that such representations and warranties relate solely to
an earlier date), and

C. there does not exist any condition or event that constitutes a Default or
Event of Default (or, to the extent of any non-compliance, describing such
non-compliance as to which he or she may have knowledge and what action
Borrowers have taken, are taking, or propose to take with respect thereto), and

(iii) for each month that is the date on which a financial covenant in
Section 7.20 is to be tested, a Compliance Certificate demonstrating, in
reasonable detail, compliance at the end of such period with the applicable
financial covenants contained in Section 7.20, and

(b) as soon as available, but in any event within 120 days after the end of each
of Parent’s fiscal years,

(i) financial statements of Parent and its Subsidiaries for each such fiscal
year, audited by independent certified public accountants reasonably acceptable
to Agent and certified, without any qualifications, by such accountants to have
been prepared in accordance with GAAP (such audited financial statements to
include a balance sheet, income statement, and statement of cash flow and, if
prepared, such accountants’ letter to management),

(ii) a certificate of such accountants addressed to Agent and each Lender
stating that such accountants do not have knowledge of the existence of any
Default or Event of Default under Section 7.20,

(c) as soon as available, but in any event within 30 days prior to the start of
each of Parent’s fiscal years,

(i) copies of Borrowers’ Projections, in form and substance (including as to
scope and underlying assumptions) satisfactory to Agent, in its sole discretion,
for the forthcoming 3 years, year by year, and for the forthcoming fiscal year,
month by month, certified by the chief financial officer of Parent as being such
officer’s good faith best estimate of the financial performance of Parent and
its Subsidiaries during the period covered thereby,

(d) if and when filed by any Borrower,

(i) 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K current
reports,

(ii) any other filings made by any Borrower with the SEC,

(iii) copies of Borrowers’ federal income tax returns, and any amendments
thereto, filed with the Internal Revenue Service, and

(iv) any other information that is provided by Parent to its shareholders
generally,

(e) if and when filed by any Borrower and as requested by Agent or any Lender,
satisfactory evidence of payment of applicable excise taxes in each
jurisdictions in which (i) any Borrower conducts business or is required to pay
any such excise tax, (ii) where any Borrower’s failure to pay any such
applicable excise tax would result in a Lien on the properties or assets of any
Borrower, or (iii) where any Borrower’s failure to pay any such applicable
excise tax reasonably could be expected to result in a Material Adverse Change,

(f) as soon as a Borrower has knowledge of any event or condition that
constitutes a Default or an Event of Default, notice thereof and a statement of
the curative action that Borrowers propose to take with respect thereto,

(g) promptly after submission to any Government Authority, all documents and
information furnished to such Government Authority in connection with any
investigation of any Borrower other than routine inquiries by such Governmental
Authority,

(h) (i) as soon as possible and in any event (A) within 10 Business Days after
the Borrower or any ERISA Affiliate thereof knows or has reason to know that any
Termination Event described in clause (i) of the definition of Termination Event
with respect to any Benefit Plan has occurred, (B) within 10 Business Days after
the Borrower or any ERISA Affiliate thereof knows or has reason to know that any
other Termination Event with respect to any Benefit Plan has occurred, or
(C) within 10 Business Days after the Borrower or any ERISA Affiliate thereof
knows or has reason to know that an accumulated funding deficiency has been
incurred or an application has been made to the Secretary of the Treasury for a
waiver or modification of the minimum funding standard (including installment
payments) or an extension of any amortization period under Section 412 of the
IRC with respect to a Benefit Plan, a statement of an Authorized Person setting
forth the details of such occurrence and the action, if any, which the Borrower
or such ERISA Affiliate propose to take with respect thereto, (ii) promptly and
in any event within three Business Days after receipt thereof by the Borrower or
any ERISA Affiliate thereof from the PBGC, copies of each notice received by the
Borrower or any ERISA Affiliate thereof of the PBGC’s intention to terminate any
Plan or to have a trustee appointed to administer any Plan, (iii) promptly and
in any event within 10 Business Days after the filing thereof with the Internal
Revenue Service if requested by Agent, copies of each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) with respect to each
Benefit Plan and Multiemployer Plan, (iv) promptly and in any event within 10
Business Days after the Borrower or any ERISA Affiliate thereof knows or has
reason to know that a required installment within the meaning of Section 412 of
the IRC has not been made when due with respect to a Benefit Plan, (v) promptly
and in any event within three days after receipt thereof by the Borrower or any
ERISA Affiliate thereof from a sponsor of a Multiemployer Plan or from the PBGC,
a copy of each notice received by the Borrower or any ERISA Affiliate thereof
concerning the imposition or amount of withdrawal liability under Section 4202
of ERISA or indicating that such Multiemployer Plan may enter reorganization
status under Section 4241 of ERISA, and (vi) promptly and in any event within 10
Business Days after the Borrower or any ERISA Affiliate thereof send notice of a
plant closing or mass layoff (as defined in the Worker Adjustment and Retraining
Notification Act) to employees, copies of each such notice sent by the Borrower
or any ERISA Affiliate thereof, and

(i) upon the request of Agent, any other report reasonably requested relating to
the financial condition of Borrowers.

In addition to the financial statements referred to above, Borrowers agree to
deliver financial statements prepared on both a consolidated and consolidating
basis and that no Borrower, or any Subsidiary of a Borrower, will have a fiscal
year different from that of Parent. Borrowers agree that their independent
certified public accountants are authorized to communicate with Agent and to
release to Agent whatever financial information concerning Borrowers that Agent
reasonably may request. Each Borrower waives the right to assert a confidential
relationship, if any, it may have with any accounting firm in connection with
any information requested by Agent pursuant to or in accordance with this
Agreement, and agree that Agent may contact directly any such accounting firm in
order to obtain such information.

6.4 [Intentionally Omitted]

6.5 Return. Cause returns and allowances as between Borrowers and their Account
Debtors, to be on the same basis and in accordance with the usual customary
practices of the applicable Borrower, as they exist at the time of the execution
and delivery of this Agreement. If, at a time when no Event of Default has
occurred and is continuing, any Account Debtor returns any Inventory to any
Borrower, the applicable Borrower promptly shall determine the reason for such
return and, if the applicable Borrower accepts such return, issue a credit
memorandum (with a copy to be sent to Agent upon Agent’s request) in the
appropriate amount to such Account Debtor. If, at a time when an Event of
Default has occurred and is continuing, any Account Debtor returns any Inventory
to any Borrower, the applicable Borrower promptly shall determine the reason for
such return and, if Agent consents (which consent shall not be unreasonably
withheld), issue a credit memorandum (with a copy to be sent to Agent) in the
appropriate amount to such Account Debtor.

6.6 Maintenance of Properties. Maintain and preserve all of its properties which
are necessary or useful in the proper conduct to its business in good working
order and condition, ordinary wear and tear excepted, and comply at all times
with the provisions of all leases to which it is a party as lessee, so as to
prevent any loss or forfeiture thereof or thereunder.

6.7 Taxes. Cause all assessments and taxes, whether real, personal, or
otherwise, due or payable by, or imposed, levied, or assessed against Borrowers
or any of their assets to be paid in full, before delinquency or before the
expiration of any extension period, except to the extent that the validity of
such assessment or tax shall be the subject of a Permitted Protest. Borrowers
will make timely payment or deposit of all tax payments and withholding taxes
required of it by applicable laws, including those laws concerning F.I.C.A.,
F.U.T.A., state disability, and local, state, and federal income taxes, and
will, upon request, furnish Agent with proof satisfactory to Agent indicating
that the applicable Borrower has made such payments or deposits. Borrowers shall
deliver satisfactory evidence of payment of applicable excise taxes in each
jurisdictions in which any Borrower is required to pay any such excise tax.

6.8 Insurance.

(a) At Borrowers’ expense, maintain insurance respecting its property and assets
wherever located, covering loss or damage by fire, theft, explosion, and all
other hazards and risks as ordinarily are insured against by other Persons
engaged in the same or similar businesses. Borrowers also shall maintain
business interruption, public liability, and product liability insurance, as
well as insurance against larceny, embezzlement, and criminal misappropriation.
All such policies of insurance shall be in such amounts and with such insurance
companies as are reasonably satisfactory to Agent. Borrowers shall deliver
copies of all such policies to Agent with a satisfactory lender’s loss payable
endorsement naming Agent as sole loss payee or additional insured, as
appropriate. Each policy of insurance or endorsement shall contain a clause
requiring the insurer to give not less than 30 days prior written notice to
Agent in the event of cancellation of the policy for any reason whatsoever.

(b) Administrative Borrower shall give Agent prompt notice of any loss covered
by such insurance. Agent shall have the exclusive right to adjust any losses
payable under any such insurance policies in excess of $100,000, without any
liability to Borrowers whatsoever in respect of such adjustments. Any monies
received as payment for any loss under any insurance policy mentioned above
(other than liability insurance policies) or as payment of any award or
compensation for condemnation or taking by eminent domain, shall be paid over to
Agent to be applied at the option of Agent either to the prepayment of the
Obligations or shall be disbursed to Administrative Borrower under staged
payment terms reasonably satisfactory to Lender for application to the cost of
repairs, replacements, or restorations. Any such repairs, replacements, or
restorations shall be effected with reasonable promptness and shall be of a
value at least equal to the value of the items or property destroyed prior to
such damage or destruction.

(c) Borrowers shall not take out separate insurance concurrent in form or
contributing in the event of loss with that required to be maintained under this
Section 6.8, unless Agent is included thereon as named insured with the loss
payable to Agent under a lender’s loss payable endorsement or its equivalent.
Administrative Borrower immediately shall notify Agent whenever such separate
insurance is taken out, specifying the insurer thereunder and full particulars
as to the policies evidencing the same, and copies of such policies promptly
shall be provided to Agent.

6.9 Location of Inventory and Equipment. Keep the Inventory and Equipment only
at the locations identified on Schedule 5.5; provided, however, that
Administrative Borrower may amend Schedule 5.5 so long as such amendment occurs
by written notice to Agent not less than 30 days prior to the date on which the
Inventory or Equipment is moved to such new location, so long as such new
location is within the continental United States, and so long as, at the time of
such written notification, the applicable Borrower provides any financing
statements or fixture filings necessary to perfect and continue perfected the
Agent’s Liens on such assets and also provides to Agent a Collateral Access
Agreement.

6.10 Compliance with Laws. Comply with the requirements of all applicable laws,
rules, regulations, and orders of any Governmental Authority, including the Fair
Labor Standards Act and the Americans With Disabilities Act, other than laws,
rules, regulations, and orders the non-compliance with which, individually or in
the aggregate, would not result in and reasonably could not be expected to
result in a Material Adverse Change.

6.11 Leases. Pay when due all rents and other amounts payable under any leases
to which any Borrower is a party or by which any Borrower’s properties and
assets are bound, unless such payments are the subject of a Permitted Protest.

6.12 Brokerage Commissions. Pay any and all brokerage commission or finders fees
incurred in connection with or as a result of Borrowers’ obtaining financing
from the Lender Group under this Agreement. Borrowers agree and acknowledge that
payment of all such brokerage commissions or finders fees shall be the sole
responsibility of Borrowers, and each Borrower agrees to indemnify, defend, and
hold the Lender Group harmless from and against any claim of any broker or
finder arising out of Borrowers’ obtaining financing from the Lender Group under
this Agreement.

6.13 Existence. At all times preserve and keep in full force and effect each
Borrower’s valid existence and good standing and any rights and franchises
material to Borrowers’ businesses.

6.14 Environmental. Keep any property either owned or operated by any Borrower
free of any Environmental Liens or post bonds or other financial assurances
sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens, (b) comply, in all material respects, with Environmental
Laws and provide to Agent documentation of such compliance which Agent
reasonably requests, (c) promptly notify Agent of any release of a Hazardous
Material of any reportable quantity from or onto property owned or operated by
any Borrower and take any Remedial Actions required to abate said release or
otherwise to come into compliance with applicable Environmental Law, and
(d) promptly provide Agent with written notice within 10 Business Days of the
receipt of any of the following: (i) notice that an Environmental Lien has been
filed against any of the real or personal property of any Borrower,
(ii) commencement of any Environmental Action or notice that an Environmental
Action will be filed against any Borrower, and (iii) notice of a violation,
citation, or other administrative order which reasonably could be expected to
result in a Material Adverse Change.

6.15 Disclosure Updates. Promptly and in no event later than 10 Business Days
after obtaining knowledge thereof, (a) notify Agent if any written information,
exhibit, or report furnished to the Lender Group contained any untrue statement
of a material fact or omitted to state any material fact necessary to make the
statements contained therein not misleading in light of the circumstances in
which made, and (b) correct any defect or error that may be discovered therein
or in any Loan Document or in the execution, acknowledgement, filing, or
recordation thereof.

6.16 Anti-Terrorism Laws. The Parent shall deliver to the Agent any
certification or other evidence requested from time to time by the Agent in its
sole discretion confirming, as of the date of such request, each Loan Party’s
compliance with the representations and warranties contained in Section 5.28.

7. NEGATIVE COVENANTS.

Each Borrower covenants and agrees that, so long as any credit hereunder shall
be available and until full and final payment of the Obligations, Borrowers will
not and will not permit any of their respective Subsidiaries to do any of the
following:

7.1 Indebtedness. Create, incur, assume, permit, guarantee, or otherwise become
or remain, directly or indirectly, liable with respect to any Indebtedness,
except:

(a) Indebtedness evidenced by this Agreement and the other Loan Documents,
together with Indebtedness owed to Underlying Issuers with respect to Underlying
Letters of Credit;

(b) Indebtedness set forth on Schedule 5.20;

(c) (i) Permitted Purchase Money Indebtedness and (ii) Indebtedness arising in
connection with the purchase and installation of a rolling mill in Birmingham,
Alabama in an aggregate amount not exceeding $5,000,000;

(d) refinancings, renewals, or extensions of Indebtedness permitted under
clauses (b), (c) and (h) of this Section 7.1 (and continuance or renewal of any
Permitted Liens associated therewith) so long as: (i) the terms and conditions
of such refinancings, renewals, or extensions do not, in Agent’s judgment,
materially impair the prospects of repayment of the Obligations by Borrowers or
materially impair Borrowers’ creditworthiness, (ii) such refinancings, renewals,
or extensions do not result in an increase in the principal amount of, or
interest rate with respect to, the Indebtedness so refinanced, renewed, or
extended, (iii) such refinancings, renewals, or extensions do not result in a
shortening of the average weighted maturity of the Indebtedness so refinanced,
renewed, or extended, nor are they on terms or conditions, that, taken as a
whole, are materially more burdensome or restrictive to the applicable Borrower,
and (iv) if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension Indebtedness must be
include subordination terms and conditions that are at least as favorable to the
Lender Group as those that were applicable to the refinanced, renewed, or
extended Indebtedness;

(e) Indebtedness owing by any Borrower to any other Borrower, provided that
(i) the repayment of all such Indebtedness is subordinated to the payment of the
Obligations pursuant to the terms of and evidenced by one or more promissory
notes substantially in the form of Exhibit S hereto, and (ii) such notes shall
be pledged to Agent pursuant to the Pledge Agreement;

(f) any Contingent Obligation with respect to any Indebtedness or other
obligation of a Borrower permitted under this Section 7.1;

(g) Junior Debt; provided that (i) the Borrowers shall be permitted to make
scheduled payments of principal and interest on Junior Debt in accordance with
its terms and (ii) notwithstanding anything to the contrary contained in any
agreement, instrument, or document evidencing or governing Junior Debt, the
Borrowers shall be permitted to make additional prepayments of the Junior Debt
only so long as (A) no Event of Default has occurred and is continuing or would
result from the making of such payments, (B) the aggregate amount of such
payments made to the holders of Junior Debt plus the aggregate amount of Stock
repurchased by the Borrowers in accordance with Section 7.11 shall not exceed
$3,000,000 during any calendar year, (C) the Availability of Borrowers
immediately after giving effect to each such payment shall not be less than
$5,000,000, (D) if the Junior Debt owing to any holder thereof is repaid in full
as a result of such prepayment, such holder shall, in conjunction with such
prepayment, release its Lien on any Collateral securing such Junior Debt and
(E) Administrative Borrower delivers to Agent, at least three (3) Business Days
prior to each such payment, a certificate of the chief executive officer or
chief financial officer of Administrative Borrower (I) certifying that the
conditions set forth in clauses (A), (B) and (C) above have been satisfied and
(II) containing a calculation of the Availability test set forth in clause
(C) above;

(h) Indebtedness outstanding under the Ableco Loan Agreement, provided that
(i) the aggregate principal amount of Ableco Loans shall not exceed $55,000,000
(plus any paid-in-kind interest added to the principal balance thereof) at any
time, (ii) any prepayments or repayments of the principal amount of such
Indebtedness shall reduce the amount of Indebtedness permitted under this
Section 7.1(h) on a dollar-for-dollar basis, and (iii) Ableco and the Agent have
entered into the Ableco Intercreditor Agreement;

(i) the Annaco Earn-Out Arrangements; and

(j) Indebtedness composing Permitted Investments.

7.2 Liens. Create, incur, assume, or permit to exist, directly or indirectly,
any Lien on or with respect to any of its assets, of any kind, whether now owned
or hereafter acquired, or any income or profits therefrom, except for Permitted
Liens (including Liens that are replacements of Permitted Liens to the extent
that the original Indebtedness is refinanced, renewed, or extended under
Section 7.1(d) and so long as the replacement Liens only encumber those assets
that secured the refinanced, renewed, or extended Indebtedness).

7.3 Restrictions on Fundamental Changes.

(a) Enter into any merger, consolidation, reorganization, or recapitalization,
or reclassify its Stock.

(b) Liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution).

(c) Convey, sell, lease, license, assign, transfer, or otherwise dispose of, in
one transaction or a series of transactions, all or any substantial part of its
assets.

Clauses (a), (b) and (c) of this Section 7.3 shall not apply to the Merger or
the merger or consolidation of a Borrower with and into another Borrower.

7.4 Disposal of Assets. Other than Permitted Dispositions, convey, sell, lease,
license, assign, transfer, or otherwise dispose of any of the assets of any
Borrower.

7.5 Change Name. Change any Borrower’s name, FEIN, corporate structure or
identity, or add any new fictitious name; provided, however, that a Borrower may
change its name upon at least 10 days prior written notice by Administrative
Borrower to Agent of such change and so long as, at the time of such written
notification, such Borrower provides any financing statements or fixture filings
necessary to perfect and continue perfected Agent’s Liens.

7.6 Guarantee. Guarantee or otherwise become in any way liable with respect to
the obligations of any third Person except (i) by endorsement of instruments or
items of payment for deposit to the account of Borrowers or which are
transmitted or turned over to Agent, (ii) for guarantees of Indebtedness
permitted under Section  7.1 and guarantees set forth on Schedule 5.20 and
(iii) for guarantees of performance, surety or appeal bonds of any Borrower.

7.7 Nature of Business. Make any change in the principal nature of Borrowers’
business.

7.8 Prepayments and Amendments.

(a) Except in connection with a refinancing permitted by Section 7.1(d), prepay,
redeem, defease, purchase, or otherwise acquire any Indebtedness of any
Borrower, other than (i) the Obligations in accordance with this Agreement and
(ii) the Ableco Loans, provided that (x) Borrowers shall not make any optional
prepayments in respect of the Ableco Loans without the prior written consent of
Agent, and (y) if Borrowers shall be required to make a mandatory prepayment
under the terms of the Ableco Loan Agreement, Borrowers shall first offer to
make a permanent prepayment of the Obligations from the Net Cash Proceeds
received in connection with the event giving rise to such mandatory prepayment
until paid in full (provided that, in the case of amounts applied to prepay
Advances, the Revolver Commitment shall be permanently reduced dollar-for-dollar
by such amounts), and if the Required Lenders waive all or any portion of such
prepayment of the Obligations, any remaining Net Cash Proceeds shall be used to
prepay the Ableco Loans, and

(b) (i) Except in connection with a refinancing permitted by Section 7.1(d),
directly or indirectly, amend, modify, alter, increase, or change any of the
terms or conditions of any agreement, instrument, document, indenture, or other
writing evidencing or concerning Indebtedness permitted under Sections 7.1(b),
(c), (e), (g) or (i), or (ii) amend or modify the Ableco Loan Agreement or any
other document governing the Ableco Loans to the extent such amendment or
modification is prohibited under the Ableco Intercreditor Agreement.

(c) Amend, modify or otherwise change (i) the Governing Documents of any
Borrower or Subsidiary Guarantor, including, without limitation, by the filing
or modification of any certificate of designation, or (ii) any agreement or
arrangement entered into by it with respect to any of its Stock (including any
shareholders’ agreement), or enter into any new agreement with respect to the
Stock of any Borrower or Subsidiary Guarantor, except any such amendments,
modifications or changes or any such new agreements or arrangements pursuant to
clause (ii) of this paragraph (c) that either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

7.9 Change of Control. Cause, permit, or suffer, directly or indirectly, any
Change of Control.

7.10 Consignments. Consign any Inventory or sell any Inventory on bill and hold,
sale or return, sale on approval, or other conditional terms of sale.

7.11 Distributions. Other than distributions or declaration and payment of
dividends by a Borrower to another Borrower or in connection with a Permitted
Disposition with respect to Beacon Stock, make any distribution or declare or
pay any dividends (in cash or other property, other than Stock including,
without limitation, Beacon’s Stock) on, or purchase, acquire, redeem, or retire
any of Borrower’s Stock, of any class, whether now or hereafter outstanding,
except that Parent may repurchase shares of its common Stock so long as (a) no
Event of Default has occurred and is continuing or would result from the
repurchase of such shares of Stock, (b) the aggregate amount paid to repurchase
such shares of Stock plus the aggregate amount of payments made to the holders
of Junior Debt in accordance with Section 7.1(g) shall not exceed $3,000,000
during any calendar year, (c) the Availability of Borrowers immediately after
giving effect to each such payment shall not be less than $5,000,000, and
(d) Administrative Borrower delivers to Agent, at least three (3) Business Days
prior to each such repurchase, a certificate of the chief executive officer or
chief financial officer of Administrative Borrower (A) certifying that the
conditions set forth in clauses (a), (b) and (c) above have been satisfied and
(B) containing a calculation of the Availability test set forth in clause
(c) above.

7.12 Accounting Methods. Modify or change its method of accounting (other than
as may be required to conform to GAAP) or enter into, modify, or terminate any
agreement currently existing, or at any time hereafter entered into with any
third party accounting firm or service bureau for the preparation or storage of
Borrowers’ accounting records without said accounting firm or service bureau
agreeing to provide Agent information regarding the Collateral or Borrowers’
financial condition.

7.13 Investments. Except for Permitted Investments, directly or indirectly, make
or acquire any Investment, or incur any liabilities (including contingent
obligations) for or in connection with any Investment; provided, however, that
Borrowers shall not have Permitted Investments (other than in the Cash
Management Accounts) in excess of $500,000 outstanding at any one time unless
the applicable Borrower and the applicable securities intermediary or bank have
entered into Control Agreements or similar arrangements governing such Permitted
Investments, as Agent shall determine in its Permitted Discretion, to perfect
(and further establish) the Agent’s Liens in such Permitted Investments.

7.14 Transactions with Affiliates. Directly or indirectly enter into or permit
to exist any transaction with any Affiliate of any Borrower except for
transactions that are in the ordinary course of Borrowers’ business, upon fair
and reasonable terms, that are fully disclosed to Agent, and that are no less
favorable to Borrowers than would be obtained in an arm’s length transaction
with a non-Affiliate. No Borrower shall pay any management fee to any Affiliate
other than Parent.

7.15 Suspension. Suspend or go out of a substantial portion of its business.

7.16 Compensation. Increase the annual fee or per-meeting fees paid to the
members of its Board of Directors during any year by more than 100% over the
prior year; pay or accrue total cash compensation, during any year, to its
officers and senior management employees in an aggregate amount in excess of
200% of that paid or accrued in the prior year.

7.17 Use of Proceeds. Use the proceeds of the Advances and the Term Loans for
any purpose other than (a) on the Closing Date, to pay transactional fees,
costs, and expenses incurred in connection with this Agreement, the other Loan
Documents, and the transactions contemplated hereby and thereby, and
(b) thereafter, consistent with the terms and conditions hereof, for its lawful
and permitted purposes, including to fund the general ongoing working capital
requirements of the Borrowers.

7.18 Change in Location of Chief Executive Office; Inventory and Equipment with
Bailees. Relocate its chief executive office to a new location without
Administrative Borrower providing 30 days prior written notification thereof to
Agent and so long as, at the time of such written notification, the applicable
Borrower provides any financing statements or fixture filings necessary to
perfect and continue perfected the Agent’s Liens and also provides to Agent a
Collateral Access Agreement with respect to such new location. The Inventory and
Equipment shall not at any time now or hereafter be stored with a bailee,
warehouseman, or similar party without Agent’s prior written consent.

7.19 Securities Accounts. Establish or maintain any Securities Account unless
Agent shall have received a Control Agreement in respect of such Securities
Account. Borrowers agree to not transfer assets out of any Securities Account;
provided, however, that, so long as no Event of Default has occurred and is
continuing or would result therefrom, Borrowers may use such assets (and the
proceeds thereof) to the extent not prohibited by this Agreement.

7.20 Financial Covenants.

(a) Fail to maintain:

(i) Minimum EBITDA. EBITDA, measured on a fiscal quarter-end basis, of not less
than the required amount set forth in the following table for the applicable
period set forth opposite thereto:

     
Applicable Amount
  Applicable Period
 
   
$15,137,394
  For the 12 month period ending
June 30, 2007
 
   
$26,103,000
  For the 12 month period ending
September 30, 2007
 
   
$30,568,000
  For the 12 month period ending
December 31, 2007
 
   

Agent shall establish required minimum amounts for each 12-month period ending
on the last day of each fiscal quarter after December 31, 2007 on such basis as
Agent may determine in its Permitted Discretion, consistent with methods
employed to establish minimum amounts for prior periods; provided, that if Agent
and Borrowers cannot agree on such Projections, for purposes of this
Section 7.20(a)(i), Borrowers’ projected EBITDA for such 12 month period shall
not be less than $30,568,000.

(ii) Fixed Charge Coverage Ratio. A Fixed Charge Coverage Ratio, measured on a
month-end basis, of at least 1.0:1.0.

(b) Make:

(i) Capital Expenditures. Capital expenditures in Fiscal Year 2007 and any
fiscal year thereafter (subject to the last sentence of this Section 7.20(b)(i))
in excess of $12,000,000, plus for any fiscal year after 2007, so long as no
Event of Default shall have occurred and be continuing, the Permitted
Carry-Forward (as hereinafter defined). For purposes of this Section 7.20(b),
“Permitted Carry-Forward” shall mean, for any fiscal year after 2007, an amount
equal to the lesser of (x) $750,000 and (y) the amount (if any) by which the
aggregate maximum amount of capital expenditures that Borrowers may make during
the immediately preceding fiscal year pursuant to this Section 7.20(b)(i)
exceeded the actual amount of capital expenditures made by the Borrowers during
such fiscal year. The aggregate maximum amount of capital expenditures that
Borrowers may make during fiscal years after 2007 shall not exceed the aggregate
projected amount of Borrowers’ capital expenditures for each such fiscal year as
set forth in the Projections delivered to Agent in accordance with
Section 6.3(c), which Projections are in form and substance acceptable to Agent;
provided, that if Agent and Borrowers cannot agree on such Projections, for
purposes of this Section 7.20(b)(i), the aggregate projected amount of
Borrowers’ capital expenditures for each such fiscal year shall not exceed
$12,000,000.

8. EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an "Event of Default”) under this Agreement:

8.1 If Borrowers (a) fail to pay when due and payable or when declared due and
payable, all or any portion of the principal of the Advances and Term Loans, or
(b) fail to pay within three days after the due date therefor all or any portion
of the other Obligations (whether of interest (including any interest which, but
for the provisions of the Bankruptcy Code, would have accrued on such amounts),
fees and charges due the Lender Group, reimbursement of Lender Group Expenses,
or other amounts constituting Obligations);

8.2 If Borrowers fail to perform, keep, or observe any term, provision,
condition, covenant, or agreement contained in Sections 6.1, 6.2 (but only up to
three times during any 12-month period, and only in relation to Defaults caused
by the failure of third Persons to provide required information or reporting,
and not in relation to Defaults caused by a Borrower), 6.3, 6.5, 6.7, 6.9, and
6.11 of this Agreement, or comparable provisions of the other Loan Documents,
within 15 days of the date when required (or within 5 days of the date when
required in the case of Sections 6.2, 6.3, 6.9 and 6.11), or if a Borrower
otherwise fails to perform, keep, or observe any other term, provision,
condition, covenant, or agreement contained in this Agreement or in any of the
other Loan Documents;

8.3 If any portion of any Borrower’s or any of its Subsidiaries’ assets with an
aggregate value in excess of $1,000,000 is attached, seized, subjected to a writ
or distress warrant, levied upon, or comes into the possession of any third
Person;

8.4 If an Insolvency Proceeding is commenced by any Borrower or any of its
Subsidiaries;

8.5 If an Insolvency Proceeding is commenced against any Borrower, or any of its
Subsidiaries, and any of the following events occur: (a) the applicable Borrower
or the Subsidiary consents to the institution of the Insolvency Proceeding
against it, (b) the petition commencing the Insolvency Proceeding is not timely
controverted, (c) the petition commencing the Insolvency Proceeding is not
dismissed within 60 calendar days of the date of the filing thereof; provided,
however, that, during the pendency of such period, each member of the Lender
Group shall be relieved of its obligation to extend credit hereunder, (d) an
interim trustee is appointed to take possession of all or any substantial
portion of the properties or assets of, or to operate all or any substantial
portion of the business of, any Borrower or any of its Subsidiaries, or (e) an
order for relief shall have been entered therein;

8.6 If any Borrower or any of its Subsidiaries is enjoined, restrained, or in
any way prevented by court order from continuing to conduct all or any material
part of its business affairs;

8.7 If a notice of Lien, levy, or assessment securing or otherwise with respect
to Indebtedness or an obligation for the payment of money in an aggregate amount
in excess of $200,000 is filed of record with respect to any Borrower’s or any
of its Subsidiaries’ assets by the United States, or any department, agency, or
instrumentality thereof, or by any state, county, municipal, or governmental
agency, or if any taxes or debts owing at any time hereafter to any one or more
of such entities becomes a Lien, whether choate or otherwise, upon any
Borrower’s or any of its Subsidiaries’ assets and the same is not paid before
such payment is delinquent;

8.8 If a judgment or other claim for an amount in excess of $500,000 becomes a
Lien or encumbrance upon any material portion of any Borrower’s or any of its
Subsidiaries’ assets;

8.9 If there is a default in any material agreement to which any Borrower or any
of its Subsidiaries is a party and such default (a)(i) occurs at the final
maturity of the obligations thereunder, or (ii) results in a right by the other
party thereto, irrespective of whether exercised, to accelerate the maturity of
the applicable Borrower’s or its Subsidiaries’ obligations thereunder, to
terminate such agreement, or to refuse to renew such agreement pursuant to an
automatic renewal right therein, and (b) involves Indebtedness or an obligation
for the payment of money in an aggregate amount in excess of $500,000;

8.10 If any Borrower or any of its Subsidiaries makes any payment on account of
Indebtedness that has been contractually subordinated in right of payment to the
payment of the Obligations, except to the extent such payment is permitted by
the terms of the subordination provisions applicable to such Indebtedness;

8.11 If any material misstatement or misrepresentation exists now or hereafter
in any warranty, representation, statement, or Record, in each case made or
provided in writing to the Lender Group by any Borrower, its Subsidiaries, or
any officer, employee, agent, or director of any Borrower or any of its
Subsidiaries;

8.12 If the obligation of any Guarantor under its Guaranty is limited or
terminated by operation of law or by such Guarantor thereunder;

8.13 If this Agreement or any other Loan Document that purports to create a
Lien, shall, for any reason, fail or cease to create a valid and perfected and,
except to the extent permitted by the terms hereof or thereof, first priority
Lien on or security interest in any portion of the Collateral with an aggregate
value in excess of $1,000,000 covered hereby or thereby;

8.14 If any Borrower or any of its Subsidiaries or any of their ERISA Affiliates
shall have made a complete or partial withdrawal from a Multiemployer Plan, and,
as a result of such complete or partial withdrawal, such Borrower or any of its
Subsidiaries or such ERISA Affiliate incurs a withdrawal liability in an annual
amount exceeding $500,000; or a Multiemployer Plan enters reorganization status
under Section 4241 of ERISA, and, as a result thereof, a Borrower’s or such
Subsidiary’s, or such ERISA Affiliate’s annual contribution requirement with
respect to such Multiemployer Plan increases in an annual amount exceeding
$500,000;

8.15 any Termination Event with respect to any Benefit Plan shall have occurred,
and, 30 days after notice thereof shall have been given by Borrowers to the
Agent, (i) such Termination Event (if correctable) shall not have been
corrected, and (ii) the then current value of such Benefit Plan’s vested
benefits exceeds the then current value of assets allocable to such benefits in
such Benefit Plan by more than $500,000 (or, in the case of a Termination Event
involving liability under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064,
4069, 4201, 4204 or 4212 of ERISA or Section 4971 or 4975 of the Code, the
liability is in excess of such amount); or

8.16 Any provision of any Loan Document shall at any time for any reason be
declared to be null and void, or the validity or enforceability thereof shall be
contested by any Borrower, or a proceeding shall be commenced by any Borrower,
or by any Governmental Authority having jurisdiction over any Borrower, seeking
to establish the invalidity or unenforceability thereof, or any Borrower shall
deny that any Borrower has any liability or obligation purported to be created
under any Loan Document.

9. THE LENDER GROUP’S RIGHTS AND REMEDIES.

9.1 Rights and Remedies. Upon the occurrence, and during the continuation, of an
Event of Default, the Required Lenders (at their election but without notice of
their election and without demand) may authorize and instruct Agent to do any
one or more of the following on behalf of the Lender Group (and Agent, acting
upon the instructions of the Required Lenders, shall do the same on behalf of
the Lender Group), all of which are authorized by Borrowers:

(a) Declare all Obligations, whether evidenced by this Agreement, by any of the
other Loan Documents, or otherwise, immediately due and payable;

(b) Cease advancing money or extending credit to or for the benefit of Borrowers
under this Agreement, under any of the Loan Documents, or under any other
agreement between Borrowers and the Lender Group;

(c) Terminate this Agreement and any of the other Loan Documents as to any
future liability or obligation of the Lender Group, but without affecting any of
the Agent’s Liens in the Collateral and without affecting the Obligations;

(d) Settle or adjust disputes and claims directly with Account Debtors for
amounts and upon terms which Agent considers advisable, and in such cases, Agent
will credit the Loan Account with only the net amounts received by Agent in
payment of such disputed Accounts after deducting all Lender Group Expenses
incurred or expended in connection therewith;

(e) Cause Borrowers to hold all returned Inventory in trust for the Lender
Group, segregate all returned Inventory from all other assets of Borrowers or in
Borrowers’ possession and conspicuously label said returned Inventory as the
property of the Lender Group;

(f) Without notice to or demand upon any Borrower or any Guarantor, make such
payments and do such acts as Agent considers necessary or reasonable to protect
its security interests in the Collateral. Each Borrower agrees to assemble the
Personal Property Collateral if Agent so requires, and to make the Personal
Property Collateral available to Agent at a place that Agent may designate which
is reasonably convenient to both parties. Each Borrower authorizes Agent to
enter the premises where the Personal Property Collateral is located, to take
and maintain possession of the Personal Property Collateral, or any part of it,
and to pay, purchase, contest, or compromise any Lien that in Agent’s
determination appears to conflict with the Agent’s Liens and to pay all expenses
incurred in connection therewith and to charge Borrowers’ Loan Account therefor.
With respect to any of Borrowers’ owned or leased premises, each Borrower hereby
grants Agent a license to enter into possession of such premises and to occupy
the same, without charge, in order to exercise any of the Lender Group’s rights
or remedies provided herein, at law, in equity, or otherwise;

(g) Without notice to any Borrower (such notice being expressly waived), and
without constituting a retention of any collateral in satisfaction of an
obligation (within the meaning of the Code), set off and apply to the
Obligations any and all (i) balances and deposits of any Borrower held by the
Lender Group (including any amounts received in the Cash Management Accounts),
or (ii) Indebtedness at any time owing to or for the credit or the account of
any Borrower held by the Lender Group;

(h) Hold, as cash collateral, any and all balances and deposits of any Borrower
held by the Lender Group, and any amounts received in the Cash Management
Accounts, to secure the full and final repayment of all of the Obligations;

(i) Ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell (in the manner provided for herein) the Personal
Property Collateral. Each Borrower hereby grants to Agent a license or other
right to use, without charge, such Borrower’s labels, patents, copyrights, trade
secrets, trade names, trademarks, service marks, and advertising matter, or any
property of a similar nature, as it pertains to the Personal Property
Collateral, in completing production of, advertising for sale, and selling any
Personal Property Collateral and such Borrower’s rights under all licenses and
all franchise agreements shall inure to Lender’s benefit;

(j) Sell the Personal Property Collateral at either a public or private sale, or
both, by way of one or more contracts or transactions, for cash or on terms, in
such manner and at such places (including Borrowers’ premises) as Agent
determines is commercially reasonable. It is not necessary that the Personal
Property Collateral be present at any such sale;

(k) Agent shall give notice of the disposition of the Personal Property
Collateral as follows:

(i) Agent shall give Administrative Borrower (for the benefit of the applicable
Borrower) a notice in writing of the time and place of public sale, or, if the
sale is a private sale or some other disposition other than a public sale is to
be made of the Personal Property Collateral, then the time on or after which the
private sale or other disposition is to be made; and

(ii) The notice shall be personally delivered or mailed, postage prepaid, to
Administrative Borrower as provided in Section 12, at least 10 days before the
earliest time of disposition set forth in the notice; no notice needs to be
given prior to the disposition of any portion of the Personal Property
Collateral that is perishable or threatens to decline speedily in value or that
is of a type customarily sold on a recognized market;

(l) Agent, on behalf of the Lender Group may credit bid and purchase at any
public sale;

(m) Agent may seek the appointment of a receiver or keeper to take possession of
all or any portion of the Collateral or to operate same and, to the maximum
extent permitted by law, may seek the appointment of such a receiver without the
requirement of prior notice or a hearing;

(n) The Lender Group shall have all other rights and remedies available to it at
law or in equity pursuant to any other Loan Documents; and

(o) Any deficiency that exists after disposition of the Personal Property
Collateral as provided above will be paid immediately by Borrowers. Any excess
will be returned, without interest and subject to the rights of third Persons,
by Agent to Administrative Borrower (for the benefit of the applicable
Borrower).

9.2 Remedies Cumulative. The rights and remedies of the Lender Group under this
Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.

10. TAXES AND EXPENSES.

If any Borrower fails to pay any monies (whether taxes, assessments, insurance
premiums, or, in the case of leased properties or assets, rents or other amounts
payable under such leases) due to third Persons, or fails to make any deposits
or furnish any required proof of payment or deposit, all as required under the
terms of this Agreement, then, Agent, in its sole discretion and without prior
notice to any Borrower, may do any or all of the following: (a) make payment of
the same or any part thereof, (b) set up such reserves in Borrowers’ Loan
Account as Agent deems necessary to protect the Lender Group from the exposure
created by such failure, or (c) in the case of the failure to comply with
Section 6.8 hereof, obtain and maintain insurance policies of the type described
in Section 6.8 and take any action with respect to such policies as Agent deems
prudent. Any such amounts paid by Agent shall constitute Lender Expenses and any
such payments shall not constitute an agreement by the Lender Group to make
similar payments in the future or a waiver by the Lender Group of any Event of
Default under this Agreement. Agent need not inquire as to, or contest the
validity of, any such expense, tax, or Lien and the receipt of the usual
official notice for the payment thereof shall be conclusive evidence that the
same was validly due and owing.

11. WAIVERS; INDEMNIFICATION.

11.1 Demand; Protest. Each Borrower waives demand, protest, notice of protest,
notice of default or dishonor, notice of payment and nonpayment, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of documents,
instruments, chattel paper, and guarantees at any time held by the Lender Group
on which any such Borrower may in any way be liable.

11.2 The Lender Group’s Liability for Collateral. Each Borrower hereby agrees
that: (a) so long as Agent complies with its obligations, if any, under the
Code, the Lender Group shall not in any way or manner be liable or responsible
for: (i) the safekeeping of the Collateral, (ii) any loss or damage thereto
occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by Borrowers.

11.3 Indemnification. Each Borrower shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender-Related Persons, each Participant, and each of
their respective officers, directors, employees, agents, and attorneys-in-fact
(each, an “Indemnified Person”) harmless (to the fullest extent permitted by
law) from and against any and all claims, demands, suits, actions,
investigations, proceedings, and damages, and all reasonable attorneys fees and
disbursements and other costs and expenses actually incurred in connection
therewith (as and when they are incurred and irrespective of whether suit is
brought), at any time asserted against, imposed upon, or incurred by any of them
(a) in connection with or as a result of or related to the execution, delivery,
enforcement, performance, or administration of this Agreement, any of the other
Loan Documents, or the transactions contemplated hereby or thereby, (b) with
respect to any investigation, litigation, or proceeding related to this
Agreement, any other Loan Document, or the use of the proceeds of the credit
provided hereunder (irrespective of whether any Indemnified Person is a party
thereto), or any act, omission, event, or circumstance in any manner related
thereto, (c) in connection with the past, present or future operations of
Borrowers and their Subsidiaries involving any damage to real or personal
property or natural resources or harm or injury alleged to have resulted from
any release of Hazardous Materials on, upon or into such property, (d) any
Environmental Liabilities and Costs incurred in connection with the
investigation, removal, cleanup and/or remediation of any Hazardous Materials
present or arising out of the operations of any facility of any Borrower and its
Subsidiaries, or (e) any Environmental Liabilities and Costs incurred in
connection with any Environmental Lien (all the foregoing, collectively, the
“Indemnified Liabilities”). The foregoing to the contrary notwithstanding,
Borrowers shall have no obligation to any Indemnified Person under this
Section 11.3 with respect to any Indemnified Liability that a court of competent
jurisdiction finally determines to have resulted from the gross negligence or
willful misconduct of such Indemnified Person. This provision shall survive the
termination of this Agreement and the repayment of the Obligations. If any
Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which Borrowers were required to
indemnify the Indemnified Person receiving such payment, the Indemnified Person
making such payment is entitled to be indemnified and reimbursed by Borrowers
with respect thereto. WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO
EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE
OR IN PART CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH
INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

12. NOTICES.

Unless otherwise provided in this Agreement, all notices or demands by Borrowers
or Agent to the other relating to this Agreement or any other Loan Document
shall be in writing and (except for financial statements and other informational
documents which may be sent by first-class mail, postage prepaid) shall be
personally delivered or sent by registered or certified mail (postage prepaid,
return receipt requested), overnight courier, electronic mail (at such email
addresses as the Administrative Borrower or Agent, as applicable, may designate
to each other in accordance herewith), or telefacsimile to Borrowers in care of
Administrative Borrower or to Agent, as the case may be, at its address set
forth below:

     
If to Administrative
Borrower:
 
METALICO, INC.

186 North Avenue East

Cranford, New Jersey 07016

Attn: Carlos Aguero, President

Fax No: (908) 497-1097

-and-

              METALICO, INC.
186 North Avenue East Cranford, New Jersey 07016 Attn: General Counsel Fax No:
(908) 497-1097 with copies to:
  LOWENSTEIN SANDLER PC

     
65 Livingston Avenue
Roseland, New Jersey 07068
Attn: Steven M. Skolnick, Esq.
Fax No. (973) 597-2400
If to Agent:
 



WELLS FARGO FOOTHILL, INC.

     
1100 Abernathy Road, Suite 1600
Atlanta, GA 30328
 

Attn: Business Finance Division Manager

Fax No. (770) 804-0551
with copies to:
 
SCHULTE ROTH & ZABEL LLP

919 Third Avenue

New York, New York 10022

Attn: Eliot Relles, Esq.

Fax No. (212) 593-5955

Agent and Borrowers may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 12, other
than notices by Agent in connection with enforcement rights against the
Collateral under the provisions of the Code, shall be deemed received on the
earlier of the date of actual receipt or 3 Business Days after the deposit
thereof in the mail. Each Borrower acknowledges and agrees that notices sent by
the Lender Group in connection with the exercise of enforcement rights against
Collateral under the provisions of the Code shall be deemed sent when deposited
in the mail or personally delivered, or, where permitted by law, transmitted by
telefacsimile or any other method set forth above.

13. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

(a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL
BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW
YORK, PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF
ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND. BORROWERS AND EACH MEMBER OF THE
LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH
MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO
THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 13(b).

BORROWERS AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS. BORROWERS AND EACH MEMBER OF THE LENDER GROUP
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT
TO A TRIAL BY THE COURT.

14. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

14.1 Assignments and Participations.

(a) Each Lender may assign and delegate to one or more assignees (each an
"Assignee”) all, or any ratable part of all, of the Obligations and the other
rights and obligations of Lender hereunder and under the other Loan Documents;
provided, however, that Borrowers may continue to deal solely and directly with
such Lender in connection with the interest so assigned to an Assignee until
written notice of such assignment, together with payment instructions,
addresses, and related information with respect to the Assignee, have been given
to Administrative Borrower and Agent by such Lender and the Assignee along with
a duly executed copy of the applicable Assignment and Acceptance.

(b) From and after the date that Agent notifies the assigning Lender (with a
copy to Administrative Borrower) that it has received an executed Assignment and
Acceptance and payment of a processing fee equal to $3,500, (i) the Assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall have the assigned and delegated rights and obligations of
Lender under the Loan Documents, and (ii) assigning Lender shall, to the extent
that rights and obligations hereunder and under the other Loan Documents have
been assigned and delegated by it pursuant to such Assignment and Acceptance,
relinquish its rights (except with respect to Section 11.3 hereof) and be
released from its obligations under this Agreement (and in the case of an
Assignment and Acceptance covering all or the remaining portion of such Lender’s
rights and obligations under this Agreement and the other Loan Documents, such
Lender shall cease to be a party hereto and thereto), and such assignment shall
affect a novation between Borrowers and the Assignee.

(c) Immediately upon Agent’s receipt of the required processing fee payment
(unless the payment of such fee has been waived by Agent] and such fully
executed Assignment and Acceptance, this Agreement shall be deemed to be amended
to the extent, but only to the extent, necessary to reflect the addition of the
Assignee and the resulting adjustment of the rights and duties of Lender arising
therefrom.

(d) Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons not Affiliates of Lender (a “Participant”)
participating interests in Obligations and the other rights and interests of
that Lender (the “Originating Lender”) hereunder and under the other Loan
Documents; provided, however, that (i) that Lender shall remain the “Lender” for
all purposes of this Agreement and the other Loan Documents and the Participant
receiving the participating interest in the Obligations and the other rights and
interests of the Originating Lender hereunder shall not constitute a “Lender”
hereunder or under the other Loan Documents and the Originating Lender’s
obligations under this Agreement shall remain unchanged, (ii) the Originating
Lender shall remain solely responsible for the performance of such obligations,
(iii) Borrowers, Agent and the Lenders shall continue to deal solely and
directly with the Originating Lender in connection with the Originating Lender’s
rights and obligations under this Agreement and the other Loan Documents,
(iv) the Originating Lender shall not transfer or grant any participating
interest under which the Participant has the right to approve any amendment to,
or any consent or waiver with respect to, this Agreement or any other Loan
Document, except to the extent such amendment to, or consent or waiver with
respect to this Agreement or of any other Loan Document would (A) extend the
final maturity date of the Obligations hereunder in which such Participant is
participating, (B) reduce the interest rate applicable to the Obligations
hereunder in which such Participant is participating, (C) release all or a
material portion of the Collateral or guaranties (except to the extent expressly
provided herein or in any of the Loan Documents) supporting the Obligations
hereunder in which such Participant is participating, (D) postpone the payment
of, or reduce the amount of, the interest or fees payable to such Participant
through Lender, or (E) change the amount or due dates of Scheduled principal
repayments or prepayments or premiums, and (v) all amounts payable by Borrowers
hereunder shall be determined as if the Originating Lender had not sold such
participation, except that, if amounts outstanding under this Agreement are due
and unpaid, or shall have been declared or shall have become due and payable
upon the occurrence of an Event of Default, each Participant shall be deemed to
have the right of set-off in respect of its participating interest in amounts
owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement. The rights of any Participant only shall be derivative through the
Originating Lender and no Participant shall have any rights under this Agreement
or the other Loan Documents or any direct rights as to Agent, Borrowers, the
Collections, the Collateral, or otherwise in respect of the Obligations. No
Participant shall have the right to participate directly in the making of
decisions by Lenders among themselves.

(e) In connection with any such assignment or participation or proposed
assignment or participation, a Lender may disclose all documents and information
which it now or hereafter may have relating to Borrowers or Borrowers’ business.

(f) Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.14, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law.

14.2 Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, however,
that Borrowers may not assign this Agreement or any rights or duties hereunder
without the Lenders’ prior written consent and any prohibited assignment shall
be absolutely void ab initio. No consent to assignment by the Lenders shall
release any Borrower from its Obligations. A Lender may assign this Agreement
and the other Loan Documents and its rights and duties hereunder and thereunder
pursuant to Section 14.1 hereof and, except as expressly required pursuant to
Section 14.1 hereof, no consent or approval by any Borrower is required in
connection with any such assignment.

15. AMENDMENTS; WAIVERS.

15.1 Amendments and Waivers. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent with respect to any
departure by Borrowers therefrom, shall be effective unless the same shall be in
writing and signed by the Required Lenders (or by Agent at the written request
of the Required Lenders) and Administrative Borrower (on behalf of all
Borrowers) and then any such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no such waiver, amendment, or consent shall, unless in writing and
signed by all of the Lenders affected thereby and Administrative Borrower (on
behalf of all Borrowers), do any of the following:

(a) increase or extend any Commitment of any Lender;

(b) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document;

(c) reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document;

(d) change the Pro Rata Share that is required to take any action hereunder;

(e) amend, modify or waive this Section or any provision of the Agreement
providing for consent or other action by all Lenders;

(f) other than as permitted by Section 16.12, release Agent’s Lien in and to any
of the Collateral;

(g) change the definition of “Required Lenders” or “Pro Rata Share;”

(h) contractually subordinate any of the Agent’s Liens;

(i) release any Borrower or Guarantor from any obligation for the payment of
money;

(j) change the definition of “Borrowing Base” or the definitions of “Eligible
Accounts”, “Eligible Inventory”, “Maximum Revolver Amount”, or change
Section 2.1(b); or

(k) amend any of the provisions of Section 16;

and, provided further, however, that no amendment, waiver or consent shall,
unless in writing and signed by Agent, Issuing Lender, or Swing Lender, as
applicable, affect the rights or duties of Agent, Issuing Lender, or Swing
Lender, as applicable, under this Agreement or any other Loan Document. The
foregoing notwithstanding, any amendment, modification, waiver, consent,
termination, or release of, or with respect to, any provision of this Agreement
or any other Loan Document that relates only to the relationship of the Lender
Group among themselves, and that does not affect the rights or obligations of
Borrower, shall not require consent by or the agreement of Borrower.

15.2 Replacement of Holdout Lender.

(a) If any action to be taken by the Lender Group or Agent hereunder requires
the unanimous consent, authorization, or agreement of all Lenders, and a Lender
(“Holdout Lender”) fails to give its consent, authorization, or agreement, then
Agent, upon at least 5 Business Days prior irrevocable notice to the Holdout
Lender, may permanently replace the Holdout Lender with one or more substitute
Lenders (each, a “Replacement Lender”), and the Holdout Lender shall have no
right to refuse to be replaced hereunder. Such notice to replace the Holdout
Lender shall specify an effective date for such replacement, which date shall
not be later than 15 Business Days after the date such notice is given.

(b) Prior to the effective date of such replacement, the Holdout Lender and each
Replacement Lender shall execute and deliver an Assignment and Acceptance,
subject only to the Holdout Lender being repaid its share of the outstanding
Obligations (including an assumption of its Pro Rata Share of the Risk
Participation Liability) without any premium or penalty of any kind whatsoever.
If the Holdout Lender shall refuse or fail to execute and deliver any such
Assignment and Acceptance prior to the effective date of such replacement, the
Holdout Lender shall be deemed to have executed and delivered such Assignment
and Acceptance. The replacement of any Holdout Lender shall be made in
accordance with the terms of Section 14.1. Until such time as the Replacement
Lenders shall have acquired all of the Obligations, the Commitments, and the
other rights and obligations of the Holdout Lender hereunder and under the other
Loan Documents, the Holdout Lender shall remain obligated to make the Holdout
Lender’s Pro Rata Share of Advances and to purchase a participation in each
Letter of Credit, in an amount equal to its Pro Rata Share of the Risk
Participation Liability of such Letter of Credit.

15.3 No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or, any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish the Lender Group’s
rights thereafter to require strict performance by Borrowers of any provision of
this Agreement. The Lender Group’s rights under this Agreement and the other
Loan Documents will be cumulative and not exclusive of any other right or remedy
that the Lender Group may have.

16. AGENT; THE LENDER GROUP.

16.1 Appointment and Authorization of Agent. Lenders hereby designate and
appoints Foothill as their representative under this Agreement and the other
Loan Documents and Lenders hereby irrevocably authorize Agent to execute and
deliver each of the other Loan Documents on their behalf and to take such other
action on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to Agent by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto. Agent agrees to
act as such on the express conditions contained in this Section 16. The
provisions of this Section 16 are solely for the benefit of Agent, and the
Lenders, and Borrowers and their Subsidiaries shall have no rights as a third
party beneficiary of any of the provisions contained herein. Any provision to
the contrary contained elsewhere in this Agreement or in any other Loan Document
notwithstanding, Agent shall not have any duties or responsibilities, except
those expressly set forth herein, nor shall Agent have or be deemed to have any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against Agent; it being
expressly understood and agreed that the use of the word “Agent” is for
convenience only, that Foothill is merely the representative of the Lenders, and
only has the contractual duties set forth herein. Except as expressly otherwise
provided in this Agreement, Agent shall have and may use its sole discretion
with respect to exercising or refraining from exercising any discretionary
rights or taking or refraining from taking any actions that Agent expressly is
entitled to take or assert under or pursuant to this Agreement and the other
Loan Documents. Without limiting the generality of the foregoing, or of any
other provision of the Loan Documents that provides rights or powers to Agent,
the Lenders agree that Agent shall have the right to exercise the following
powers as long as this Agreement remains in effect: (a) maintain, in accordance
with its customary business practices, ledgers and records reflecting the status
of the Obligations, the Collateral, the Collections of Borrowers and their
Subsidiaries, and related matters, (b) execute or file any and all financing or
similar statements or notices, amendments, renewals, supplements, documents,
instruments, proofs of claim, notices and other written agreements with respect
to the Loan Documents, (c) make Advances, for itself or on behalf of the Lenders
as provided in the Loan Documents, (d) exclusively receive, apply, and
distribute the Collections of Borrowers and their Subsidiaries as provided in
the Loan Documents, (e) open and maintain such bank accounts and cash management
arrangements as Agent deems necessary and appropriate in accordance with the
Loan Documents for the foregoing purposes with respect to the Collateral and the
Collections of Borrowers and their Subsidiaries, (f) perform, exercise, and
enforce any and all other rights and remedies of the Lender Group with respect
to Borrowers, the Obligations, the Collateral, the Collections of Borrowers and
their Subsidiaries, or otherwise related to any of same as provided in the Loan
Documents, and (g) incur and pay such Lender Group Expenses as Agent may deem
necessary or appropriate for the performance and fulfillment of its functions
and powers pursuant to the Loan Documents.

16.2 Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

16.3 Liability of Agent. None of the Agent Related Persons shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to the Lenders for any recital, statement,
representation or warranty made by any Borrower or any Subsidiary or Affiliate
of any Borrower, or any officer or director thereof, contained in this Agreement
or in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure of any Borrower or any other party
to any Loan Document to perform its obligations hereunder or thereunder. No
Agent-Related Person shall be under any obligation to the Lenders to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the Books or properties of Borrowers or the books or records or
properties of any of Borrowers’ Subsidiaries or Affiliates.

16.4 Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrowers or counsel to any
Lender), independent accountants and other experts selected by Agent. Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as they deem appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable. If Agent so requests, it shall first be indemnified to its reasonable
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action.
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement or any other Loan Document in accordance with a
request or consent of the Lenders and such request and any action taken or
failure to act pursuant thereto shall be binding upon the Lenders.

16.5 Notice of Default or Event of Default. Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from the Lenders or Administrative
Borrower referring to this Agreement, describing such Default or Event of
Default, and stating that such notice is a “notice of default.” Agent promptly
will notify the Lenders of its receipt of any such notice or of any Event of
Default of which Agent has actual knowledge. If any Lender obtains actual
knowledge of any Event of Default, such Lender promptly shall notify Agent of
such Event of Default. A Lender shall be solely responsible for giving any
notices to its Participants, if any. Subject to Section 16.4, Agent shall take
such action with respect to such Default or Event of Default as may be requested
by the Lenders in accordance with Section 9; provided, however, that unless and
until Agent has received any such request, Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable.

16.6 Credit Decision. The Lenders acknowledge that none of the Agent Related
Persons has made any representation or warranty to it, and that no act by Agent
hereinafter taken, including any review of the affairs of Borrowers and their
Subsidiaries or Affiliates, shall be deemed to constitute any representation or
warranty by any Agent-Related Person to the Lenders. Each Lender represents to
Agent that it has, independently and without reliance upon any Agent-Related
Person and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, prospects,
operations, property, financial and other condition and creditworthiness of
Borrowers and any other Person party to a Loan Document, and all applicable bank
regulatory laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Agreement and to extend credit to Borrowers.
Each Lender also represents that it will, independently and without reliance
upon any Agent-Related Person and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of Borrowers and any other Person party
to a Loan Document. Except for notices, reports, and other documents expressly
herein required to be furnished to the Lenders by Agent, Agent shall not have
any duty or responsibility to provide the Lenders with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of Borrowers and any other Person party
to a Loan Document that may come into the possession of any of the Agent-Related
Persons.

16.7 Costs and Expenses; Indemnification. Agent may incur and pay Lender Group
Expenses to the extent Agent reasonably deems necessary or appropriate for the
performance and fulfillment of its functions, powers, and obligations pursuant
to the Loan Documents, including court costs, attorneys fees and expenses, fees
and expenses of financial accountants, advisors, consultants, and appraisers,
costs of collection by outside collection agencies, auctioneer fees and
expenses, and costs of security guards or insurance premiums paid to maintain
the Collateral, whether or not Borrowers are obligated to reimburse Agent or
Lenders for such expenses pursuant to this Agreement or otherwise. Agent is
authorized and directed to deduct and retain sufficient amounts from the
Collections of Borrowers and their Subsidiaries received by Agent to reimburse
Agent for such out-of-pocket costs and expenses prior to the distribution of any
amounts to the Lenders. In the event Agent is not reimbursed for such costs and
expenses from the Collections of Borrowers and their Subsidiaries received by
Agent, the Lenders hereby agree that they are and shall be obligated to pay to
or reimburse Agent therefor. Whether or not the transactions contemplated hereby
are consummated, the Lenders shall indemnify upon demand the Agent Related
Persons (to the extent not reimbursed by or on behalf of Borrowers and without
limiting the obligation of Borrowers to do so), according to their Pro Rata
Shares, from and against any and all Indemnified Liabilities; provided, however,
that the Lenders shall not be liable for the payment to any Agent-Related Person
of any portion of such Indemnified Liabilities resulting solely from such
Person’s gross negligence or willful misconduct. Without limitation of the
foregoing, the Lenders shall reimburse Agent upon demand for any costs or out of
pocket expenses (including attorneys, accountants, advisors, and consultants
fees and expenses) incurred by Agent in connection with the preparation,
execution, delivery, administration, modification, amendment, or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Loan Document, or any document contemplated by or referred to herein, to the
extent that Agent is not reimbursed for such expenses by or on behalf of
Borrowers. The undertaking in this Section shall survive the payment of all
Obligations hereunder and the resignation or replacement of Agent.

16.8 Agent in Individual Capacity. Foothill and its Affiliates may make loans
to, issue letters of credit for the account of, accept deposits from, acquire
equity interests in, and generally engage in any kind of banking, trust,
financial advisory, underwriting, or other business with Borrowers and their
Subsidiaries and Affiliates and any other Person party to any Loan Documents as
though Foothill were not Agent hereunder, and, in each case, without notice to
or consent of any Lender. Each Lender acknowledges that, pursuant to such
activities, Foothill or its Affiliates may receive information regarding
Borrowers or their Affiliates and any other Person party to any Loan Documents
that is subject to confidentiality obligations in favor of Borrowers or such
other Person and that prohibit the disclosure of such information to the
Lenders, and each Lender acknowledges that, in such circumstances (and in the
absence of a waiver of such confidentiality obligations, which waiver Agent will
use its reasonable best efforts to obtain), Agent shall not be under any
obligation to provide such information to them.

16.9 Successor Agent. Agent may resign as Agent upon 45 days notice to the
Lenders. If Agent resigns under this Agreement, the Required Lenders shall
appoint a successor Agent for the Lenders. If no successor Agent is appointed
prior to the effective date of the resignation of Agent, Agent may appoint,
after consulting with the Required Lenders, a successor Agent. If Agent has
materially breached or failed to perform any material provision of this
Agreement or of applicable law, the Lenders may remove and replace Agent with a
successor Agent. In any such event, upon the acceptance of its appointment as
successor Agent hereunder, such successor Agent shall succeed to all the rights,
powers, and duties of the retiring Agent and the term “Agent” shall mean such
successor Agent and the retiring Agent’s appointment, powers, and duties as
Agent shall be terminated. After any retiring Agent’s resignation hereunder as
Agent, the provisions of this Section 16 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement. If no successor Agent has accepted appointment as Agent by the date
which is 45 days following a retiring Agent’s notice of resignation, the
retiring Agent’s resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of Agent hereunder until such time,
if any, as the Required Lenders appoint a successor Agent as provided for above.

16.10 Agency for Perfection. Agent hereby appoints each other Lender as its
agent (and each Lender hereby accepts such appointment) for the purpose of
perfecting the Agent’s Liens in assets which, in accordance with Article 8 or
Article 9, as applicable, of the Code can be perfected only by possession or
control. Should any Lender obtain possession or control of any such Collateral,
such Lender shall notify Agent thereof, and, promptly upon Agent’s request
therefor shall deliver possession or control of such Collateral to Agent or in
accordance with Agent’s instructions.

16.11 Payments by Agent to the Lenders. All payments to be made by Agent to the
Lenders shall be made by bank wire transfer of immediately available funds
pursuant to such wire transfer instructions as each party may designate for
itself by written notice to Agent. Concurrently with each such payment, Agent
shall identify whether such payment (or any portion thereof) represents
principal, premium, fees, or interest of the Obligations.

16.12 Concerning the Collateral and Related Loan Documents. Each member of the
Lender Group authorizes and directs Agent to enter into this Agreement and the
other Loan Documents. Each member of the Lender Group agrees that any action
taken by Agent in accordance with the terms of this Agreement or the other Loan
Documents relating to the Collateral and the exercise by Agent of its powers set
forth therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of Lender.

16.13 Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of Lender, any
and all obligations on the part of Agent (if any) to make any credit available
hereunder shall constitute the several (and not joint) obligations of Lender.

17. GENERAL PROVISIONS.

17.1 Effectiveness. This Agreement shall be binding and deemed effective when
executed by Borrowers, Agent and each Lender whose signature is provided for on
the signature pages hereof.

17.2 Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

17.3 Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or Borrowers, whether under
any rule of construction or otherwise. On the contrary, this Agreement has been
reviewed by all parties and shall be construed and interpreted according to the
ordinary meaning of the words used so as to accomplish fairly the purposes and
intentions of all parties hereto.

17.4 Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

17.5 Withholding Taxes. All payments made by Borrowers hereunder or under any
note will be made without setoff, counterclaim, or other defense, except as
required by applicable law other than for Taxes (as defined below). All such
payments will be made free and clear of, and without deduction or withholding
for, any present or future taxes, levies, imposts, duties, fees, assessments or
other charges of whatever nature now or hereafter imposed by any jurisdiction
(other than the United States) or by any political subdivision or taxing
authority thereof or therein (other than of the United States) with respect to
such payments (but excluding, any tax imposed by any jurisdiction or by any
political subdivision or taxing authority thereof or therein (i) measured by or
based on the net income or net profits of Lender, or (ii) to the extent that
such tax results from a change in the circumstances of a Lender, including a
change in the residence, place of organization, or principal place of business
of such Lender, or a change in the branch or lending office of such Lender
participating in the transactions set forth herein) and all interest, penalties
or similar liabilities with respect thereto (all such non-excluded taxes,
levies, imposts, duties, fees, assessments or other charges being referred to
collectively as "Taxes”). If any Taxes are so levied or imposed, each Borrower
agrees to pay the full amount of such Taxes, and such additional amounts as may
be necessary so that every payment of all amounts due under this Agreement or
under any note, including any amount paid pursuant to this Section 17.5 after
withholding or deduction for or on account of any Taxes, will not be less than
the amount provided for herein; provided, however, that Borrowers shall not be
required to increase any such amounts payable to Agent for the benefit of the
Lender Group if the increase in such amount payable results from Agent’s or a
Lender’s own willful misconduct or gross negligence. Borrowers will furnish to
the Lender Group as promptly as possible after the date the payment of any Taxes
is due pursuant to applicable law certified copies of tax receipts evidencing
such payment by Borrowers.

17.6 Amendments in Writing. This Agreement only can be amended by a writing
signed by Agent, the Required Lenders and each Borrower.

17.7 Counterparts; Telefacsimile Execution. This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile shall be equally as effective as delivery of an original executed
counterpart of this Agreement. Any party delivering an executed counterpart of
this Agreement by telefacsimile also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

17.8 Revival and Reinstatement of Obligations. If the incurrence or payment of
the Obligations by any Borrower or any Guarantor or the transfer to the Lender
Group of any property should for any reason subsequently be declared to be void
or voidable under any state or federal law relating to creditors’ rights,
including provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (collectively, a “Voidable Transfer”), and if the Lender Group is
required to repay or restore, in whole or in part, any such Voidable Transfer,
or elects to do so upon the reasonable advice of its counsel, then, as to any
such Voidable Transfer, or the amount thereof that the Lender Group is required
or elects to repay or restore, and as to all reasonable costs, expenses, and
attorneys fees of the Lender Group related thereto, the liability of Borrowers
or Guarantors automatically shall be revived, reinstated, and restored and shall
exist as though such Voidable Transfer had never been made.

17.9 Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

17.10 Parent as Agent for Borrowers. Each Borrower hereby irrevocably appoints
Parent as the borrowing agent and attorney-in-fact for all Borrowers (the
"Administrative Borrower”) which appointment shall remain in full force and
effect unless and until Agent shall have received prior written notice signed by
each Borrower that such appointment has been revoked and that another Borrower
has been appointed Administrative Borrower. Each Borrower hereby irrevocably
appoints and authorizes the Administrative Borrower (i) to provide Agent with
all notices with respect to Advances and Letters of Credit obtained for the
benefit of any Borrower and all other notices and instructions under this
Agreement and (ii) to take such action as the Administrative Borrower deems
appropriate on its behalf to obtain Advances and Letters of Credit and to
exercise such other powers as are reasonably incidental thereto to carry out the
purposes of this Agreement. It is understood that the handling of the Loan
Account and Collateral of Borrowers in a combined fashion, as more fully set
forth herein, is done solely as an accommodation to Borrowers in order to
utilize the collective borrowing powers of Borrowers in the most efficient and
economical manner and at their request, and that Lender shall not incur
liability to any Borrower as a result hereof. Each Borrower expects to derive
benefit, directly or indirectly, from the handling of the Loan Account and the
Collateral in a combined fashion since the successful operation of each Borrower
is dependent on the continued successful performance of the integrated group. To
induce the Lender Group to do so, and in consideration thereof, each Borrower
hereby jointly and severally agrees to indemnify each member of the Lender Group
harmless against any and all liability, expense, loss or claim of damage or
injury, made against the Lender Group by any Borrower or by any third party
whosoever, arising from or incurred by reason of (a) the handling of the Loan
Account and Collateral of Borrowers as herein provided, (b) the Lender Group’s
relying on any instructions of the Administrative Borrower, or (c) any other
action taken by the Lender Group hereunder or under the other Loan Documents,
except that Borrowers will have no liability to the relevant Agent Related
Person or Lender-Related Person under this Section 17.10 with respect to any
liability that has been finally determined by a court of competent jurisdiction
to have resulted solely from the gross negligence or willful misconduct of such
Agent Related Person or Lender-Related Person, as the case may be.

17.11 No Novation. This Agreement constitutes an amendment and restatement of
the Existing Loan Agreement and does not extinguish the obligations for the
payment of money outstanding under the Existing Loan Agreement or discharge or
release the Obligations (including the Obligations of any predecessor
corporations) under, and as defined in, the Existing Loan Agreement or the Lien
or priority of any mortgage, pledge, security agreement or any other security
therefor. Nothing herein contained shall be construed as a substitution or
novation of the Obligations outstanding under, and as defined in, the Existing
Loan Agreement or instruments securing the same, which shall remain in full
force and effect, except as modified hereby or by instruments or documents
executed concurrently herewith. Nothing expressed or implied in this Agreement
shall be construed as a release or other discharge of any Loan Party under the
Existing Loan Agreement from any of its obligations and liabilities as a
“Borrower” or “Guarantor” thereunder. Each Loan Party hereby (i) confirms and
agrees that each Loan Document to which it is a party is, and shall continue to
be, in full force and effect, as modified by this amendment and restatement and
instruments or documents executed concurrently herewith, and is hereby ratified
and confirmed in all respects except that on and after the Closing Date all
references in any such Loan Document to “the Loan Agreement,” “thereto,”
“thereof,” “thereunder” or words of like import referring to the Existing Loan
Agreement shall mean the Existing Loan Agreement as amended and restated by this
Agreement and (ii) confirms and agrees that to the extent that any such Loan
Document purports to assign or pledge to the Agent a security interest in or
Lien on, any collateral as security for the obligations of the Borrowers or the
Guarantors from time to time existing in respect of the Existing Loan Agreement
and the Loan Documents, such pledge, assignment and/or grant of the security
interest or lien is hereby ratified and confirmed in all respects.

[Signature page to follow.]

2

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

BORROWERS:

 
METALICO, INC., a Delaware corporation By: _____________________________ Name:
Title METALICO AKRON, INC., an Ohio corporation By:
_____________________________ Name:
Title METALICO AKRON REALTY, INC., an Ohio corporation By:
_____________________________ Name:
Title METALICO ALABAMA REALTY, INC., an Alabama corporation By:
_____________________________ Name:
Title METALICO ALUMINUM RECOVER, INC., a New York corporation By:
_____________________________ Name:
Title METALICO BUFFALO, INC., a New York corporation By:
_____________________________ Name:
Title METALICO-COLLEGE GROVE, INC., a Tennessee corporation By:
_____________________________ Name:
Title METALICO-GRANITE CITY, INC., an Illinois corporation By:
_____________________________ Name:
Title METALICO NIAGARA, INC., a New York corporation By:
_____________________________ Name:
Title METALICO ROCHESTER, INC., a New York corporation By:
_____________________________ Name:
Title METALICO SYRACUSE, INC., a New York corporation By:
_____________________________ Name:
Title METALICO SYRACUSE REALTY, INC., a New York corporation By:
_____________________________ Name:
Title METALICO TRANSFER, INC., a New York corporation By:
_____________________________ Name:
Title METALICO TRANSFER REALTY, INC., a New York corporation By:
_____________________________ Name:
Title METALICO TRANSPORT, INC., a New York corporation By:
_____________________________ Name:
Title GULF COAST RECYCLING, INC., a Florida corporation By:
_____________________________ Name:
Title MAYCO INDUSTRIES, INC., an Alabama corporation By:
_____________________________ Name:
Title SANTA ROSA LEAD PRODUCTS, INC., a California corporation By:
_____________________________ Name:
Title TRANZACT CORPORATION, a Delaware corporation By:
_____________________________ Name:
Title WEST COAST SHOT, INC., a Nevada corporation By:
_____________________________ Name:
Title Elizabeth Hazel LLC, an Ohio limited liability company By:
_____________________________ Name:
Title Melinda Hazel LLC, an Ohio limited liability company By:
_____________________________ Name:
Title AGENT AND LENDER:
 
WELLS FARGO FOOTHILL, INC. a California corporation, as Agent and as Lender By:
_____________________________ Name:
Title

3

EXHIBITS AND SCHEDULES

     
Exhibit A-1
Exhibit B-1
Exhibit C-1
Exhibit L-1
Schedule C-1
Schedule E-1
Schedule F-1
Schedule M-1
Schedule M-2
Schedule P-1
Schedule P-2
Schedule R-1
Schedule 2.7(a)
Schedule 2.12(g)
Schedule 5.5
Schedule 5.7
Schedule 5.8(b)
Schedule 5.8(c)
Schedule 5.10
Schedule 5.13
Schedule 5.14
Schedule 5.16
Schedule 5.18
Schedule 5.20
Schedule 5.24
  Form of Assignment and Acceptance
Form of Borrowing Base Certificate
Form of Compliance Certificate
Form of LIBOR Notice
Commitments
Eligible Inventory Locations
Facility locations
Modifications of Mortgages (locations)
Mortgages (locations)
Permitted Liens
Permitted Liens (Real Property)
Real Property Collateral
Cash Management Banks
Existing Letters of Credit
Locations of Inventory and Equipment
Jurisdiction of Incorporation, Chief Executive Office and FEIN;
Organizational ID Number
Capitalization of Loan Parties
Capitalization of Loan Parties’ Subsidiaries
Litigation
Benefit Plans
Environmental Matters
Intellectual Property
Demand Deposit Accounts
Indebtedness
Material Contracts

4

Schedule 5.27 Real PropertySchedule C-1

Lenders and Lenders’ Commitments

                                         
 
  Revolver   Term Loan A   Term Loan B   Term Loan C   Total
Lender
  Commitment   Commitment   Commitment   Commitment   Commitment
 
                                       
Wells Fargo Foothill, Inc.
  $ 63,000,000     $ 8,000,000     $ 2,000,000     $ 12,000,000     $ 85,000,000
 
 
                                       
Total
  $ 63,000,000     $ 8,000,000     $ 2,000,000     $ 12,000,000     $ 85,000,000
 
 
                                       

5